 



Exhibit 10.11
This Network Lease Agreement has been filed to provide investors with
information regarding its terms. It is not intended to provide any other factual
information about the Tennessee Valley Authority. The representations and
warranties of the parties in this Network Lease Agreement were made to, and
solely for the benefit of, the other parties to this Network Lease Agreement.
The assertions embodied in the representations and warranties may be qualified
by information included in schedules, exhibits or other materials exchanged by
the parties that may modify or create exceptions to the representations and
warranties. Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.

 



--------------------------------------------------------------------------------



 



Final
NETWORK LEASE AGREEMENT
(A1)
Dated as of September 26, 2003
between
NVG NETWORK I STATUTORY TRUST,
as Owner Lessor
and
Tennessee Valley Authority,
as Lessee
 
Lease of Control, Monitoring and
Data Analysis Network
CERTAIN OF THE RIGHT, TITLE AND INTEREST OF THE OWNER LESSOR IN AND TO THIS
NETWORK LEASE AND THE RENT DUE AND TO BECOME DUE HEREUNDER HAVE BEEN ASSIGNED AS
COLLATERAL SECURITY TO, AND ARE SUBJECT TO, A SECURITY INTEREST IN FAVOR OF,
WILMINGTON TRUST COMPANY, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS LEASE
INDENTURE TRUSTEE UNDER AN INDENTURE OF TRUST AND SECURITY AGREEMENT (Al), DATED
AS OF SEPTEMBER 26, 2003, BETWEEN SAID LEASE INDENTURE TRUSTEE, AS SECURED
PARTY, AND THE OWNER LESSOR, AS DEBTOR. SEE SECTION 22 HEREOF FOR INFORMATION
CONCERNING THE RIGHTS OF THE ORIGINAL HOLDER AND THE HOLDERS OF THE VARIOUS
COUNTERPARTS HEREOF.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
SECTION 1. DEFINITIONS
    1  
SECTION 2. LEASE OF THE UNDIVIDED INTEREST; ASSIGNMENT OF SOFTWARE RIGHTS
    1  
SECTION 3. NETWORK LEASE TERM AND RENT
    2  
Section 3.1 Network Lease Term
    2  
Section 3.2 Rent
    2  
Section 3.3 Supplemental Lease Rent
    3  
Section 3.4 Adjustment of Lease Schedules
    3  
Section 3.5 Manner of Payments
    5  
SECTION 4. DISCLAIMER OF WARRANTIES; RIGHT OF QUIET ENJOYMENT
    5  
Section 4.1 Disclaimer of Warranties
    5  
Section 4.2 Quiet Enjoyment
    7  
SECTION 5. RETURN OF NETWORK
    7  
Section 5.1 Return
    7  
Section 5.2 Condition Upon Return
    8  
SECTION 6. LIENS
    8  
SECTION 7. MAINTENANCE; REPLACEMENTS OF COMPONENTS
    9  
Section 7.1 Maintenance
    9  
Section 7.2 Replacement and Removal of Components
    9  
SECTION 8. MODIFICATIONS
    10  
Section 8.1 Required Modifications
    10  
Section 8.2 Optional Modifications
    10  
Section 8.3 Title to Modifications
    10  
Section 8.4 Report of Modifications
    11  
SECTION 9. NET LEASE
    11  
SECTION 10. EVENTS OF LOSS
    12  
Section 10.1 Occurrence of Events of Loss
    12  
Section 10.2 Payment of Termination Value; Termination of Basic Lease Rent
    13  
Section 10.3 Repair or Replace
    14  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page
Section 10.4 Application of Payments Not Relating to an Event of Loss
    16  
SECTION 11. INSURANCE
    17  
Section 11.1 Insurance by Owner Lessor
    17  
Section 11.2 Insurance by the Lessee
    17  
SECTION 12. INSPECTION
    17  
SECTION 13. TERMINATION OPTION FOR BURDENSOME EVENTS
    18  
Section 13.1 Election to Terminate
    18  
Section 13.2 Payments Upon Termination
    19  
Section 13.3 Procedure for Exercise of Termination Option
    19  
Section 13.4 Assumption of the Lessor Note
    20  
SECTION 14. TERMINATION FOR OBSOLESCENCE
    20  
Section 14.1 Termination
    20  
Section 14.2 Solicitation of Offers
    21  
Section 14.3 Right of Owner Lessor to Retain the Owner Lessor’s Interest
    21  
Section 14.4 Procedure for Exercise of Termination Option
    22  
SECTION 14A. PARTIAL TERMINATION IN CONSEQUENCE OF SALES OF TRANSMISSION ASSETS
    23  
Section 14A.1 Partial Termination
    23  
Section 14A.2 Appraisal
    24  
Section 14A.3 Substituted Components; Substituted Non-Network Equipment
    24  
Section 14A.4 Partial Termination Payment
    26  
Section 14A.5 Conveyance of Terminated Portion
    27  
SECTION 15. EARLY PURCHASE OPTION
    27  
Section 15.1 Election of Early Purchase
    27  
Section 15.2 Procedure for Exercise of Early Purchase Option
    27  
SECTION 16. PURCHASE OPTION
    28  
Section 16.1 Election of Purchase Option
    28  
Section 16.2 Procedure for Exercise of Purchase Option
    29  
SECTION 17. EVENTS OF DEFAULT
    29  
SECTION 18. REMEDIES
    31  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page
Section 18.1 Remedies for Lease Event of Default
    31  
Section 18.2 Cumulative Remedies
    34  
Section 18.3 No Delay or Omission to be Construed as Waiver
    34  
Section 18.4 Rent Trueup
    34  
SECTION 19. SECURITY INTEREST AND INVESTMENT OF SECURITY FUNDS
    35  
SECTION 20. LESSEE’S RIGHT TO SUBLEASE; ASSIGNMENT
    35  
Section 20.1 Right to Sublease
    35  
Section 20.2 Right to Assign
    35  
Section 20.3 Right to Assign or Sublease to Regional Transmission Organizations
    36  
Section 20.4 Operation
    36  
SECTION 21. OWNER LESSOR’S RIGHT TO PERFORM
    37  
SECTION 22. SECURITY FOR OWNER LESSOR’S OBLIGATIONS TO THE LEASE INDENTURE
TRUSTEE
    37  
SECTION 23. WAIVER OF RIGHT TO PARTITION
    37  
SECTION 24. MISCELLANEOUS
    38  
Section 24.1 Amendments and Waivers
    38  
Section 24.2 Notices
    38  
Section 24.3 Survival
    39  
Section 24.4 Successors and Assigns
    39  
Section 24.5 “True Lease”
    40  
Section 24.6 Business Day
    40  
Section 24.7 Governing Law
    40  
Section 24.8 Severability
    40  
Section 24.9 Counterparts
    40  
Section 24.10 Headings and Table of Contents
    40  
Section 24.11 Further Assurances
    40  
Section 24.12 Effectiveness
    40  
Section 24.13 Owner Lessor Covenant
    40  
Section 24.14 Limitation of Liability
    41  

-iii-



--------------------------------------------------------------------------------



 



Network Lease Agreement
(A1)
     This NETWORK LEASE AGREEMENT (A1), dated as of September 26, 2003 (this
“Network Lease”), between NVG NETWORK I STATUTORY TRUST, a Delaware statutory
trust (the “Owner Lessor”), and TENNESSEE VALLEY AUTHORITY, a wholly owned
corporate agency and instrumentality of the United States (the “Lessee” or
“TVA”).
WITNESSETH:
     WHEREAS, the Lessee (i) holds title to the Network (other than the Software
Rights) and (ii) owns, or has a license to use, the Software Rights;
     WHEREAS, pursuant to the Head Lease, the Lessee has leased an undivided
interest equal to the Owner Lessor’s Percentage in the Network (other than the
Software Rights) to the Owner Lessor (which undivided interest, other than the
Software Rights, is referred to herein as the “Undivided Interest”);
     WHEREAS, pursuant to the Head Lease, the Lessee has assigned the Software
Licenses and/or granted a license to use the Software Rights owned by the
Lessee, to the Owner Lessor for the Head Lease Term, and the Owner Lessor has
accepted such assignment of, or grant of, such license to use, such Software
Rights from the Lessee; and
     WHEREAS, pursuant to this Network Lease, the Owner Lessor will lease the
Undivided Interest to the Lessee for the term provided herein and will assign
its rights in the Software Rights to the Lessee for the term provided herein.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1. DEFINITIONS
     Unless the context hereof otherwise requires, capitalized terms used in
this Network Lease, including those in the recitals, and not otherwise defined
herein shall have the respective meanings set forth in Appendix A hereto. The
general provisions of such Appendix A shall apply to the terms used in this
Network Lease and specifically defined herein.
SECTION 2. LEASE OF THE UNDIVIDED INTEREST; ASSIGNMENT OF SOFTWARE RIGHTS
     The Owner Lessor hereby leases the Undivided Interest and assigns its
interest in the Software Rights, upon the terms and conditions set forth herein,
to the Lessee for the Network Lease Term, and the Lessee hereby leases the
Undivided Interest and accepts the assignment of the Software Rights, upon the
terms and conditions set forth herein, from the Owner Lessor. The

 



--------------------------------------------------------------------------------



 



Lessee and the Owner Lessor understand and agree that (i) this lease of the
Undivided Interest and assignment of the Software Rights is subject and
subordinate to the interest of the Head Lessee under the Head Lease, (ii) legal
title to the Undivided Interest remains vested in the Head Lessor, and
(iii) ownership of the software constituting the Software Rights is vested in
(a) the vendors of the software in the case of software that is the subject of
the Software Licenses, or (b) the Lessee in the case of software owned by the
Lessee. The Undivided Interest shall also include an undivided interest equal to
the applicable Owner Lessor’s Percentage in (x) all Modifications which are
incorporated in the Network and which pursuant to Section 8.3 hereof become
subject to this Network Lease, (y) all Replacement Components which become part
of the Network pursuant to Section 7.2 hereof and (z) all Substituted Components
and Substituted Non-Network Equipment that become subject to the Head Lease and
this Network Lease pursuant to Section 14A.3 hereof. The Undivided Interest and
Software Rights shall be subject to the terms of this Network Lease from the
date on which this Network Lease is executed and delivered.
SECTION 3. NETWORK LEASE TERM AND RENT
     Section 3.1 Network Lease Term. The term of this Network Lease (the
“Network Lease Term”) shall commence on the Closing Date and shall terminate at
11:59 p.m. (New York City time) on September 26, 2027 subject to earlier
termination in whole or in part pursuant to Section 10, 13, 14, 14A, 15, or 18
hereof.
     Section 3.2 Rent. (a) The Lessee hereby agrees to pay to the Owner Lessor
basic lease rent payable with respect to the Network Lease Term (“Basic Lease
Rent”) for the lease of the Undivided Interest and assignment of the Software
Rights as follows: each payment of Basic Lease Rent shall be payable on each
Rent Payment Date in the amount equal to the product of the Owner Lessor’s Cost
and the percentage set forth opposite such Rent Payment Date on Schedule 1A
hereto, subject to adjustment in accordance with Section 3.4 hereof. In the
event this Network Lease shall have been terminated in part pursuant to
Section 14A with respect to the Termination Percentage of the Network, Basic
Lease Rent payable on any Rent Payment Date thereafter shall be reduced by an
amount equal to the product of the Termination Percentage and the amount
otherwise determined pursuant to the preceding sentence. All Basic Lease Rent to
be paid pursuant to this Section 3.2(a) shall be payable in the manner set forth
in Section 3.5.
          (b) Basic Lease Rent shall be allocated to each full or partial
calendar year during the Network Lease Term (each, a “Rental Period”) as set
forth on Schedule 1B hereto, and within each Rental Period, Basic Lease Rent
shall be allocated on a level daily basis. The Owner Lessor and the Lessee agree
that such allocation is intended to constitute an allocation of fixed rent
within the meaning of Treasury Regulation §1.467-1 (c)(2)(ii)(A) to each Rental
Period. The Basic Lease Rent payable on each Rent Payment Date pursuant to
Section 3.2(a) shall be in satisfaction of the Lessee’s obligation to pay the
Basic Lease Rent allocated to the related Rental Period, as set forth on
Schedule 1C hereto.
          (c) Basic Lease Rent payable on any Termination Date and the Early
Purchase Price, the Purchase Option Price and the Termination Values have been
determined on a net basis, by taking into account any Underpayment of Basic
Lease Rent or Overpayment of

2



--------------------------------------------------------------------------------



 



Basic Lease Rent as of the Early Purchase Date, the date of the exercise of the
Purchase Option or Termination Date. Accordingly, on any such date, the Lessee’s
obligation to pay to the Owner Lessor any Underpayment of Basic Lease Rent and
the Owner Lessor’s obligation to pay to the Lessee any Overpayment of Basic
Lease Rent shall be satisfied in full by the payment by the Lessee to the Owner
Lessor of the Early Purchase Price, Purchase Option Price or Termination Value
due and payable on such date.
     Section 3.3 Supplemental Lease Rent. The Lessee also agrees to pay to the
Owner Lessor, or to any other Person entitled thereto as expressly provided
herein or in any other Operative Document, as appropriate, any and all
Supplemental Lease Rent, promptly as the same shall become due and owing, or
where no due date is specified, promptly after demand by the Person entitled
thereto, and in the event of any failure on the part of the Lessee to pay any
Supplemental Lease Rent, the Owner Lessor shall have all rights, powers and
remedies provided for herein or by law or equity or otherwise for the failure to
pay Basic Lease Rent. The Lessee will also pay as Supplemental Lease Rent, to
the extent permitted by Applicable Law, an amount equal to interest at the
Overdue Rate on any part of any payment of Basic Lease Rent not paid when due
for any period for which the same shall be overdue and on any Supplemental Lease
Rent not paid when due (whether on demand or otherwise) for the period from such
due date until the same shall be paid. All Supplemental Lease Rent to be paid
pursuant to this Section 3.3 shall be payable in the manner set forth in
Section 3.5.
     Section 3.4 Adjustment of Lease Schedules.
          (a) The Lessee and the Owner Lessor agree that Basic Lease Rent shall
be adjusted after the Closing Date, either upwards or downwards, to reflect the
principal amount, amortization and interest rate on any Additional Lessor Notes
issued pursuant to Section 2.12 of the Lease Indenture in connection with a
refinancing of the Lessor Note pursuant to Section 11.1 or 11.2 of the
Participation Agreement, provided that in connection with an adjustment relating
to a refinancing pursuant to Section 11.2, the adjustment shall reflect only the
interest rate on such Additional Lessor Notes. To the extent not inconsistent
with the prior sentence, any adjustments pursuant to this Section 3.4(a) shall
be calculated (i) first, to preserve the Owner Participant’s Net Economic Return
through the end of the Network Lease Term; (ii) second, consistent with (i), to
minimize the present value to the Lessee of the Basic Lease Rent; and
(iii) third, to be consistent with any uneven rent safe harbor provided under
Section 467 of the Code and the Treasury Regulations promulgated thereunder, but
only to the extent that Basic Lease Rent prior to such adjustment was so
consistent (other than, with respect to the limitation on the criterion
established by this clause (iii), if there shall have occurred a Tax Law
Change), thereby not increasing the possibility, if any, of the Network Lease
being determined to be a “disqualified leaseback or long term agreement” within
the meaning of Section 467 of the Code and the Treasury Regulations thereunder.
Adjustments will be made using the same method of computation originally used in
the calculation of the Basic Lease Rent and the Pricing Assumptions as set forth
on Schedule 3 hereto (other than those that have changed as the result of the
event giving rise to the adjustment). The adjustments contemplated by this
Section 3.4(a) will result in corresponding adjustments to the Termination
Values. Any adjustment pursuant to this Section 3.4(a) shall be made subject to
and in compliance with Sections 3.4(c) and (d) hereof.

3



--------------------------------------------------------------------------------



 



          (b) The Lessee and the Owner Lessor agree that Basic Lease Rent,
Termination Values and the Early Purchase Price shall each be reduced by an
amount equal to the product of the Termination Percentage and each of such
amounts, respectively, to reflect a partial termination of this Network Lease
pursuant to Section 14A.
          (c) Anything herein or in any other Operative Document to the contrary
notwithstanding, Basic Lease Rent payable on any Rent Payment Date, whether or
not adjusted in accordance with this Section 3.4, shall, in the aggregate, be in
an amount at least sufficient to pay in full scheduled principal and interest
payments on the Lessor Note on such Rent Payment Date. Anything herein or in any
other Operative Document to the contrary notwithstanding, Termination Values and
the Early Purchase Price under this Network Lease, whether or not adjusted in
accordance with this Section 3.4, shall in the aggregate, together with all
other Rent due and owing on such date, exclusive of any portion thereof that is
an Excepted Payment, be in an amount at least sufficient to pay in full the
principal of, premium, if any, and accrued interest on the Lessor Note payable
on such date (excluding, however, principal and interest payable on a Lease
Indenture Event of Default not caused by a Lease Event of Default).
          (d) Any adjustment pursuant to this Section 3.4 shall initially be
computed by the Owner Participant, subject to the verification procedure
described in this Section 3.4(d). Once computed, the results of such computation
shall promptly be delivered by the Owner Participant to the Lessee. Within
20 days after the receipt of the results of any such adjustment, the Lessee may
request that a lease advisory firm or nationally recognized firm of independent
public accountants jointly selected by the Owner Participant and the Lessee (the
“Verifier”) verify, after consultation with the Owner Participant and the
Lessee, the accuracy of such adjustment in accordance with this Section 3.4. The
Owner Participant and the Lessee hereby agree, subject to the execution, by the
Verifier of an appropriate confidentiality agreement, to provide the Verifier
with all information and materials (other than income tax returns and books) as
shall be necessary in connection therewith. If the Verifier confirms that such
adjustment is in accordance with this Section 3.4, it shall so certify to the
Lessee, the Owner Lessor and the Owner Participant and such certification shall
be final, binding and conclusive on the Lessee, the Owner Participant and the
Owner Lessor. If the Verifier concludes that such adjustment is not in
accordance with this Section 3.4, and the adjustments to Basic Lease Rent or
Termination Value calculated by the Verifier are different from those calculated
by the Owner Participant, then it shall so certify to the Lessee, the Owner
Lessor and the Owner Participant and the Verifier’s calculation shall be final,
binding and conclusive on the Lessee, the Owner Lessor and the Owner
Participant. If the Lessee does not request verification of any adjustment
within the period specified above, the computation provided by the Owner
Participant shall be final, binding and conclusive on the Lessee, the Owner
Lessor and the Owner Participant. The final determination of any adjustment
hereunder shall be set forth in an amendment to this Network Lease, executed and
delivered by the Owner Lessor and the Lessee and consented to by the Owner
Participant; provided, however, that any omission to execute and deliver such
amendment shall not affect the validity and effectiveness of any such
adjustment. The reasonable fees, costs and expenses of the Verifier in verifying
an adjustment pursuant to this Section 3.4 shall be paid by the Lessee;
provided, however, that, in the event that such Verifier determines that the
implicit financing rate of Basic Lease Rent to be made under this Network Lease
as calculated by the Owner Participant is greater than the implicit financing
rate of the correct Basic Lease Rent as certified by the Verifier by more than
two basis points, then such expenses of the Verifier

4



--------------------------------------------------------------------------------



 



shall be paid by the Owner Participant. Notwithstanding anything herein to the
contrary, the sole responsibility of the Verifier shall be to verify the
calculations hereunder and matters of interpretation of this Network Lease or
any other Operative Document shall not be within the scope of the Verifier’s
responsibilities.
     Section 3.5 Manner of Payments. All Rent (whether Basic Lease Rent or
Supplemental Lease Rent) shall be paid by the Lessee in lawful currency of the
United States of America in immediately available funds to the recipient not
later than 11:00 a.m. (New York City time) on the date due. All Rent payable to
the Owner Lessor (other than Excepted Payments) shall be paid by the Lessee to
the Owner Lessor by payment to the Owner Lessor’s Account, or to such other
place as the Owner Lessor shall notify the Lessee in writing; provided, however,
that so long as the Lien of the Lease Indenture has not been discharged, the
Owner Lessor hereby irrevocably directs (it being agreed and understood that
such direction shall be deemed to have been revoked after the Lien of the Lease
Indenture shall have been fully discharged in accordance with its terms), and
the Lessee agrees, that all payments of Rent (other than Excepted Payments)
payable to the Owner Lessor shall be paid by wire transfer directly to the Lease
Indenture Trustee’s Account or to such other place as the Lease Indenture
Trustee shall notify the Lessee in writing pursuant to the Lease Indenture.
Payments constituting Excepted Payments shall be made to the Person entitled
thereto at the address for such Person set forth in the Participation Agreement,
or to such other place as such Person shall notify the Lessee in writing.
SECTION 4. DISCLAIMER OF WARRANTIES; RIGHT OF QUIET ENJOYMENT
     Section 4.1 Disclaimer of Warranties.
          (a) Without waiving any claim the Lessee may have against any
manufacturer, vendor or contractor, THE LESSEE ACKNOWLEDGES AND AGREES SOLELY
FOR THE BENEFIT OF THE OWNER LESSOR AND THE OWNER PARTICIPANT THAT (i) THE
NETWORK AND EACH COMPONENT THEREOF IS OF A SIZE, DESIGN, CAPACITY AND
MANUFACTURE ACCEPTABLE TO THE LESSEE, (ii) THE LESSEE IS SATISFIED THAT THE
NETWORK AND EACH COMPONENT THEREOF IS SUITABLE FOR THEIR RESPECTIVE PURPOSES,
(iii) NONE OF THE OWNER LESSOR, THE OWNER PARTICIPANT OR THE LEASE INDENTURE
TRUSTEE IS A MANUFACTURER OR A DEALER IN PROPERTY OF SUCH KIND, (iv) THE
UNDIVIDED INTEREST IS LEASED HEREUNDER TO THE EXTENT PROVIDED HEREBY FOR THE
NETWORK LEASE TERM SPECIFIED HEREIN SUBJECT TO ALL APPLICABLE LAWS NOW IN EFFECT
OR HEREAFTER ADOPTED, INCLUDING (1) ZONING REGULATIONS, (2) ENVIRONMENTAL LAWS
OR (3) BUILDING RESTRICTIONS, AND IN THE STATE AND CONDITION OF EVERY PART
THEREOF WHEN THE SAME FIRST BECAME SUBJECT TO THIS NETWORK LEASE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND BY THE OWNER LESSOR, THE OWNER
PARTICIPANT OR THE LEASE INDENTURE TRUSTEE, (v) THE SOFTWARE RIGHTS ARE ASSIGNED
HEREUNDER TO THE EXTENT PROVIDED HEREBY FOR THE NETWORK LEASE TERM SPECIFIED
HEREIN SUBJECT TO ALL APPLICABLE LAWS NOW IN EFFECT OR HEREAFTER ADOPTED, AND
(vi) THE OWNER LESSOR LEASES FOR THE NETWORK LEASE TERM SPECIFIED HEREIN AND THE
LESSEE

5



--------------------------------------------------------------------------------



 



TAKES THE UNDIVIDED INTEREST AND THE SOFTWARE RIGHTS UNDER THIS NETWORK LEASE
“AS-IS”, “WHERE-IS” AND “WITH ALL FAULTS”, AND THE LESSEE ACKNOWLEDGES THAT NONE
OF THE OWNER LESSOR, THE OWNER PARTICIPANT OR THE LEASE INDENTURE TRUSTEE MAKES
NOR SHALL BE DEEMED TO HAVE MADE, AND EACH EXPRESSLY DISCLAIMS, ANY AND ALL
RIGHTS, CLAIMS, WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, AS TO
THE VALUE, CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, DESIGN, OPERATION,
MERCHANTABILITY OF THE NETWORK (OR ANY RELATED SOFTWARE) OR AS TO THE TITLE OF
THE UNDIVIDED INTEREST OR THE SOFTWARE RIGHTS, THE QUALITY OF THE MATERIAL OR
WORKMANSHIP OF THE NETWORK (OR ANY RELATED SOFTWARE) OR CONFORMITY THEREOF TO
SPECIFICATIONS, FREEDOM FROM PATENT, COPYRIGHT OR TRADEMARK INFRINGEMENT, THE
ABSENCE OF ANY LATENT OR OTHER DEFECT, WHETHER OR NOT DISCOVERABLE, OR AS TO THE
ABSENCE OF ANY OBLIGATIONS BASED ON STRICT LIABILITY IN TORT OR ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER WITH RESPECT THERETO,
except that the Owner Lessor represents and warrants that on the Closing Date,
the Undivided Interest and the Software Rights will be free of Owner Lessor’s
Liens. It is agreed that all such risks, as between the Owner Lessor, the Owner
Participant and the Lease Indenture Trustee on the one hand and the Lessee on
the other hand are to be borne by the Lessee with respect to acts, occurrences
or omissions prior to or during the Network Lease Term. None of the Owner
Lessor, the Owner Participant or the Lease Indenture Trustee shall have any
responsibility or liability to the Lessee or any other Person with respect to
any of the following: (x) any liability, loss or damage caused or alleged to be
caused directly or indirectly by the Network (or any related software) or any
Component or by any inadequacy thereof or deficiency or defect therein or by any
other circumstances in connection therewith; (y) the use, operation or
performance of the Network (or any related software) or any Component thereof or
any risks relating thereto; or (z) the delivery, operation, servicing,
maintenance, repair, improvement, replacement or decommissioning of the Network
(or any related software) or any Component thereof. The provisions of this
paragraph (a) of this Section 4.1 have been negotiated, and, except to the
extent otherwise expressly stated, the foregoing provisions are intended to be a
complete exclusion and negation of any representations or warranties of the
Owner Lessor, the Owner Participant or the Lease Indenture Trustee, express or
implied, with respect to the Undivided Interest, the Network (or any related
software), the Software Rights, or any Components thereof that may arise
pursuant to any Applicable Law now or hereafter in effect, or otherwise.
      (b) During the Network Lease Term, so long as no Lease Event of Default
shall have occurred and be continuing, the Owner Lessor hereby appoints
irrevocably and constitutes the Lessee its agent and attorney-in-fact, coupled
with an interest, to assert and enforce, from time to time, in the name and for
the account of the Owner Lessor and the Lessee, as their interests may appear,
but in all cases at the sole cost and expense of the Lessee, whatever claims and
rights the Owner Lessor may have in respect of the Undivided Interest, the
Network, the Software Rights, or any Component thereof, against any
manufacturer, vendor or contractor, or under any express or implied warranties
relating to the Undivided Interest, the Network, the Software Rights, or any
Component thereof.

6



--------------------------------------------------------------------------------



 



     Section 4.2 Quiet Enjoyment. The Owner Lessor expressly, as to its own
actions only, agrees that, notwithstanding any provision of any other Operative
Document, so long as no Lease Event of Default shall have occurred and be
continuing, it shall not interfere with or interrupt the quiet enjoyment of the
use, operation and possession by the Lessee of the Network.
SECTION 5. RETURN OF NETWORK
     Section 5.1 Return. Upon the Expiration Date or early termination of this
Network Lease pursuant to Section 18, the Lessee, at its own expense, shall
return the Undivided Interest and Software Rights (together with an undivided
interest equal to the Owner Lessor’s Percentage in all Modifications to the
Network, all rights in software that shall have become subject to the Head Lease
pursuant to Section 10 of the Head Lease and Section 8.3 of this Network Lease,
and an undivided interest equal to the Owner Lessor’s Percentage in all
Substituted Components and Substituted Non-Network Equipment that shall have
become subject to the Head Lease and this Network Lease pursuant to Section 10
of the Head Lease and Section 14A of this Network Lease) to the Owner Lessor or
any permitted transferee or assignee of the Owner Lessor. Promptly following the
Expiration Date or early termination of this Network Lease (or, if later, the
last “Expiration Date” or date of termination of any Other Network Lease), the
Lessee shall effect delivery of the Undivided Interest and Software Rights at
its own cost and expense by assembling and preparing the Network (including any
related software) and each Component thereof for shipment to a site or sites
designated by the Owner Lessor in order to permit the efficient reinstallation
of the Network at such site or sites. The Lessee further agrees to pay any and
all installation costs necessary to install the Network (including any related
software) at such site or sites in conformity with Prudent Industry Practice.
Unless the Measurement and Analysis System shall no longer be operating as part
of the Network as a consequence of a Partial Termination under Section 14A, or
as otherwise agreed between the Owner Participant and the Lessee, the Lessee
shall cause the Network to be returned and installed pursuant to this
Section 5.1 as a single integrated “system” which shall include the presence of
an automated data-communication, link established between the Energy Management,
Protection and Billing System and the Measurement and Analysis System, which
link will allow for the automatic exchange and retrieval of data between the two
systems. In addition, the Lessee shall execute and deliver to the Owner Lessor
or such transferee or assignee an instrument or instruments in form and
substance reasonably acceptable to the Owner Lessor evidencing surrender by the
Lessee of the Lessee’s right to the Undivided Interest and Software Rights under
this Network Lease and to the possession thereof. In connection with such
return, the Lessee shall (a) assign, to the extent permitted by Applicable Law,
an undivided interest equal to the Owner Lessor’s Percentage in, and shall
cooperate with all reasonable requests of the Owner Participant, the Owner
Lessor or a permitted transferee or assignee of either of such parties For
purposes of obtaining, or enabling the Owner Participant, the Owner Lessor or
such transferees or assignees to obtain, any and all licenses, permits,
approvals and consents of any Governmental Entities that are or will be required
to be obtained by the Owner Participant, the Owner Lessor or such transferee or
assignee in connection with the use, operation or maintenance of the Network on
or after such return in compliance with Applicable Law; and (b) provide the
Owner Lessor or a permitted transferee or assignee of the Owner Lessor, subject
to any equipment manufacturer-imposed conditions of confidentiality, originals
or copies of all documents, instruments, plans, maps, specifications, manuals,
drawings and other documentary materials relating to the installation,
maintenance, operation, construction, design, modification and repair of the

7



--------------------------------------------------------------------------------



 



Network (including any related software) or any portion thereof, as shall be in
the Lessee’s possession and shall be reasonably appropriate or necessary for the
ownership, possession, operation or maintenance of the Network (including any
related software).
     Section 5.2 Condition Upon Return. At the time of a return of the Undivided
Interest and the Software Rights by the Lessee to the Owner Lessor or any
permitted transferee or assignee of the Owner Lessor pursuant to Section 5.1,
the following conditions shall be complied with, all at the Lessee’s sole cost
and expense:
          (a) the Network and any related software (including all Modifications
and Substituted Components (and any related software), and all Substituted
Non-Network Equipment (and any related software)) will be in at least as good
condition as if it had been maintained, repaired and operated during the Network
Lease Term in compliance with the provisions of this Network Lease, ordinary
wear and tear and degradation excepted, and there shall be no deferred
maintenance in respect of the Network (or any related software);
          (b) the Undivided Interest and the Software Rights shall be free and
clear of all Liens other than Permitted Post Network Lease Term Liens;
          (c) if the Network (including any related software) has been
reconfigured or upgraded after the Closing Date in compliance with this Network
Lease, the Network (including any related software) shall be returned in its
reconfigured or upgraded form;
          (d) the Network shall have at least the capability and functional
ability to perform as an integrated system substantially all of the Network
Functions (normal wear and tear and degradation excepted);
          (e) no Component shall be a temporary Component and any Replacement
Component shall comply with Prudent Industry Practice; and
          (f) rights in respect of any software necessary for the efficient
operation of the Network at the standard required by the other provisions of
this Section 5.2 will, to the extent requiring the consent of any vendor or
other Person, be subject to a consent of such vendor or other Person in a form
substantially similar to the Software License Consents or in a form reasonably
acceptable to the Owner Lessor.
SECTION 6. LIENS
     The Lessee will not directly or indirectly create, incur, assume or suffer
to exist any Lien on or with respect to the Network, the Undivided Interest, the
Software Rights or any interest therein or in, to or on its interest in this
Network Lease or its interest in any other Operative Document, except Permitted
Liens, and the Lessee shall promptly notify the Owner Lessor of the imposition
of any such Lien of which the Lessee is aware and shall promptly, at its own
expense, take such action as may be necessary to fully discharge or release any
such Lien.

8



--------------------------------------------------------------------------------



 



SECTION 7. MAINTENANCE; REPLACEMENTS OF COMPONENTS
     Section 7.1 Maintenance. The Lessee, at its own cost and expense, will
(a) cause the Network (including any related software) to be maintained in good
condition, repair and working order, ordinary wear and tear and degradation
excepted, and will operate the Network (including any related software) in
compliance with all Applicable Laws of any Governmental Entity having
jurisdiction, and (b) cause to be made all necessary repairs, renewals and
replacements thereof, (i) as may be necessary so that the business carried on in
connection with the Network may be properly and advantageously conducted at all
times, (ii) in accordance with Prudent Industry Practice, (iii) as may be
necessary to preserve the functional capability of the Network (including any
related software) to perform as an integrated “system” the Network Functions,
and (iv) as may be necessary to cause the Network to be operated in a manner
which does not discriminate against the Network when compared to any other
similar equipment owned or leased by the Lessee.
     Section 7.2 Replacement and Removal of Components. In the ordinary course
of maintenance, service, repair or testing, the Lessee, at its own cost and
expense, may remove or cause or permit to be removed from the Network any
Component (including any related software); provided, however, that the Lessee
shall (a) cause such Component to be replaced by a replacement Component which
shall be free and clear of all Liens (except Permitted Liens) and in as good
operating condition as the Component replaced, assuming that the Component
replaced, was maintained in accordance with this Network Lease (each such
replacement Component being herein referred to as a “Replacement Component”) and
(b) cause such replacement to be performed in a manner which does not diminish
the current or residual value of the Network (taking into account any related
software) or the remaining useful life or utility of the Network (taking into
account any related software) by more than a de minimis amount or cause the
Network or any related software to become “limited-use” property within the
meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 and 2001-29, 2001-19 I.R.B.
1160, such current value, residual value, utility and remaining useful life of
any Replacement Component shall be determined based on appropriate factors
relating to the current value, residual value, utility and remaining useful life
of the Network as a whole both immediately prior to and subsequent to such
replacement (i.e., the contribution of such Replacement Component to the
Network’s function and capacity) rather than the specific current value,
residual value, utility or remaining useful life of the Replacement Component
and replaced Component itself. If any Component subject to the Head Lease and
this Network Lease is at any time removed from the Network, such Component shall
remain subject to the Head Lease and this Network Lease, wherever located, until
such time as such Component shall be replaced by a Replacement Component, which
has been incorporated in the Network and which meets the requirements for
Replacement Components specified above. Immediately upon any Replacement
Component becoming incorporated in the Network, without further act (and at no
cost to the Owner Lessor and with no adjustment to Head Lease Rent, Basic Lease
Rent or Termination Value), (i) the removed or replaced Component shall no
longer be subject to the Head Lease and this Network Lease, (ii) title to the
removed Component shall remain vested in the Lessee or vest in such other Person
as shall be designated by the Lessee, free and clear of all rights of the Owner
Lessor and the Lease Indenture Trustee, (iii) title to the Replacement Component
shall thereupon vest with the Lessee and an undivided interest equal to the
applicable Owner Lessor’s Percentage in such Replacement Component shall
(x) become subject to the Head Lease, this Network Lease and

9



--------------------------------------------------------------------------------



 



the Lien of the Lease Indenture, and (y) be deemed a part of the Undivided
Interest for all purposes of this Network Lease. Throughout the Network Lease
Term the Lessee shall be permitted to temporarily replace Components or portions
of the Network with Components in order to keep the Network in commercial
operation or to return it to commercial operation provided that any such
Components shall he removed or replaced with proper Components as soon as
commercially practicable. Notwithstanding anything in this Section 7.2 or
elsewhere in this Network Lease to the contrary, if the Lessee has determined
that a Component (including related software) is surplus or obsolete, it shall
have the right to remove such Component without replacing it: provided, that no
such Component may be so removed without being replaced if such removal would
diminish the current or residual value of the Network (taking into account any
related software) or the remaining useful life or utility of the Network (taking
into account any related software) by more than a de minimis amount or cause the
Network (taking into account any related software) to become “limited use”
property within the meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 and
2001-29, 2001-19 I.R.B. 1160. The Lessee shall keep records of any maintenance,
servicing, repairing or testing performed on the Network (and any related
software) in the ordinary course of business in accordance with its then current
practice.
SECTION 8. MODIFICATIONS
     Section 8.1 Required Modifications. The Lessee, at its own cost and
expense, shall make or cause or permit to be made all Modifications to the
Network (including any related software) as are required by Applicable Law or
any Governmental Entity having jurisdiction (each, a “Required Modification”);
provided, however, that the Lessee may, in good faith and by appropriate
proceedings, diligently contest the validity or application of any Applicable
Law in any reasonable manner which does not involve any danger of
(a) foreclosure, sale, forfeiture or loss of, or imposition of a material Lien
on any part of the Network, (including any related software) or any impairment
of the use, operation or maintenance of the Network (including any related
software) in any material respect, or (b) any criminal or material civil
liability being incurred by the Owner Participant, the Owner Lessor or the Lease
Indenture Trustee.
     Section 8.2 Optional Modifications. The Lessee at any time may, at its own
cost and expense, make or cause or permit to be made any Modification to the
Network as the Lessee considers desirable in the proper conduct of its business
(any such non-Required Modification being referred to as an “Optional
Modification”); provided, that no Optional Modification shall be made to the
Network that would (a) change the functional nature of the Network, (b) diminish
by more than a de minimis amount the current or residual value of the Network
(taking into account any related software) or the remaining useful life or
utility of the Network (taking into account any related software), (c) cause the
Network (taking into account any related software) to become “limited use”
property, within the meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 and
2001-29, 2001-19 I.R.B. 1160 or (d) alter the Network such that it would not be
commercially feasible for the Lessee or its designee to return the Network as a
whole in accordance with Section 5.
     Section 8.3 Title to Modifications. Title to all Modifications shall
immediately vest in the Head Lessor. An undivided interest equal to the
applicable Owner Lessor’s Percentage in all Modifications shall (at no cost to
the Owner Lessor and with no adjustment to Head Lease Rent

10



--------------------------------------------------------------------------------



 



or Basic Lease Rent, Termination Value, either Early Purchase Price or Purchase
Option Price) immediately (i) become subject to the Head Lease and this Network
Lease and, so long as the Lien of the Lease Indenture shall not have been
terminated or discharged, the Lien of the Lease Indenture, and (ii) be deemed
part of the Network and Undivided Interest for all purposes of the Head Lease
and this Network Lease. The Lessee, at its own cost and expense, shall take such
steps as either the Owner Lessor or, so long as the Lien of the Lease Indenture
shall not have been terminated or discharged, the Lease Indenture Trustee may
reasonably require from time to time to confirm that such undivided interest in
all Modifications are subject to the Head Lease and this Network Lease and, so
long as the Lien of the Lease Indenture shall not have been terminated or
discharged, that the Owner Lessor’s leasehold interest in such Modifications is
subject to the Lien of the Lease Indenture.
     Section 8.4 Report of Modifications. Within 120 days after the end of each
fiscal year, the Lessee shall furnish to the Owner Lessor and, so long as the
Lien of the Lease Indenture shall not have been terminated or discharged, the
Lease Indenture Trustee, a report stating the total cost of all Modifications
made during such fiscal year and describing separately and in reasonable detail
each such Modification that cost in excess of $20,000,000.
SECTION 9. NET LEASE
     This Network Lease is a “net lease” and the Lessee’s obligation to pay all
Basic Lease Rent payable hereunder, as well as any Termination Value (or amount
computed by reference thereto) in lieu of Basic Lease Rent following termination
of this Network Lease, shall be absolute and unconditional under any and all
circumstances and shall not be terminated, extinguished, diminished, lost or
otherwise impaired by any circumstance of any character, including by (i) any
setoff, counterclaim, recoupment, defense or other right which the Lessee may
have against the Owner Lessor, the Owner Participant, the Lease Indenture
Trustee or any other Person, including any claim as a result of any breach by
any of said parties of any covenant or provision in this Network Lease or any
other Operative Document, (ii) any lack, or invalidity of title or other
interest or any defect in the title or other interest, condition, design,
operation, merchantability or fitness for use of the Network or any Component or
any portion thereof, or any eviction by paramount title or otherwise, or any
unavailability of the Network, any Component or any portion thereof, (iii) any
loss or destruction of, or damage to, the Network or any Component or any
portion thereof or interruption or cessation in the use or possession thereof or
any part thereof by the Lessee for any reason whatsoever and of whatever
duration, (iv) the condemnation, requisitioning, expropriation, seizure or other
taking of title to or use of the Network or any Component or any portion thereof
by any Governmental Entity or TVA or otherwise, (v) the invalidity or
unenforceability or lack of due authorization or other infirmity of this Network
Lease or any other Operative Document, (vi) the lack of right, power or
authority of the Owner Lessor to enter into this Network Lease or any other
Operative Document, (vii) any ineligibility of the Network or any Component or
any portion thereof for any particular use, whether or not due to any failure of
the Lessee to comply with any Applicable Law, (viii) any event of “force
majeure” or any frustration, (ix) any legal requirement similar or dissimilar to
the foregoing, any present or future law to the contrary notwithstanding,
(x) any insolvency, bankruptcy, reorganization or similar proceeding by or
against the Lessee or any other Person, (xi) any Lien of any Person with respect
to the Network or any Component or any portion thereof, or (xii) any other
cause, whether similar or dissimilar to the foregoing, any present or

11



--------------------------------------------------------------------------------



 



future law notwithstanding, except as expressly set forth herein or in any other
Operative Document, it being the intention of the parties hereto that all Basic
Lease Rent (and all amounts, including Termination Value (or amounts computed by
reference thereto), in lieu of Basic Lease Rent following termination of this
Network Lease in whole or in part) payable by the Lessee hereunder shall
continue to be payable in all events in the manner and at times provided for
herein. All Rent, including Basic Lease Rent (and all amounts, including
Termination Value (or amounts computed by reference thereto), in lieu of Basic
Lease Rent following termination of this Network Lease in whole or in part)
shall not be subject to any abatement and the payments thereof shall not be
subject to any setoff or reduction for any reason whatsoever, including any
present or future claims of the Lessee or any other Person against the Owner
Lessor or any other Person under this Network Lease or otherwise. To the extent
permitted by Applicable Law, the Lessee hereby waives any and all rights which
it may now have or which at any time hereafter may be conferred upon it, by
statute or otherwise, to terminate, cancel, quit or surrender this Network Lease
except in accordance with Sections 10, 13, 14, 14A, 15 or 16. If for any reason
whatsoever this Network Lease shall be terminated in whole or in part by
operation of law or otherwise, except as specifically provided herein, the
Lessee nonetheless agrees, to the extent permitted by Applicable Law, to pay to
the Owner Lessor an amount equal to each installment of Basic Lease Rent and all
Supplemental Lease Rent due and owing, at the time such payment would have
become due and payable in accordance with the terms hereof had this Network
Lease not been so terminated. Nothing contained herein shall be construed to
waive any claim which the Lessee might have under any of the Operative Documents
or otherwise or to limit the right of the Lessee separately to make any claim it
might have against the Owner Lessor or any other Person or to separately pursue
such claim in such manner as the Lessee shall deem appropriate.
SECTION 10. EVENTS OF LOSS
     Section 10.1 Occurrence of Events of Loss. The Owner Lessor and the Owner
Participant will promptly notify the Lessee and, so long as the Lien of the
Lease Indenture shall not have been terminated or discharged, the Lease
Indenture Trustee and the Pass Through Trustee of any event of which it is aware
that upon election by the Owner Participant or Owner Lessor would result in a
Regulatory Event of Loss. The Lessee will promptly notify the Owner Lessor, the
Owner Participant and, so long as the Lien of the Lease Indenture shall not have
been terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee of any damage to or other event with respect to, the Network that the
Lessee reasonably anticipates will cause an Event of Loss described in clause
(a) or (b) of the definition of Event of Loss or that causes damage to the
Network in excess of $20 million. If an Event of Loss described in clause (a) or
(b) of the definition of Event of Loss shall occur, then no later than six
months following such occurrence, the Lessee shall notify the Owner Lessor, the
Owner Participant and, so long as the Lien of the Lease Indenture shall not have
been terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee, in writing of its election to either (a) if no Significant Lease
Default or Lease Event of Default (other than Lease Events of Default arising as
a result of such Event of Loss) has occurred and is continuing and subject to
the satisfaction of the conditions set forth in Section 10.3(a) and (b), repair
or replace the Network so that the Network shall have a current and residual
value, remaining useful life and utility at least equal to that of the Network
prior to such Event of Loss, assuming the Network was in the condition and
repair required to be maintained by this Network Lease or (b) terminate this
Network Lease

12



--------------------------------------------------------------------------------



 



pursuant to Section 10.2 hereof. The Lessee may elect the option provided in
clause (b) of the preceding sentence regardless of whether the Network is to be
repaired or replaced. If the Lessee fails to make an election as provided above,
an Event of Loss shall be deemed to occur with respect to the Network as of the
end of the six month period referred to in the third sentence of this
Section 10.1 and the Lessee will be deemed to have made the election to
terminate this Network Lease pursuant to Section 10.2.
     Section 10.2 Payment of Termination Value; Termination of Basic Lease Rent.
          (a) If (i) an Event of Loss described in clause (a) or (b) of the
definition of Event of Loss shall have occurred with respect to the Network and
the Lessee shall elect not to repair or replace the Network pursuant to
Section 10.1 (a) hereof, or (ii) an Event of Loss shall be deemed to occur
pursuant to the last sentence of Section 10.1, or (iii) a Regulatory Event of
Loss shall have occurred, then, on a Termination Date occurring no later than
90 days following the Lessee’s notice of its election referred to in the third
sentence of Section 10.1 or the occurrence of a deemed Event of Loss pursuant to
the last sentence of Section 10.1 or the occurrence of a Regulatory Event of
Loss, as the case may be, the Lessee shall terminate the Network Lease and,
subject to Section 10.2(d), pay to the Owner Lessor the sum of (A) Termination
Value determined as of the Termination Date on which payment is made, (B) all
amounts of Supplemental Lease Rent (including all documented, out-of-pocket
costs and expenses of the Owner Lessor, the Owner Participant, the Lease
Indenture Trustee and the Pass Through Trustee, and all sales, use, value added
and other Taxes required to be indemnified by the Lessee pursuant to Section 9.2
of the Participation Agreement associated with the exercise of the termination
option pursuant to this Section 10.2) due and payable on or prior to such
Termination Date, (C) any unpaid Basic Lease Rent due before such Termination
Date and (D) in the case of a Regulatory Event of Loss, the Make Whole Premium
on the Lessor Note, if any. Ail payments of Rent under this Section 10.2(a)
shall, to the extent required by Section 3.5, be made to the Lease Indenture
Trustee.
          (b) Concurrently with (but not as a condition to) the payment of all
sums required to be paid pursuant to this Section 10.2, (i) Basic Lease Rent
shall cease to accrue, (ii) the Lessee shall cease to have any liability to the
Owner Lessor with respect to the Undivided Interest or the Software Rights
except for Supplemental Lease Rent and other obligations (including those under
Sections 9.1 and 9.2 of the Participation Agreement) surviving pursuant to the
express provisions of any Operative Document, (iii) unless the Lessee assumes
the Lessor Notes pursuant to Section 10.2(d), the Owner Lessor shall pay the
outstanding principal and accrued interest on the Lessor Note pursuant to
Section 2.10(a) of the Lease Indenture, (iv) this Network Lease and the Head
Lease shall terminate, (v) the Owner Lessor shall, at the Lessee’s cost and
expense, execute and deliver to the Lessee a release or termination of this
Network Lease, (vi) the Owner Lessor shall transfer (by an appropriate
instrument of transfer in form and substance reasonably satisfactory to the
Owner Lessor and prepared by and at the expense of the Lessee) all of its right,
title and interest in and to the Owner Lessor’s Interest to the Lessee pursuant
to this Section 10.2 and Section 6.2 of the Head Lease on an “as is,” “where is”
and “with all faults’” basis, without representations or warranties other than a
warranty as to the absence of Owner Lessor’s Liens and a warranty of the Owner
Participant as to the absence of Owner Participant’s Liens; and (vii) the Owner
Lessor shall discharge the Lien of the Lease Indenture and execute and deliver
appropriate releases and other documents or instruments

13



--------------------------------------------------------------------------------



 



necessary or desirable to effect the foregoing, all to be prepared and filed (as
appropriate) by and at the cost and expense of the Lessee.
          (c) Any payments with respect to the Undivided Interest or the
Software Rights received at any time by the Owner Lessor, the Lease Indenture
Trustee or the Lessee from any Governmental Entity as a result of the occurrence
of an Event of Loss described in clause (b) of the definition of Event of Loss
shall be applied as follows:
     (i) all such payments received at any time by the Lessee shall be promptly
paid to the Owner Lessor or, if the Lien of the Lease Indenture shall not have
been terminated or discharged, to the Lease Indenture Trustee, for application
pursuant to the following provisions of this Section 10.2, except that so long
as no Significant Lease Default or Lease Event of Default shall have occurred
and be continuing (other than Lease Events of Default arising as a result of
such Event of Loss), the Lessee may retain any amounts that the Owner Lessor
would at the time be obligated to pay to the Lessee as reimbursement under the
provisions of paragraph (ii) below;
     (ii) so much of such payments as shall not exceed the amount required to be
paid by the Lessee pursuant to paragraph (a) of this Section 10.2 shall be
applied in reduction of the Lessee’s obligation to pay such amount if not
already paid by the Lessee or, if already paid by the Lessee, shall, so long as
no Significant Lease Default or Lease Event of Default (other than Lease Events
of Default arising as a result of such Event of Loss) shall have occurred, and
be continuing, be applied to reimburse the Lessee for its payment of such
amount; and
     (iii) the balance, if any, of such payments remaining thereafter shall be
paid to the Owner Lessor.
          (d) Notwithstanding the foregoing provisions of paragraph (a) of this
Section 10.2, in the case of a Regulatory Event of Loss, so long as no Lease
Event of Default shall have occurred and is continuing, the Lessee may, at its
option, elect to assume in full, the Lessor Note and if (i) the Lessee shall
have executed and delivered an assumption agreement to assume in full the Lessor
Note as permitted by and in accordance with Section 2.10(c) of the Lease
Indenture, (ii) all other conditions contained in such Section 2.10(c) shall
have been satisfied, and (iii) no Significant Lease Default or Lease Event of
Default shall have occurred or be continuing after giving effect to such
assumption, then, the obligation of the Lessee to pay Termination Value shall be
reduced by the outstanding principal amount and accrued interest of the Lessor
Note so assumed by the Lessee.
     Section 10.3 Repair or Replace. The Lessee’s right to repair or replace the
Network pursuant to Section 10.1 shall be subject to the fulfillment, at the
Lessee’s sole cost and expense, in addition to the conditions contained in said
clause (a), of the following conditions:
          (a) the Lessee shall, on the date it gives notice pursuant to
Section 10.1 of its election to repair or replace the Network (i) deliver to the
Owner Participant either (x) an opinion

14



--------------------------------------------------------------------------------



 



of tax counsel to the Owner Participant to the effect that such proposed repair
or replacement will not result in any incremental adverse tax consequences to
the Owner Participant or the Owner Lessor, or (y) an indemnity against all
adverse tax risks as a result of such proposed repair or replacement, such
indemnity to be in form and substance satisfactory to the Owner Participant,
(ii) deliver to the Owner Participant and, so long as the Lien of the Lease
Indenture shall not have been terminated or discharged, the Lease Indenture
Trustee (A) a report of an Independent Engineer, in form and substance
reasonably acceptable to the Owner Participant, to the effect that the repair or
replacement of the Network is technologically feasible and economically viable
and that it is reasonable to expect that such repair or replacement can be
completed by a date at least 6 months prior to the end of the Network Lease
Term, and (B) a report, in form and substance reasonably acceptable to the Owner
Participant, of the QTE Consultant or other party (selected by the Owner
Participant and reasonably acceptable to the Lessee) experienced in the analysis
of property eligible for treatment as “qualified technological equipment” under
§168(i)(2) of the Code that the Network (and its major Components), after repair
or replacement, will constitute “qualified technological equipment” under
§168(i)(2) of the Code or “computer software” under §167(f)(l)(B) of the Code,
provided, however, such report shall be required only if Owner Lessor’s
Percentage of the Network Cost has not been fully recovered for federal income
tax purposes at the time that the repair or replacement is being made;
          (b) the Lessee shall cause the repair or replacement of the Network to
commence as soon as reasonably practicable after notifying the Owner Lessor and,
so long as the Lien of the Lease Indenture shall not have been terminated or
discharged, the Lease Indenture Trustee and the Pass Through Trustee pursuant to
Section 10.1, of its election to repair or replace the Network, and in all
events within 12 months of the occurrence of the event that caused such Event of
Loss, and will cause work on such repair or replacement to proceed diligently
thereafter. As the repair or replacement of the Network progresses, title to the
repaired or replacement equipment shall vest in the Lessee and an undivided
interest equal to the Owner Lessor’s Percentage in the repaired or replacement
equipment (and associated software) shall become subject to the Head Lease and
this Network Lease and, so long as the Lien of the Lease Indenture shall not
have been terminated or discharged, the Lien of the Lease Indenture, and be
deemed a part of the Network for all purposes of the Head Lease and this Network
Lease, automatically without any further act by any Person; and
          (c) within 30 days of the date of the completion of such repair or
replacement (the “Rebuilding Closing Date”) the following documents shall be
duly authorized, executed and delivered by the respective party or parties
thereto and shall be in full force and effect, and an executed counterpart of
each thereto shall be delivered to the Owner Lessor, the Owner Participant and,
so long as the Lien of the Lease Indenture shall not have been terminated or
discharged, the Lease Indenture Trustee: (i) supplements to the Head Lease and
this Network Lease subjecting an undivided interest equal to the Owner Lessor’s
Percentage in the repaired or replacement equipment and associated software to
the Head Lease and this Network Lease (with no change in Head Lease Rent or
Basic Lease Rent as a result of such repair or replacement), (ii) so long as the
Lien of the Lease Indenture shall not have been terminated or discharged,
supplements to the Lease Indenture subjecting an undivided interest equal to the
Owner Lessor’s Percentage in the repaired or replacement equipment (and
associated software) to the Lien of the Lease Indenture, (iii) such UCC filings
as may be reasonably requested by the Owner Participant

15



--------------------------------------------------------------------------------



 



and the Lease Indenture Trustee to be filed, (iv) an opinion of counsel of the
Lessee, such counsel and such opinion to be reasonably satisfactory to the Owner
Participant and, so long as the Lien of the Lease Indenture shall not have been
terminated or discharged, the Lease Indenture Trustee to the effect that (A) the
supplements to the Head Lease and this Network Lease required by clause
(i) above constitute effective instruments for subjecting an undivided interest
equal to the Owner Lessor’s Percentage in the repaired or replacement equipment
(and associated software) to the Head Lease and this Network Lease, (B) the
supplements to the Lease Indenture required by clause (ii) above, if any,
constitute effective instruments for subjecting an undivided interest equal to
the Owner Lessor’s Percentage in the rebuilt or replacement equipment (and
associated software) to the Lien of the Lease Indenture, and (C) all filings and
other action necessary to perfect and protect the Owner Lessor’s and, if
applicable, the Lease Indenture Trustee’s interest in an undivided interest
equal to the Owner Lessor’s Percentage in the repaired or replacement equipment
(and associated software) have been accomplished, (v) a report, in form and
substance reasonably acceptable to the Owner Participant, by an Independent
Engineer certifying that the repaired or replacement equipment (and associated
software) are in a state of repair and condition required by this Network Lease
and that the Network, as repaired or replaced, is capable of performing the
Network Functions, (vi) an appraisal, in form and substance reasonably
acceptable to the Owner Participant, by an Independent Appraiser reasonably
acceptable to the Owner Participant, certifying that the Undivided Interest and
the Network (and associated software and software rights) have a current and
residual value and the Network and any related software has a remaining useful
life and utility at least equal to the current and residual value of the
Undivided Interest and the remaining useful life and utility of the Network
immediately prior to the Event of Loss and (vii) an Officer’s Certificate of the
Lessee as to compliance with this Section 10.3 and that no Lease Event of
Default shall have occurred and be continuing as a result of the repair or
replacement.
Whether or not the transactions contemplated by this Section 10.3 are
consummated, the Lessee agrees to pay or reimburse, on an After-Tax Basis, any
costs or expenses (including reasonable legal fees and expenses) incurred by the
Owner Lessor, the Owner Participant, the Lease Indenture Trustee and the Pass
Through Trustee in connection with the transactions contemplated by this
Section 10.3.
     Section 10.4 Application of Payments Not Relating to an Event of Loss.
     In the event that during the Network Lease Term the use of all or any
portion of the Network is requisitioned or taken by or pursuant to a request of
any Governmental Entity under the power of eminent domain or otherwise for a
period which does not constitute an Event of Loss, the Lessee’s obligation to
pay all installments of Basic Lease Rent shall continue for the duration of such
requisitioning or taking. The Lessee shall be entitled to receive and retain for
its own account all sums payable for any such period by such Governmental Entity
as compensation for such requisition or taking of possession; provided, however,
that if at the time of such payment a Lease Event of Default shall have occurred
and be continuing, all such sums shall be paid to and held by the Owner Lessor
or, so long as the Lien of the Lease Indenture shall not have been terminated or
discharged, the Lease Indenture Trustee as security for the obligations of the
Lessee under this Network Lease, and upon the earlier of (i) so long as no Lease
Event of Default shall be continuing under Section 17(a) or (b) hereof, 180 days
after the Owner Lessor (or the Lease Indenture Trustee) shall have received such
amount, provided the Owner Lessor (or

16



--------------------------------------------------------------------------------



 



the Lease Indenture Trustee) has not proceeded to exercise any remedy under
Section 17 hereof and it is not stayed or prevented by law or otherwise from
exercising such remedy and (ii) such time as there shall not be continuing any
Lease Event of Default, such amount shall be paid to the Lessee.
SECTION 11. INSURANCE
     Section 11.1 Insurance by Owner Lessor. At any time, the Owner Lessor
(either directly or in the name of the Owner Participant), the Owner Participant
or the Lease Indenture Trustee may at its own expense and for its own account
carry insurance with respect to its interest in the Network. Any insurance
payments received from policies maintained by the Owner Lessor, the Owner
Participant or the Lease Indenture Trustee pursuant to the previous sentence
shall be retained by the Owner Lessor, the Owner Participant or the Lease
Indenture Trustee, as the case may be.
     Section 11.2 Insurance by the lessee. If and for so long as the unenhanced
debt of the Lessee issued under the Bond Resolution is rated BBB+ or lower by
S&P and Baal or lower by Moody’s, the Lessee shall maintain (or cause to be
maintained) property and commercial general liability insurance with respect to
the Network customarily carried by other operators of similar equipment and
against such loss, damage or liability and with such deductibles as are
customarily insured against and which is reasonably acceptable to the Owner
Participant. The property insurance maintained pursuant to this Section 11.2
shall, so long as the Lien of the Lease Indenture shall not have been terminated
or discharged, name the Lease Indenture Trustee (and thereafter, the Owner
Lessor) as loss payee with respect to any claim in excess of $50 million and
such amounts shall be paid to the Lessee as and when needed to pay or reimburse
the Lessee for any construction costs to repair the damage to which such claim
relates, with the balance, if any paid to the Lessee upon completion of such
repairs, or applied at the direction of the Lessee to pay Termination Value or
any other amounts payable by the Lessee under Section 10. During the period the
Lessee is required to maintain insurance under this Section 11.2, the Lessee
shall no less frequently than annually provide the Owner Lessor, the Owner
Participant and, so long as the Lien of the Lease Indenture shall not have been
terminated or discharged, the Lease Indenture Trustee, a description of the
insurance it is maintaining pursuant to this Section 11.2 and evidence which
may, at the Lessee’s option, be in the form of an Officer’s Certificate, that
all premiums in respect of such policies are current and that such insurance is
in effect.
SECTION 12. INSPECTION
     During the Network Lease Term, each of the Owner Participant, the Owner
Lessor, and, so long as the Lien of the Lease Indenture shall not have been
terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee and their representatives may, during normal business hours, on
reasonable notice to the Lessee and at their own risk and expense (except, at
the expense but not risk, of the Lessee when a Significant Lease Default or a
Lease Event of Default has occurred and is continuing), inspect the Network and
the records with respect to the operations and maintenance thereof in the
Lessee’s custody; provided, however, that so long as no Significant Lease
Default or Lease Event of Default shall have occurred and be continuing, each
such Person shall only be entitled to make one inspection in any twelve-month
period; provided, further, that the preceding proviso shall not apply with
respect to any such

17



--------------------------------------------------------------------------------



 



inspection made (a) in connection with the occurrence of (i) failure or
malfunction or any equipment resulting in serious injury or death, (ii) a
significant curtailment of operations due to a final, nonappealable order of a
Governmental Entity having jurisdiction over safety, or (iii) cessation of
operations of the Network for more than 30 days or (b) after the Early Purchase
Date unless the Lessee has exercised its option to purchase the Owner Lessor’s
Interest under Section 16. For the purpose of such inspections the Owner
Participant, the Owner Lessor and, so long as the Lien of the Lease Indenture
shall not have been terminated or discharged, the Lease Indenture Trustee and
the Pass Through Trustee, and their representatives, may request that the Lessee
demonstrate that the Network is performing the Network Functions. The Lessee may
restrict the quantity and scope of data made available to the inspecting party
for purposes of such demonstration, provided, that any such restriction shall
not make the demonstration unrepresentative of the performance and functionality
of the Network. The Owner Participant, the Owner Lessor, the Lease Indenture
Trustee and the Pass Through Trustee, and their representatives, may not inspect
data collected and disseminated by the Network relating to the operation and
performance of the Transmission Plant and the associated billing arrangements,
in the Lessee’s custody, other than data relating to a demonstration by the
Lessee of any of the Network Functions. Any such inspection will not
unreasonably interfere with the operation or maintenance of the Network or the
conduct by the Lessee of its business and will be in accordance with the
Lessee’s safety and security precautions and confidentiality undertakings, as
applicable. In no event shall the Owner Lessor, the Owner Participant, the Lease
Indenture Trustee or the Pass Through Trustee have any duty or obligation to
make any such inspection and such Persons shall not incur any liability or
obligation by reason of not making any such inspection.
SECTION 13. TERMINATION OPTION FOR BURDENSOME EVENTS
     Section 13.1 Election to Terminate. On or after the occurrence of either of
the events specified below and so long as no Significant Lease Default or Lease
Event of Default shall have occurred and be continuing, the Lessee shall have
the right, at its option, upon at least 30 days’ prior written notice to the
Owner Lessor, the Owner Participant, and, so long as the Lien of the Lease
Indenture shall not have been terminated or discharged, the Lease Indenture
Trustee, to terminate this Network Lease in whole on the Termination Date
specified in such notice (which shall be a date occurring not more than 90 days
after the date of such notice) if:
          (a) as a result of a change in Applicable Law or an interpretation of
Applicable Law, it shall have become illegal for the Lessee to continue this
Network Lease or the Head Lease or for the Lessee to make payments under this
Network Lease or the other Operative Documents, and the transactions
contemplated by the Operative Documents cannot be restructured to comply with
such change in law or interpretation of law in a manner acceptable to the
Lessee, the Owner Participant, the Owner Lessor, and, so long as the Lien of the
Lease Indenture shall not have been terminated or discharged, the Lease
Indenture Trustee; or
          (b) one or more events outside the control of the Lessee or any
Affiliate shall have occurred and not the result of an intentional act of the
Lessee or any of its Affiliates intended to trigger the right to exercise the
purchase option hereunder which will, or can reasonably be expected to, give
rise to an obligation by the Lessee to pay or indemnify in respect of the Tax
Indemnity Agreement or Section 9.1 or 9.2 of the Participation Agreement;
provided,

18



--------------------------------------------------------------------------------



 



however, that (i) such indemnity obligation (and the underlying cost or Tax) can
be avoided in whole or in part if this Network Lease is terminated and the Owner
Lessor sells the Owner Lessor’s Interest to the Lessee and (ii) the amount of
such avoided payments hereunder would exceed (on a present value basis,
discounted at the Discount Rate, compounded on an annual basis to the date of
the termination) three (3) percent of the Owner Lessor’s Cost, and provided,
further, that no such termination option shall exist if the applicable
indemnitee shall waive its right to, or the Owner Participant shall arrange for
payment of (without reimbursement by the Lessee or any Affiliate thereof),
amounts of indemnification payments under the Tax Indemnity Agreement or
Section 9.1 or 9.2 of the Participation Agreement in excess of such amount as to
cause such avoided payments, computed in accordance with the preceding proviso,
not to exceed three (3) percent of the Owner Lessor’s Cost.
No termination of this Network Lease pursuant to this Section 13.1 shall become
effective unless the conditions set forth in Section 13.3 are satisfied. If the
Lessee does not give notice of its exercise of the termination option under this
Section 13.1 within twelve months of the date the Lessee receives notice or
Actual Knowledge of an event or condition described above, the Lessee will lose
its right to terminate this Network Lease pursuant to this Section 13.1 as a
result of such event or condition.
     Section 13.2 Payments Upon Termination. If the Lessee shall have exercised
its option under Section 13.1, the Lessee shall purchase the Owner Lessor’s
Interest on the Termination Date set forth in the termination notice for cash in
an amount equal to the Termination Value for such Termination Date, on an “as
is,” “where is” and “with all faults” basis without any representation, other
than by the Owner Lessor that the Owner Lessor’s Interest is free of Owner
Lessor’s Liens and a warranty of the Owner Participant as to the absence of
Owner Participant’s Liens.
     Section 13.3 Procedure for Exercise of Termination Option. If the Lessee
shall have exercised its option to terminate the Network Lease under
Section 13.1, on the Termination Date specified in the Lessee’s notice of such
exercise, the Lessee shall also pay to the Owner Lessor (a) all amounts of
Supplemental Lease Rent (excluding Termination Value but including all
reasonable out-of-pocket costs and expenses of the Owner Lessor, the Owner
Participant, the Lease Indenture Trustee and the Pass Through Trustee, all
sales, use, value added and other Taxes required to be indemnified by the Lessee
pursuant to Section 9.2 of the Participation Agreement associated with the
exercise of the termination option pursuant to this Section 13 and all indemnity
amounts not obviated by the termination) due and payable on or prior to the
Termination Date, (b) any unpaid Basic Lease Rent due before such Termination
Date, and (c) the Make Whole Premium due on the Lessor Note being prepaid
pursuant to this Section 13.3. All Rent payments under this Section 13.3 shall,
to the extent required by Section 3.5, be made to the Lease Indenture Trustee.
Concurrently with (but not as a condition to) the payment of all sums required
to be paid pursuant to Section 13.2 and this Section 13.3, (i) Basic Lease Rent
shall cease to accrue, (ii) the Lessee shall cease to have any liability to the
Owner Lessor hereunder or under the other Operative Documents, except for
Supplemental Lease Rent and other obligations (including those under
Sections 9.1 and 9.2 of the Participation Agreement) surviving pursuant to the
express terms of any Operative Document, (iii) unless the Lessee assumes the
Lessor Note pursuant to Section 13.4 hereof and Section 2.10(c) of the Lease
Indenture, the Owner Lessor shall pay the outstanding principal of and accrued
interest and

19



--------------------------------------------------------------------------------



 



Make Whole Premium on the Lessor Note pursuant to Section 2.10(b) of the Lease
Indenture, (iv) this Network Lease and the Head Lease shall terminate, (v) the
Owner Lessor shall transfer, at the Lessee’s cost and expense, by an appropriate
instrument of transfer (in form and substance reasonably satisfactory to the
Owner Lessor and prepared by and at the expense of the Lessee) all of its right,
title and interest in and to the Owner Lessor’s Interest to the Lessee pursuant
to this Section 13.3 and Section 6.2 of the Head Lease on an “as is,” “where is”
and “with all faults” basis, without representations or warranties other than a
warranty as to the absence of Owner Lessor’s Liens and a warranty of the Owner
Participant as to the absence of Owner Participant’s Liens, and (vi) unless the
Lessee assumes the Lessor Note pursuant to Section 13.4 hereof and
Section 2.10(c) of the Lease Indenture, the Owner Lessor shall discharge the
Lien of the Lease Indenture and execute and deliver appropriate releases and
other documents or instruments necessary or desirable to effect the foregoing,
all to be prepared and filed (as appropriate) by and at the cost and expense of
the Lessee. It shall be a condition of the termination of this Network Lease
pursuant to this Section 13 that the Lessee shall pay all amounts it is
obligated to pay under Section 13.2 and this Section 13.3. If the Lessee fails
to consummate the termination option under this Section 13 after giving notice
of its intention to do so, (i) the Network Lease shall continue, (ii) such
failure to consummate shall not constitute a default under the Network Lease,
and (iii) unless such failure is a consequence of a failure of the Owner Lessor
or Owner Participant to fulfill their obligations under this Section 13, the
Lessee will lose its right to terminate this Network Lease pursuant to this
Section 13 as a result of such event or condition during the remainder of the
Network Lease Term.
     Section 13.4 Assumption of the Lessor Note. In connection with any
Burdensome Termination Event contemplated by this Section 13, the Lessee may, at
its option, elect to assume in full the Lessor Note and if (a) the Lessee shall
have executed and delivered an assumption agreement in accordance with
Section 2.10(c) of the Lease Indenture, (b) all other conditions contained in
such Section 2.10(c) of the Lease Indenture shall have been satisfied, and
(c) no Significant Lease Default or Lease Event of Default shall have occurred
and be continuing after giving effect to such assumption, then the obligation of
the Lessee to pay Termination Value shall be reduced by the outstanding
principal amount and accrued interest on the Lessor Note so assumed by the
Lessee.
SECTION 14. TERMINATION FOR OBSOLESCENCE
     Section 14.1 Termination. Upon at least six months’ prior written notice to
the Owner Lessor, the Owner Participant and, so long as the Lien of the Lease
Indenture has not been terminated or discharged, the Lease Indenture Trustee
(which notice shall be accompanied by a certification by the Board of Directors
of the Lessee as to one or more of the matters described in clause (a) and
(b) below), the Lessee shall have the option, so long as no Significant Lease
Default or Lease Event of Default shall have occurred and be continuing and it
simultaneously exercises the corresponding option under Section 14.1 of the
Other Network Leases, to terminate this Network Lease in whole on any
Termination Date occurring on or after the fifth anniversary of the Closing Date
(the date of termination selected by the Lessee being the “Obsolescence
Termination Date”) on the terms and conditions set forth in this Section 14 if
the Lessee’s Board of Directors determines in good faith that:

20



--------------------------------------------------------------------------------



 



          (a) the Network is economically or technologically obsolete as a
result of a change in Applicable Law; or
          (b) the Network is otherwise economically or technologically obsolete
or the Network is surplus to the Lessee’s needs or is no longer useful in its
trade or business.
      Section 14.2 Solicitation of Offers. If the Lessee shall give the Owner
Lessor notice pursuant to Section 14.1 and the Owner Lessor shall not have
elected to retain the Owner Lessor’s Interest pursuant to Section 14.3 hereof,
the Lessee shall, as non-exclusive agent for the Owner Lessor, use its
commercially reasonable efforts to obtain bids and sell such Owner Lessor’s
Interest on the Obsolescence Termination Date, all of the proceeds of which will
be for the account of the Owner Lessor; provided that so long as the Lien of the
Lease Indenture shall not have been terminated or discharged, the proceeds of
such sale pursuant to this Section 14.2 shall be paid directly to the Lease
Indenture Trustee. The Owner Lessor shall also have the right to obtain bids for
the sale of such Owner Lessor’s Interest either directly or through agents other
than the Lessee. At least 90 days prior to the Obsolescence Termination Date the
Lessee shall certify to the Owner Lessor and the Lease Indenture Trustee each
bid or offer, the amount and terms thereof and the name and address of the party
(which shall not be the Lessee, any Affiliate or any third party with whom it or
an Affiliate has an arrangement to use or operate the Network for the benefit of
the Lessee or such Affiliate after the termination of this Network Lease)
submitting such bid or offer.
     Section 14.3 Right of Owner Lessor to Retain the Owner Lessor’s Interest.
The Owner Lessor may irrevocably elect to retain, rather than sell, the Owner
Lessor’s Interest by giving notice to the Lessee and the Lease Indenture Trustee
at least 85 days prior to the Obsolescence Termination Date; provided, however,
that the Owner Lessor may not elect to retain the Owner Lessor’s Interest unless
(i) the Other Owner Lessors shall have elected to retain the related Other Owner
Lessor’s Interests pursuant to Section 14.3 of the respective Other Network
Leases, and (ii) it shall have provided the Lessee with financial assurances
reasonably satisfactory to the Lessee that it will satisfy all of its payment
obligations under this Section 14.3. If the Owner Lessor elects to retain such
Owner Lessor’s Interest pursuant to this Section 14.3, on the Obsolescence
Termination Date the Lessee shall pay to the Owner Lessor (a) all Supplemental
Lease Rent (including all reasonable out-of-pocket costs and expenses of the
Owner Lessor, the Owner Participant, the Lease Indenture Trustee and the Pass
Through Trustee (excluding the fees and costs of any broker unless engaged by
the Lessee on the Owner Lessor’s behalf) and all sales, use, value added and
other Taxes required to be indemnified by the Lessee pursuant to Section 9.2 of
the Participation Agreement associated with the exercise of the termination
option pursuant to this Section 14.3 due and payable on such Obsolescence
Termination Date, (b) any unpaid Basic Lease Rent due before such Obsolescence
Termination Date, (c) any Underpayment of Basic Lease Rent determined as of such
Obsolescence Termination Date, and (d) the Make Whole Premium due on the Lessor
Note being prepaid pursuant to this Section 14.3, but shall not be required to
pay Termination Value. All Rent payments under this Section 14.3 shall, to the
extent required by Section 3.5, be made to the Lease Indenture Trustee.
Concurrently with (but not as a condition to) the payment of all sums required
to be paid pursuant to this Section 14.3, (i) Basic Lease Rent shall cease to
accrue, (ii) the Lessee’s obligations under this Network Lease shall terminate,
(iii) the Lessee shall cease to have any other liability to the Owner Lessor
hereunder or under the other Operative Documents, except for

21



--------------------------------------------------------------------------------



 



Supplemental Lease Rent (other than Termination Value) and other obligations
(including those under Sections 9.1 and 9.2 of the Participation Agreement)
surviving pursuant to the express terms of any Operative Document, (iv) the
Owner Lessor shall pay the outstanding principal of and accrued interest and
Make Whole Premium on the Lessor Note pursuant to Section 2.10(b) of the Lease
Indenture and repay to the Lessee any Overpayment of Basic Lease Rent determined
as of such Obsolescence Termination Date, (v) this Network Lease shall
terminate, (vi) the Owner Lessor shall, at the Lessee’s cost and expense,
execute and deliver to the Lessee a release and termination of this Network
Lease, (vii) the Lessee will return the Owner Lessor’s Interest to the Owner
Lessor in accordance with Section 5.1, and (viii) the Owner Lessor shall cause
the Lease Indenture Trustee to discharge the Lien of the Lease Indenture and
execute and deliver appropriate releases and other documents or instruments
necessary or desirable to effect the foregoing, all to be prepared and filed (as
appropriate) by and at the cost and expense of the Lessee. It shall be a
condition to the termination of this Network Lease pursuant to this Section 14.3
that the Lessee shall pay all amounts that it is obligated to pay under this
Section 14.3. If the Owner Lessor shall not pay any amount payable by it as
contemplated by clause (iv) above, then the notice of termination shall be
deemed revoked and this Network Lease shall continue in full force and effect in
accordance with its terms and, so long as such failure was not caused by the
Lessee’s failure to pay any amount required to be made by it under this Section,
without prejudice to the Lessee’s right to exercise its rights under this
Section 14.
     Section 14.4 Procedure for Exercise of Termination Option. If the Owner
Lessor has not elected to retain the Owner Lessor’s Interest in accordance with
Section 14.3 hereof, on the Obsolescence Termination Date the Owner Lessor shall
sell the Owner Lessor’s Interest under this Section 14.4 and Section 5.2 of the
Head Lease to the bidder or bidders (which shall not be the Lessee, any
Affiliate thereof or any third party with whom it or an Affiliate has an
arrangement to use or operate the Network for the benefit of the Lessee or such
Affiliate after the termination of this Network Lease) that shall have submitted
the highest cash bid or bids with respect to the Owner Lessor’s Interest, and
the Lessee shall certify to the Owner Lessor, the Owner Participant and, so long
as the Lien of the Lease Indenture shall not have been terminated or discharged,
the Lease Indenture Trustee, that such buyer is not the Lessee, any Affiliate
thereof or any third party with whom it or an Affiliate has an arrangement to
use or operate the Network for the benefit of the Lessee or such Affiliate after
the termination of this Network Lease. On the Obsolescence Termination Date, the
Lessee shall pay to the Owner Lessor (a) the excess, if any, of Termination
Value determined as of such Obsolescence Termination Date over the net sales
price of the Owner Lessor’s Interest paid to or retained by the Owner Lessor,
after deducting from the total sales price the expenses, if any, incurred by the
Owner Lessor and the Owner Participant in connection with such sale, plus
(b) any unpaid Basic Lease Rent due on or before such Obsolescence Termination
Date, plus (c) all amounts of Supplemental Lease Rent (excluding Termination
Value but including all reasonable out-of-pocket costs and expenses of the Owner
Lessor, the Owner Participant, the Lease Indenture Trustee and the Pass Through
Trustee (excluding the fees and costs of any broker unless engaged by the Lessee
on the Owner Lessor’s behalf) and all sales, use, value added and other Taxes
required to be indemnified by the Lessee pursuant to Section 9.2 of the
Participation Agreement associated with the exercise of the termination option
pursuant to this Section 14) due and payable on such Obsolescence Termination
Date and not already deducted from the sales price pursuant to clause (a) above,
plus (d) the Make Whole Premium due on the Lessor Note being prepaid pursuant to
this Section 14.4. All Rent payments under this Section 14.4 shall, to the
extent required by

22



--------------------------------------------------------------------------------



 



Section 3.5, be made to the Lease Indenture Trustee. Concurrently with (but not
as a condition to) the payment of all sums required to be paid pursuant to this
Section 14.4, (i) Basic Lease Rent shall cease to accrue, (ii) the Lessee’s
obligations under this Network Lease shall terminate, (iii) the Lessee shall
cease to have any other liability to the Owner Lessor hereunder or under the
other Operative Documents, except for Supplemental Lease Rent and other
obligations (including Sections 9.1 and 9.2 of the Participation Agreement)
surviving pursuant to the express terms of any Operative Document, (iv) the
Owner Lessor will pay the outstanding principal of and accrued interest and Make
Whole Premium on the Lessor Note pursuant to Section 2.10(b) of the Lease
Indenture, (v) this Network Lease and the Head Lease shall terminate, (vi) the
Owner Lessor shall, at the Lessee’s cost and expense, execute and deliver to the
Lessee a release or termination of this Network Lease, (vii) the Owner Lessor
will transfer (by an appropriate instrument of transfer in form and substance
reasonably satisfactory to the Owner Lessor and prepared by and at the expense
of the Lessee) all of its right, title and interest in and to the Owner Lessor’s
Interest to the purchaser pursuant to this Section 14.4 on an “as is,” “where
is” and “with all faults” basis, without representations or warranties other
than a warranty as to the absence of Owner Lessor’s Liens and a warranty from
the Owner Participant as to the absence of Owner Participant’s Liens, and
(viii) the Owner Lessor shall discharge the Lien of the Lease Indenture and
execute and deliver appropriate releases and other documents or instruments
necessary or desirable to effect the foregoing, all to be prepared and filed (as
appropriate) at the cost and expense of the Lessee. Unless the Owner Lessor
shall have elected to retain the Owner Lessor’s Interest pursuant to
Section 14.3 or the Owner Lessor with the consent of the Lessee shall have
entered into a legally binding contract to sell the Owner Lessor’s Interest, the
Lessee may, at its election, revoke its notice of termination on at least
30 days’ prior notice to the Owner Lessor, the Owner Participant and, so long as
the Lien of the Lease Indenture shall not have been terminated or discharged,
the Lease Indenture Trustee and the Pass Through Trustee, in which event this
Network Lease shall continue without prejudice to the Lessee’s right to exercise
its rights under this Section 14; provided that the Lessee may initiate the
termination procedure set forth herein no more than three times. The Owner
Lessor shall be under no duty to solicit bids, to inquire into the efforts of
the Lessee to obtain bids or to otherwise take any action in arranging any such
sale of the Owner Lessor’s Interest other than, if the Owner Lessor has not
elected to retain the Owner Lessor’s Interest, to transfer the Owner Lessor’s
Interest in accordance with clause (vii) of this Section 14.4. It shall be a
condition of the Owner Lessor’s obligation to consummate a sale of the Owner
Lessor’s Interest that the Lessee shall pay all amounts it is obligated to pay
under this Section 14.4 If no sale shall occur on the Obsolescence Termination
Date, the notice of termination shall be deemed revoked and this Network Lease
shall continue in full force and effect in accordance with its terms without
prejudice to the Lessee’s right to exercise its rights under this Section 14.
Section 14A. PARTIAL TERMINATION IN CONSEQUENCE OF SALES OF TRANSMISSION ASSETS.
     Section 14A.1 Partial Termination. If a portion of the Transmission Plant
of the Lessee in connection with which a portion of the Network (including
software) is utilized shall be sold to a third party which is not the Lessee or
an Affiliate of the Lessee, upon at least two months’ prior written notice to
the Owner Lessor, the Owner Participant and, so long as the Lien of the Lease
Indenture has not been terminated or discharged, the Lease Indenture Trustee and
the Pass Through Trustee, the Lessee shall have the option, so long as no
Significant Lease Default or

23



--------------------------------------------------------------------------------



 



Lease Event of Default shall have occurred and be continuing and the Lessee
simultaneously exercises the corresponding option under Section 14A of the Other
Network Leases, to declare such portion of the Network to be surplus to the
Lessee’s operations in consequence of such sale of the portion of the
Transmission Plant and terminate this Network Lease and the Head Lease in part
on any Termination Date (the date of termination selected by the Lessee being
the “ Partial Termination Date”) on the terms and conditions set forth in this
Section 14A. The Lessee’s right to partially terminate the Network Lease
pursuant to this Section 14A shall be limited to those Components of the Network
(and associated software) utilized in connection with that portion of the
Transmission Plant which are to be sold to a third party. In no event shall the
termination option provided by this Section 14A.1 be used to terminate the
Network Lease (a) with respect to the System Operations Center or the
Reliability Operations Center or (b) if, following such termination, the Fair
Market Sales Value of the Network (as determined by the appraisal conducted
pursuant to Section 14A.2) would be less than fifty percent of the Network Cost
as of the Closing Date. The Lessee shall not be permitted to effect a Partial
Termination more frequently than once in each twenty-four month period unless
the sale of the transmission facilities in respect of which such Partial
Termination shall occur shall be required by Applicable Law.
     The Lessee may revoke its notice of Partial Termination so long as such
notice is given at least thirty days prior to the proposed Partial Termination
Date.
     Section 14A.2 Appraisal. In connection with the partial termination
contemplated by this Section 14A, the Lessee shall, at its own cost and expense,
cause an appraisal to be conducted by an Independent Appraiser of (a) that
portion of the Network with respect to which the Network Lease is to be
terminated (the “Terminated Portion”) and (b) the entire Network without regard
to the proposed termination. The fraction (expressed as a percentage), the
numerator of which is the Fair Market Sales Value of the Terminated Portion and
the denominator of which is the Fair Market Sales Value of the entire Network,
as each is determined by such appraisal, is hereinafter called the “Termination
Percentage”. It shall be a condition to the Lessee’s right to effect a Partial
Termination pursuant to this Section 1.4A that the Lessee shall either make
Substituted Components or Substituted Non-Network Equipment subject to the Head
Lease and this Network Lease in accordance with Section 14A.3 or make the
Partial Termination Payment in accordance with Section 14A.4. The right of the
Lessee to effect a Partial Termination shall in all cases be subject to delivery
of (i) the report, in form and substance reasonably satisfactory to the Owner
Participant, of an Independent Engineer described in clause (b) of the first
sentence of Section 14A.3 and (ii) a conclusion by the Independent Appraiser in
the appraisal conducted pursuant to this Section 14A.2 that the estimated useful
life of the Network will not be diminished following such Partial Termination
from what it was prior thereto.
     Section 14A.3 Substituted Components; Substituted Non-Network Equipment. If
the Lessee elects not to cause a sale of the Terminated Portion of the Owner
Lessor’s Interest as provided in Section 14A.4, the Lessee may elect to replace
the Terminated Portion with either Substituted Components or Substituted
Non-Network Equipment (as each are hereafter defined) upon satisfaction of the
conditions provided in this Section 14A.3. In the event that the Lessee elects
to replace the Terminated Portion with Substituted Components the Lessee shall
provide replacement Components that constitute accessions to the remaining
portion of the Network and will be operated as an integral part of the remaining
portion of the Network (“Substituted

24



--------------------------------------------------------------------------------



 



Components”). The Lessee’s right to provide Substituted Components shall be
subject to (a) receipt by each Owner Participant of either (i) an opinion of its
tax counsel satisfactory to the Owner Participant to the effect that such
substitution will not result in any incremental tax risks to the Owner
Participant, or (ii) an indemnity against such incremental risks in form and
substance satisfactory to the Owner Participant from the Lessee, (b) receipt by
the Owner Participant and, so long as the Lien of the Lease Indenture has not
been terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee, of (1)a report of an Independent Engineer reasonably satisfactory to
the Owner Participant, to the effect that following the Partial Termination and
release of the Terminated Portion from the Head Lease and the addition to the
Network of the Substituted Components, the Network constitutes a single
integrated and technologically viable “system” capable of performing the Network
Functions with respect to which it performed prior to such Partial Termination
(other than with respect to the portion of the Transmission Plant sold) and
(2) a report, in form and substance reasonably satisfactory to the Owner
Participant, of the QTE Consultant or other Person selected by the Owner
Participant and reasonably acceptable to the Lessee, experienced in the analysis
of property eligible for treatment as “qualified technological equipment” under
§168(i)(2) of the Code selected by the Lessee and reasonably acceptable to the
Owner Participant that the Network and its Components (including any Substituted
Components) will continue to constitute “qualified technological equipment”
under §168(i)(2) of the Code or “computer software” under §167(f)(1)(B) of the
Code provided, however, such report shall be required only if the Owner Lessor’s
Percentage of the Network Cost has not been fully recovered for federal income
tax purposes at the time the Terminated Portion is replaced with Substituted
Components or Substituted Non-Network Equipment; and (c) an appraisal (which may
be the appraisal conducted pursuant to Section 14A.2), in form and substance
reasonably satisfactory to the Owner Participant, to the effect that the Network
has a fair market value, estimated residual value, utility and useful life at
least equal to that of the Network prior to the Partial Termination assuming the
Network is in a state of repair and condition required by this Network Lease and
that the Network and its Components (including any Substituted Components made
subject to the Head Lease pursuant to this provision) do not constitute “limited
use property” within the meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 and
2001-29, 2001-19 I.R.B. 1160.
     The Lessee also may substitute for the Terminated Portion additional items
of equipment (“Substituted Non-Network Equipment”) which do not constitute
accessions to the Network subject to meeting the conditions of this
Section 14A.3. The Lessee’s right to make Substituted Non-Network Equipment
subject to the Head Lease and this Network Lease shall be subject to (a) receipt
by the Owner Participant of either (i) an opinion of its tax counsel
satisfactory to the Owner Participant to the effect that such substitution will
not result in any incremental tax risks to the Owner Participant, or (ii) an
indemnity against such incremental risks in form and substance satisfactory to
Owner Participant from the Lessee, (b) receipt by the Owner Participant and, so
long as the Lien of the Lease Indenture has not been terminated or discharged,
the Lease Indenture Trustee and the Pass Through Trustee, of (i) a report of an
Independent Engineer reasonably satisfactory to the Owner Participant, to the
effect that (1) following the Partial Termination and release of the Terminated
Portion from the Head Lease the Network constitutes an integrated and a
technologically viable “system” capable of performing at least one of the
Network Functions, (2) that the Substituted Non-Network Equipment itself
constitutes a technologically viable integrated “system” capable of performing
at least one of the Network Functions, and (3) the Network and Substituted
Non-Network Equipment together (although not

25



--------------------------------------------------------------------------------



 



necessarily on a fully integrated basis) are capable of performing all of the
Network Functions or providing services that are equivalent to the Network
Functions, and (ii) a report, in form and substance reasonably acceptable to the
Owner Participant, of the QTE Consultant or other Person experienced in the
analysis of property eligible for treatment as “qualified technological
equipment” under §168(i)(2) of the Code selected by the Lessee and reasonably
acceptable to the Owner Participant that, following the Partial Termination, the
Network and the Substituted Non-Network Equipment and Components of each,
constitutes “qualified technological equipment” under §168(i)(2) of the Code or
“computer software” under §167(f)(l)(B) of the Code, provided, however, such
report shall be required only if the Owner Lessor’s Percentage of the Network
Cost has not been fully recovered for federal income tax purposes at the time
the Terminated Portion is replaced with Substituted Components or Substituted
Non-Network Equipment; and (c) an appraisal in form and substance reasonably
acceptable to Owner Participant (which may be the appraisal conducted pursuant
to Section 14A.2) to the effect that the Network and the Substituted Non-Network
Equipment have an aggregate fair market value, combined estimated residual
value, and each has a utility and useful life at least equal to that of the
Network prior to the Partial Termination and that neither the Network nor the
Substituted Non-Network Equipment constitute “limited use property” within the
meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 and 2001-29, 2001-19 I.R.B.
1160.
     The Lessee shall be permitted to satisfy its obligations under this
Section 14A.3 with a combination of Substituted Components and Substituted
Non-Network Equipment, provided that each such substitution satisfies the
applicable conditions of this Section 14A.3. All provisions of this Network
Lease and the other Operative Documents shall apply to any remaining portion of
the Network as it existed on the Closing Date (including any Substituted
Components, if applicable) and any Substituted Non-Network Equipment, each as a
separate integrated system.
     Section 14A.4 Partial Termination Payment. If the Lessee shall not elect to
substitute Substituted Components or Substituted Non-Network Equipment for the
Terminated Portion of the Network pursuant to Section 14A.3, or shall be unable
to meet the requirements for substitution set forth in Section 14A.3, then on
the Partial Termination Date the Lessee shall pay the Owner Lessor an amount
(the “Partial Termination Payment”) equal to the higher of (x) the Fair Market
Sales Value of the Terminated Portion and (y) the Termination Percentage of
Termination Value; provided, however, that, if such sale of the Lessee’s
transmission facilities to a third party is pursuant to any Governmental Action
or the direct or indirect result of changes in law not within the control of the
Lessee, such Partial Termination Payment by the Lessee to the Owner Lessor shall
be in an amount equal to the Termination Percentage of the Termination Value. In
addition, on the Partial Termination Date, the Lessee shall pay to the Owner
Lessor (a) all amounts of Supplemental Lease Rent (including all reasonable
out-of-pocket costs and expenses of the Owner Lessor, the Owner Participant, the
Lease Indenture Trustee and the Pass Through Trustee, all sales, use, value
added and other Taxes required to be indemnified by the Lessee pursuant to
Section 9.2 of the Participation Agreement associated with the exercise of the
Partial Termination Option pursuant to this Section 14A) due and payable on or
prior to such Partial Termination Date, (b) any unpaid Basic Lease Rent due
before such Partial Termination Date, (c) any Underpayment of Basic Lease Rent
determined as of such Partial Termination Date and (d) the Make-Whole Premium
due on the portion of the Lessor Note being prepaid pursuant to this Section
14A.4. All Rent payments under this Section 14A.4 shall, to the extent required
by Section 3.5, be made to the Lease Indenture Trustee. Concurrently with (but
not as a

26



--------------------------------------------------------------------------------



 



condition to) the payment of all sums required to be paid pursuant to this
Section 14A.4, the Owner Lessor shall (i) pay a portion of the outstanding
principal of, and accrued interest on, the Lessor Note equal to the Termination
Percentage and the applicable Make-Whole Premium pursuant to Section 2.10(b) of
the Lease Indenture and (ii) pay to the Lessee any Overpayment of Basic Lease
Rent determined as of such Partial Termination Date.
     Section 14A.5 Conveyance of Terminated Portion. If the Lessee shall satisfy
the conditions of Section 14A.3 for the substitution of Substituted Components
or Substituted Non-Network Equipment or shall have made the Partial Termination
Payment pursuant to Section 14A.4, on the Partial Termination Date: (a) Owner
Lessor shall transfer, at the Lessee’s cost and expense, by an appropriate
instrument of transfer (in form and substance reasonably satisfactory to the
Lessee and prepared by and at the expense of the Lessee) all of its right, title
and interest in and to the Owner Lessor’s Interest in the Terminated Portion to
the Lessee’s designee (which shall not be an Affiliate of the Lessee or any
third party with whom the Lessee or any Affiliate has an arrangement to use or
operate the Terminated Portion for the benefit of the Lessee or an Affiliate
after the Partial Termination) pursuant to this Section 14A.5 and Section 6.2 of
the Head Lease on an “as is,” “where is” and “with all faults” basis, without
representations or warranties other than a warranty as to the absence of Owner
Lessor’s Liens and a warranty of the Owner Participant as to the absence of
Owner Participant’s Liens, (b) the schedules of Basic Lease Rent, Termination
Values and the Early Purchase Option shall be adjusted pursuant to
Section 3.4(b) and (c) the Owner Lessor shall discharge the Lien of the Lease
Indenture with respect to such Terminated Portion and execute and deliver
appropriate releases and other documents or instruments necessary or desirable
to effect the foregoing, all to be prepared and filed (as appropriate) by and at
the cost and expense of the Lessee.
SECTION 15. EARLY PURCHASE OPTION
      Section 15.1 Election of Early Purchase. So long as no Significant Lease
Default described in clause (iii) of the definition thereof or Lease Event of
Default under Section 17(e) or 17(f) hereof shall have occurred and be
continuing, the Lessee shall have the right, at its option (the
“ Early Purchase Option”), by giving written notice to the Owner Lessor, the
Owner Participant, and, so long as the Lien of the Lease Indenture shall not
have been terminated or discharged, the Lease Indenture Trustee, at any time not
earlier than 36 months prior to the Early Purchase Date and not later than
12 months prior to the Early Purchase Date, to purchase the Owner Lessor’s
Interest and terminate this Network Lease on the Early Purchase Date. Such
notice, once given, shall be irrevocable. The Lessee may exercise its Early
Purchase Option with respect to this Network Lease only if the Lessee
simultaneously exercises its corresponding “Early Purchase Option” in the Other
Network Leases.
      Section 15.2 Procedure for Exercise of Early Purchase Option. If the
Lessee shall have exercised its option under Section 15.1, the Lessee shall
(1) pay to the Owner Lessor on the Early Purchase Date (a) the initial
installment of the applicable Early Purchase Price set forth on Schedule 4
hereto, (b) all amounts of Supplemental Lease Rent (including all reasonable
out-of-pocket costs and expenses of the Owner Lessor, the Owner Participant, the
Lease Indenture Trustee and the Pass Through Trustee, all sales, use, value
added and other Taxes required to be indemnified by the Lessee pursuant to
Section 9.2 of the Participation Agreement associated with the exercise of the
Early Purchase Option pursuant to this Section 15) due and

27



--------------------------------------------------------------------------------



 



payable on or prior to the Early Purchase Date, and (c) any unpaid Basic Lease
Rent due on or before the Early Purchase Date, and (2) become obligated to pay
to the Owner Lessor the additional installments of the applicable Early Purchase
Price in the amounts and on the dates set forth in Schedule 4 hereto. The
covenant to pay additional installments of the Early Purchase Price in
accordance with the preceding sentence shall survive termination of this Network
Lease. All Rent payments under this Section 15.2 shall, to the extent required
by Section 3.5, be made to the Lease Indenture Trustee. Concurrently with (but
not as a condition to) the payment of all sums required to be paid pursuant to
Section 15.2, (i) Basic Lease Rent shall cease to accrue, (ii) the Lessee shall
cease to have any liability to the Owner Lessor hereunder or under the other
Operative Documents, except for Supplemental Lease Rent, the additional
installments of the Early Purchase Price payable as set forth above and other
obligations (including those under Sections 9.1 and 9.2 of the Participation
Agreement) surviving pursuant to the express terms of any Operative Document,
(iii) this Network Lease and the Head Lease shall terminate, (iv) the Owner
Lessor shall transfer, at the Lessee’s cost and expense, by an appropriate
instrument of transfer (in form and substance reasonably satisfactory to the
Owner Lessor and prepared by and at the expense of the Lessee) all of its right,
title and interest in and to the Owner Lessor’s Interest to the Lessee pursuant
to this Section 15.2 and Section 6.2 of the Head Lease on an “as is,” “where is”
and “with all faults” basis, without representations or warranties other than a
warranty as to the absence of Owner Lessor’s Liens and a warranty of the Owner
Participant as to the absence of Owner Participant’s Liens, and (v) the Owner
Lessor shall discharge the Lien of the Lease Indenture and execute and deliver
appropriate releases and other documents or instruments necessary or desirable
to effect the foregoing, all to be prepared and filed (as appropriate) by and at
the cost and expense of the Lessee.
SECTION 16. PURCHASE OPTION
     Section 16.1 Election of Purchase Option. Unless this Network Lease shall
have been previously terminated pursuant to Section 10, 13, 14, 15 or 18 hereof,
the Lessee shall have the option, so long as no Significant Lease Default or
Lease Event of Default shall have occurred and be continuing (other than any
default that would be cured by such purchase), to purchase the Owner Lessor’s
Interest on the Expiration Date for the Purchase Option Price in accordance with
this Section 16.1 (the “Purchase Option”). The Lessee may exercise its Purchase
Option with respect to this Network Lease only if the Lessee simultaneously
exercises its corresponding “Purchase Option” in the Other Network Leases. In
order to exercise the Purchase Option, the Lessee must notify the Owner Lessor,
the Owner Participant, and, so long as the Lien of the Lease Indenture shall not
have been terminated or discharged, the Lease Indenture Trustee, of its election
to exercise the Purchase Option at any time not earlier than 24 months prior to
the Expiration Date and not later than 12 months prior to the Expiration Date.
If such election is made by the Lessee prior to the date which is 12 months
prior to the Expiration Date, unless previously revoked by the Lessee, such
election shall become irrevocable on the date that is 12 months prior to the
Expiration Date. Upon delivery of notice by the Lessee of the notice
contemplated by the preceding sentence, the Lessee and the Owner Participant
will promptly commence negotiation to determine the Fair Market Sales Value of
the Owner Lessor’s Interest. If such Fair Market Sales Value cannot be agreed
upon by the Lessee and the Owner Participant within 90 days of the Lessee’s
notice of its election to exercise the Purchase Option, such Fair Market Sales
Value shall be determined by the Appraisal Procedure. Unless the Lessee shall
purchase the Owner Lessor’s Interest in accordance with this Section 16, on the
Expiration Date

28



--------------------------------------------------------------------------------



 



the Lessee shall return the Network to the Owner Lessor in accordance with the
provisions of Section 5 of this Network Lease.
      Section 16.2 Procedure for Exercise of Purchase Option. If the Lessee
shall have irrevocably elected the Purchase Option, the Lessee shall become
unconditionally obligated to pay on the expiration of the Network Lease Term
(a) the Purchase Option Price, (b) all amounts of Supplemental Lease Rent
(including all reasonable out-of-pocket costs and expenses of the Owner Lessor,
the Owner Participant, the Lease Indenture Trustee and the Pass Through Trustee,
all sales, use, value added and other Taxes required to be indemnified by the
Lessee pursuant to Section 9.2 of the Participation Agreement associated with
the exercise of the Purchase Option pursuant to this Section 16) due and payable
prior to the Purchase Option Date, and (c) any unpaid Basic Lease Rent due
before the Expiration Date of the Network Lease Term. All Rent payments under
this Section 16.2 shall, to the extent required by Section 3.5, be made to the
Lease Indenture Trustee. Concurrently with (but not as a condition to) the
payment of all sums required to be paid pursuant to this Section 16.2, (i) Basic
Lease Rent shall cease to accrue, (ii) the Lessee shall cease to have any
liability to the Owner Lessor hereunder or under the other Operative Documents,
except for Supplemental Lease Rent and other obligations (including those under
Sections 9.1 and 9.2 of the Participation Agreement) surviving pursuant to the
express terms of any Operative Document, (iii) this Network Lease and the Head
Lease shall terminate, (iv) the Owner Lessor shall transfer, at the Lessee’s
cost and expense, by an appropriate instrument of transfer (in form and
substance reasonably satisfactory to the Owner Lessor and prepared by and at the
expense of the Lessee) all of its right, title and interest in and to the Owner
Lessor’s Interest to the Lessee pursuant to this Section 16.2 and Section 6.2 of
the Head Lease on an “as is,” “where is” and “with all faults” basis, without
representations or warranties other than a warranty as to the absence of Owner
Lessor’s Liens and a warranty of the Owner Participant as to the absence of
Owner Participant’s Liens, and (v) the Owner Lessor shall discharge the Lien of
the Lease Indenture and execute and deliver appropriate releases and other
documents or instruments necessary or desirable to effect the foregoing, all to
be prepared, filed and recorded (as appropriate) by and at the cost and expense
of the Lessee.
SECTION 17. EVENTS OF DEFAULT
     The following events shall constitute a “Lease Event of Default” hereunder
(whether any such event shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
Governmental Entity):
          (a) the Lessee shall fail to make any payment of Basic Lease Rent,
Termination Value, Partial Termination Payment, Early Purchase Price or Purchase
Option Price after the same shall have become due and such failure shall have
continued for five (5) Business Days after the same shall become due; or
          (b) the Lessee shall fail to make any payment of Supplemental Lease
Rent (other than Excepted Payments, unless the Owner Participant shall have
declared a default with respect thereto and amounts described in clause (a)),
after the same shall have become due and such failure shall have continued from
a period of thirty (30) days after receipt by the Lessee of

29



--------------------------------------------------------------------------------



 



written notice of such default from the Owner Participant, the Owner Lessor, the
Lease Indenture Trustee or the Pass Through Trustee; or
          (c) the Lessee shall fail to perform or observe any covenant,
obligation or agreement to be performed or observed by it under this Network
Lease or any other Operative Document (other than any covenant, obligation or
agreement contained in the Tax Indemnity Agreement or any covenant, obligation
or agreement referred to in clauses (a) or (b) of this Section 17) in any
material respect, which shall continue unremedied for 30 days after receipt by
the Lessee of written notice thereof from the Owner Participant, the Owner
Lessor, the Lease Indenture Trustee or the Pass Through Trustee; provided,
however, that if such condition cannot be remedied within such 30 day period,
then the period within which to remedy such condition shall be extended up to an
additional 180 days, so long as the Lessee diligently pursues such remedy and
such condition is reasonably capable of being remedied within such additional
180 day period; provided, further, that, in the case of the Lessee’s obligation
set forth in clause (a) of Section 7.1, if, to the extent and for so long as a
test, challenge, appeal or proceeding shall be prosecuted in good faith by the
Lessee, the failure by the Lessee to comply with such requirement shall not
constitute a Lease Event of Default if such test, challenge, appeal or
proceeding shall not involve any danger of (i) foreclosure, sale, forfeiture or
loss of, or imposition of a lien on, any part of the Undivided Interest or the
Software Rights, or the impairment of the use, operation or maintenance of the
Network in any material respect, or (ii) any criminal liability being incurred
by, or any material adverse effect on the interests of, the Owner Participant,
the Owner Lessor, the Lease Indenture Trustee or the Pass Through Trustee,
including subjecting the Owner Participant or the Owner Lessor to regulation as
a public utility or similar entity under Applicable Law; and provided, further,
that in the case of the Lessee’s obligation set forth in clause (a) of
Section 7.1, if the noncompliance is not a type that can be immediately
remedied, the failure to comply shall not be a Lease Event of Default if the
Lessee is taking all reasonable action to remedy such noncompliance and if, but
only if, such noncompliance shall not involve any danger described in clause
(i) or (ii) of the preceding proviso; and provided, further, such noncompliance,
or such test, challenge, appeal or proceeding to review shall not extend beyond
the scheduled expiration of the Network Lease Term; or
          (d) any representation or warranty made by the Lessee in the Operative
Documents (other than a Tax Representation) shall prove to have been incorrect
in any material respect when made and continues to be material and unremedied
for a period of 30 days after receipt by the Lessee of written notice thereof
from the Owner Participant, the Owner Lessor, the Lease Indenture Trustee or the
Pass Through Trustee; provided, however, that if such condition cannot be
remedied within such 30 day period, then the period within which to remedy such
condition shall be extended up to an additional 180 days, so long as the Lessee
diligently pursues such remedy and such condition is reasonably capable of being
remedied within such additional 180 day period; or
          (e) the Lessee shall (i) commence a voluntary case or other proceeding
seeking relief under the Bankruptcy Code or liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect, or apply for or consent to the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or (ii) consent to, or

30



--------------------------------------------------------------------------------



 



fail to controvert in a timely manner, any such relief or the appointment of or
taking possession by any such official in any voluntary case or other insolvency
proceeding commenced against it, or (iii) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (iv) make
a general assignment for the benefit of creditors; or
          (f) an involuntary case or other proceeding shall be commenced against
the Lessee seeking (i) liquidation, reorganization or other relief with respect
to it or its debts under the Bankruptcy Code or any bankruptcy, insolvency or
other similar law now or hereafter in effect, or (ii) the appointment of a
trustee, receiver, liquidator, custodian or other similar official with respect
to it or any substantial part of its property or (iii) the winding-up or
liquidation of the Lessee; and such involuntary case or other insolvency
proceeding shall remain undismissed and unstayed for a period of 90 days
(unless, in lieu of dismissal or stay of such proceeding, the Lessee shall
deliver to the Owner Lessor and the Lease Indenture Trustee an opinion of
counsel reasonably satisfactory to each of them to the effect that the Lessee is
not an entity which can become a “debtor” under Section 101 of the Bankruptcy
Code); or
          (g) the Lessee or any Person acting on behalf of the Lessee shall
repudiate or disaffirm the validity or enforceability of the Head Lease or the
rights of the Owner Lessor thereunder;
          (h) the Lessee shall fail to return the Network in accordance with the
provisions hereof as and when required to do so hereunder; or
          (i) the Lessee shall fail to comply with its covenant set forth in
Section 11.2 of the Participation Agreement.
SECTION 18. REMEDIES
     Section 18.1 Remedies for Lease Event of Default. Upon the occurrence of
any Lease Event of Default and at any time thereafter so long as the same shall
be continuing, the Owner Lessor may, at its option, declare this Network Lease
to be in default by written notice to the Lessee; provided that upon the
occurrence of a Lease Event of Default described in paragraph (e) or (f) of
Section 17, this Network Lease shall automatically be deemed to be in default
without the need for giving any notice; and at any time thereafter, so long as
the Lessee shall not have remedied all outstanding Lease Events of Default, the
Owner Lessor may do one or more of the following as the Owner Lessor in its sole
discretion shall elect, to the extent permitted by, and subject to compliance
with any mandatory requirements of, Applicable Law then in effect:
          (a) proceed by appropriate court action or actions, either at law or
in equity, to enforce performance by the Lessee, at the Lessee’s sole cost and
expense, of the applicable covenants and terms of this Network Lease or to
recover damages for breach thereof;
          (b) by notice in writing to the Lessee, terminate this Network Lease
whereupon all right of the Lessee to the possession and use under this Network
Lease of the Lessee’s Interest shall absolutely cease and terminate but the
Lessee shall remain liable as hereinafter provided; and thereupon, the Owner
Lessor may demand that the Lessee, and the Lessee shall, upon written demand of
the Owner Lessor and at the Lessee’s expense, forthwith return possession of the
Undivided Interest and the Software Rights to the Owner Lessor in the

31



--------------------------------------------------------------------------------



 



manner and condition required by, and otherwise in accordance with all of the
provisions of Section 5, except those provisions relating to periods of notice;
and the Owner Lessor may thenceforth hold, possess and enjoy the same, free from
any right of the Lessee, or its successor or assigns, to use the Undivided
Interest and the Software Rights for any purpose whatever;
          (c) sell the Owner Lessor’s Interest at public or private sale, as the
Owner Lessor may determine, free and clear of any rights of the Lessee under
this Network Lease and without any duty to account to the Lessee with respect to
such sale or for the proceeds thereof (except to the extent required by
paragraph (f) below if the Owner Lessor elects to exercise its rights under said
paragraph and by Applicable Law), in which event the Lessee’s obligation to pay
Basic Lease Rent hereunder due for any periods subsequent to the date of such
sale shall terminate (except to the extent that Basic Lease Rent is to be
included in computations under paragraph (e) or (f) below if the Owner Lessor
elects to exercise its rights under said paragraphs);
          (d) hold, keep idle or lease to others the Owner Lessor’s Interest as
the Owner Lessor in its sole discretion may determine, free and clear of any
rights of the Lessee under this Network Lease and without any duty to account to
the Lessee with respect to such action or inaction or for any proceeds with
respect thereto, except that the Lessee’s obligation to pay Basic Lease Rent due
for any periods subsequent to the date upon which the Lessee shall have been
deprived of possession and use of the Lessee’s Interest pursuant to this
Section 18 shall be reduced by the net proceeds, if any, received by the Owner
Lessor from subleasing the Undivided Interest and transferring the Software
Rights to any Person other than the Lessee;
          (e) whether or not the Owner Lessor shall have exercised, or shall
thereafter at any time exercise, any of its rights under paragraph (b) above
with respect to the Lessee’s Interest, the Owner Lessor, by written notice to
the Lessee specifying a Termination Date that shall be not earlier than 10 days
after the date of such notice, may demand that the Lessee pay to the Owner
Lessor, and the Lessee shall pay to the Owner Lessor, on the Termination Date
specified in such notice, any unpaid Basic Lease Rent due on or before such
Termination Date, any Supplemental Lease Rent due and payable as of the
Termination Date specified in such notice, plus, as liquidated damages for loss
of a bargain and not as a penalty (in lieu of the Basic Lease Rent due after the
Termination Date specified in such notice), (i) an amount equal to the excess,
if any, of the Termination Value computed as of the Termination Date specified
in such notice over the Fair Market Sales Value of the Owner Lessor’s Interest
as of the Termination Date specified in such notice, or (ii) an amount equal to
the excess, if any, of Termination Value computed as of the Termination Date
specified in such notice over the Fair Market Rental Value of the Owner Lessor’s
Interest until the end of the Network Lease Term, after discounting such Fair
Market Rental Value semiannually to present value as of the Termination Date
specified in such notice at a rate equal to the Lease Debt Rate, and upon
payment of such excess amount under either clause (i) or (ii) of this paragraph
(e), this Network Lease and the Lessee’s obligation to pay Basic Lease Rent
hereunder due for any periods subsequent to the date of such payments shall
terminate;
          (f) if the Owner Lessor shall have sold the Owner Lessor’s Interest
pursuant to paragraph (c) above, the Owner Lessor may, if it shall so elect,
demand that the Lessee pay to the Owner Lessor, and the Lessee shall pay to the
Owner Lessor, as liquidated damages for loss

32



--------------------------------------------------------------------------------



 



of a bargain and not as a penalty (in lieu of the Basic Lease Rent due for any
periods subsequent to the dale of such sale), an amount equal to (i) any unpaid
Basic Lease Rent due [on or] before the date of such sale and, (ii) if that date
is not a Termination Date, the daily equivalent of Basic Lease Rent for the
period from the preceding Termination Date to the date of such sale, plus
(iii) the amount, if any, by which the Termination Value computed as of the
Termination Date next preceding the date of such sale or, if such sale occurs on
a Rent Payment Date or a Termination Date then computed as of such date, exceeds
the net proceeds of such sale, and, upon payment of such amount, this Network
Lease and the Lessee’s obligation to pay Basic Lease Rent for any periods
subsequent to the date of such payment shall terminate;
          (g) whether or not the Owner Lessor shall have exercised, or shall
thereafter at any time exercise, any of its rights under paragraph (b) above
with respect to the Lessee’s Interest, the Owner Lessor, by written notice to
the Lessee specifying a Termination Date that shall not be earlier than 10 days
after the date of such notice, may demand that the Lessee pay to the Owner
Lessor, and the Lessee shall pay to the Owner Lessor, on the Termination Date
specified in such notice, any unpaid Basic Rent due before such Termination
Date, plus as liquidated damages for loss of a bargain and not as a penalty (in
lieu of the Basic Rent due after the Termination Date specified in such notice),
an amount equal to the Termination Value computed, as of the Termination Date
specified in such notice and, upon payment of such Termination Value by the
Lessee pursuant to this clause (g) and all other Rent then due and payable by
the Lessee, the Owner Lessor will forthwith transfer to the Lessee in accordance
with this Section 18.1(g), and Section 5 of the Head Lease on an “as is,” “where
is” and “with all faults” basis, without representation or warranty other than a
warranty as to the absence of Owner Lessor’s Liens accompanied by a warranty of
the Owner Participant as to the absence of the Owner Participant’s Liens, all of
its right, title and interest in and to the Owner Lessor’s Interest and execute,
acknowledge and deliver, and prepare and file (as appropriate), appropriate
releases and all other documents or instructions necessary or desirable to
effect the foregoing all in form and substance reasonably satisfactory to, and
at the cost and expense of, the Lessee, and upon payment of such amounts under
this paragraph (g), this Network Lease and the Lessee’s obligation to pay Basic
Lease Rent hereunder due for any periods subsequent to the date of such payment
shall terminate; or
          (h) apply any amounts which are held by the Owner Lessor or the Lease
Indenture Trustee under Section 10.2(c) as security for the Lessee’s obligations
hereunder against any amounts owed by the Lessee hereunder or under any other
Operative Document.
In addition, the Lessee shall be liable, except as otherwise provided above, for
(i) any and all unpaid Basic Lease Rent due hereunder before or during the
exercise of any of the foregoing remedies, and (ii) on an After-Tax Basis, for
legal fees and other costs and expenses incurred by reason of the occurrence of
any Lease Event of Default or the exercise of the Owner Lessor’s remedies with
respect thereto (whether those remedies are exercised by the Owner Lessor, the
Lease Indenture Trustee or a designee of either), including the repayment in
full of any costs and expenses necessary to be expended in connection with the
return of the Network in accordance with Section 5 hereof, and any costs and
expenses incurred by the Owner Lessor, the Owner Participant, the Lease
Indenture Trustee and the Pass Through Trustee in connection with retaking
constructive possession of, or in repairing, the Network in order to cause it to
be in compliance with all maintenance standards imposed by this Network Lease.

33



--------------------------------------------------------------------------------



 



For the limited purpose of permitting the Owner Lessor to exercise the remedies
provided by paragraphs (b), (c) or (d) of this Section 18.1 in circumstances
where the Lessee shall not have complied with its covenant set forth in
paragraph (b) of this Section 18.1, (i) the Lessee grants to the Owner Lessor
the right to enter upon premises owned by the Lessee or in which the Lessee has
a possessory interest on which any Component of the Network is located, (ii) the
Lessee appoints the Owner Lessor as its agent for purposes of exercising its
right to ingress and egress over any property in which the Lessee holds a
possessory interest on which any Component of the Network is located and
(iii) the Lessee appoints the Owner Lessor as its attorney-in-fact for purposes
of exercising a right of ingress and egress over any property in which the
Lessee holds a possessory interest on which any Component of the Network is
located, in the case of clauses (i), (ii) and (iii), to the fullest extent
permitted by Applicable Law.
     Section 18.2 Cumulative Remedies. The remedies in this Network Lease
provided in favor of the Owner Lessor shall not be deemed exclusive, but shall
be cumulative and shall be in addition to all other remedies in its favor
existing at law or in equity; and the exercise or beginning of exercise by the
Owner Lessor of any one or more of such remedies shall not, except as
specifically provided in this Section 18, preclude the simultaneous or later
exercise by the Owner Lessor of any or all of such other remedies. To the extent
permitted by Applicable Law, the Lessee hereby waives any rights now or
hereafter conferred by statute or otherwise which may require the Owner Lessor
to sell, lease or otherwise use the Network or any Component thereof in
mitigation of the Owner Lessor’s damages as set forth in this Section 18 or
which may otherwise limit or modify any of the Owner Lessor’s rights and
remedies in this Section 18.
     Section 18.3 No Delay or Omission to be Construed as Waiver. No delay or
omission to exercise any right, power or remedy accruing to the Owner Lessor
upon any breach or default by the Lessee under this Network Lease shall impair
any such right, power or remedy of the Owner Lessor, nor shall any such delay or
omission be construed as a waiver of any breach or default, or of any similar
breach or default hereafter occurring; nor shall any waiver of a single breach
or default be deemed a waiver of any subsequent breach or default.
     Section 18.4 Rent Trueup. If the Network Lease is terminated pursuant to
this Section 18, the Owner Lessor has elected not to seek any payment from the
Lessee under this Section 18 and has retained the Owner Lessor’s Interest, or
the calculation of amounts due under any provision of this Section 18 have not
previously included an adjustment for Basic Lease Rent that has been paid but
not yet allocated or allocated but not yet paid, then the Lessee shall pay to
the Owner Lessor as Basic Lease Rent through (but not including) the date of
such early termination the amount, if any, set forth opposite the applicable
Termination Date under the caption “Underpayment of Basic Lease Rent” or the
Owner Lessor shall pay to the Lessee as a refund of Basic Lease Rent through
(but not including) the date of such early termination the amount, if any, set
forth opposite the applicable Termination Date under the caption “Overpayment of
Basic Lease Rent; provided, however, that the Owner Lessor shall be entitled to
set off its obligation to make any such refund against any amount due from the
Lessee hereunder.

34



--------------------------------------------------------------------------------



 



SECTION 19. SECURITY INTEREST AND INVESTMENT OF SECURITY FUNDS.
     Any moneys received by the Owner Lessor or the Lease Indenture Trustee
pursuant to Section 10.2(c) or 11.2 shall, until paid to the Lessee in
accordance with such Section, be held by the Owner Lessor or the Lease Indenture
Trustee, as the case may be, as security for the Lessee’s obligations under this
Network Lease and be invested in Permitted Instruments by the Owner Lessor or
the Lease Indenture Trustee, as the case may be, at the sole risk of the Lessee,
from time to time as directed in writing by the Lessee if such instruments are
reasonably available for purchase. Any gain (including interest received)
realized as the result of any such Permitted Instrument (net of any fees,
commissions, taxes and other expenses, if any, incurred in connection with such
Permitted Instrument) shall be applied or remitted to the Lessee in the same
manner as the principal invested.
SECTION 20. LESSEE’S RIGHT TO SUBLEASE; ASSIGNMENT
     Section 20.1 Right to Sublease. The Lessee shall have the right to sublease
the Undivided Interest or any part thereof and assign the Software Rights
without the consent of the Owner Lessor, the Owner Participant, the Lease
Indenture Trustee or the Pass Through Trustee only under the following
conditions:
          (a) the sublessee is a solvent corporation, partnership, statutory or
business trust, limited liability company or other person or entity not then
involved in a bankruptcy proceeding and that is, or has engaged a third party
that is, experienced in the operation of similar equipment;
          (b) the sublease does not extend beyond the scheduled expiration of
the Network Lease Term (and may be terminated upon early termination of this
Network Lease) and is expressly subject and subordinated to this Network Lease
and the Head Lease and the Lien of the Lease Indenture;
          (c) all terms and conditions of this Network Lease and the other
Operative Documents remain in effect and the Lessee remains fully and primarily
liable for its obligations under this Network Lease and the other Operative
Documents and the obligation to pay Basic Lease Rent under the Network Lease
retains the same priority of payment with respect to “Gross Power Revenues” (as
defined in the Bond Resolution) as it enjoyed prior to such sublease;
          (d) no Significant Lease Default or Lease Event of Default shall have
occurred and be continuing; and
          (e) the sublease prohibits further assignment or subletting.
     Section 20.2 Right to Assign. The Lessee shall have the right to assign its
interest in this Network Lease without the consent of the Owner Lessor, the
Owner Participant, the Lease Indenture Trustee or the Pass Through Trustee only
under the following conditions:
          (a) the assignee is a solvent corporation, partnership, statutory or
business trust, limited liability company or other person or entity not then
involved in a bankruptcy proceedings;

35



--------------------------------------------------------------------------------



 



          (b) the assignment does not extend beyond the scheduled expiration of
the Network Lease Term (and may be terminated upon early termination of this
Network Lease) and is expressly subject and subordinated to this Network Lease
and the Head Lease and the Lien of the Lease Indenture;
          (c) all terms and conditions of this Network Lease and the other
Operative Documents remain in effect and the Lessee remains fully and primarily
liable for its obligations under this Network Lease and the other Operative
Documents and the obligation to pay Basic Lease Rent under the Network Lease
retains the same priority of payment with respect to “Gross Power Revenues” (as
defined in the Bond Resolution) as it enjoyed prior to such assignment;
          (d) no Significant Lease Default or Lease Event of Default shall have
occurred and be continuing;
          (e) the assignment prohibits further assignment or subletting;
          (f) such assignment shall be pursuant to an assignment and assumption
agreement in form and substance reasonably satisfactory to the Owner
Participant, the Owner Lessor and so long as the Lien of the Lease Indenture
shall not have been terminated or discharged, the Lease Indenture Trustee; and
          (g) the Owner Participant, the Owner Lessor and, so long as the Lien
of the Lease Indenture shall not have been terminated or discharged, the Lease
Indenture Trustee shall have received an opinion of counsel, in form and
substance reasonably satisfactory to each such recipient, as to such assignment
and assumption agreement.
     As a condition precedent to any sublease or assignment effected in
accordance with this Section 20, the Lessee shall pay, on an After-Tax Basis,
all reasonable documented out-of-pocket expenses of the Owner Lessor, the Owner
Participant, the Lease Indenture Trustee and the Pass Through Trustee in
connection with such sublease.
     Section 20.3 Right to Assign or Sublease to Regional Transmission
Organizations. The Lessee shall have the right to sublease the Network or any
portion thereof or assign its interest in this Network Lease and other Operative
Documents without the consent of the Owner Lessor, the Owner Participant, the
Lease Indenture Trustee or the Pass Through Trustee to any regional transmission
organization or other similar entity, but otherwise in compliance with
Section 20.1 or 20.2, as appropriate, if required by the provisions of the
arrangement, establishing or governing such regional transmission organization
or similar entity.
     Section 20.4 Operation. Notwithstanding any of the provisions contained in
this Section 20 or anywhere else in this Network Lease, the Lessee shall not be
permitted to relocate or operate any Component independent of the Network,
whether pursuant to a sublease, assignment or otherwise, except in respect of
ordinary maintenance and repair of the Network in accordance with Section 7,
provided, however, (x) that the Network may be operated in its entirety by any
such sublessee, assignee, regional transmission organization or other entity and
(y) any Component may be used by any sublessee, assignee, regional transmission
organization or other entity as part of a sharing arrangement with the Lessee to
provide monitoring, control and/or data analysis services to Transmission Plant
that is operated independent of any

36



--------------------------------------------------------------------------------



 



Transmission Plant currently serviced by the Network so long as (1) any such
Component continues to function as an integral part of the Network; and (2) such
sharing arrangement with any such Components does not diminish either the
capability of the Network to perform the Network Functions or the fair market
value, estimated residual value, utility or useful life of the Network in each
case by more than a de minimis amount.
SECTION 21. OWNER LESSOR’S RIGHT TO PERFORM
     If the Lessee fails to make any payment required to be made by it hereunder
or fails to perform or comply with any of its other agreements contained herein
after notice to the Lessee and failure of the Lessee to so perform or comply
within 10 days thereafter, the Owner Lessor or the Owner Participant may itself
make such payment or perform or comply with such agreement in a reasonable
manner, but shall not be obligated hereunder to do so, and the amount of such
payment and of the reasonable expenses of the Owner Lessor or the Owner
Participant incurred in connection with such payment or the performance of or
compliance with such agreement, as the case may be, together with interest
thereon at the Overdue Rate, to the extent permitted by Applicable Law, shall be
deemed to be Supplemental Lease Rent, payable by the Lessee to the Owner Lessor
on demand.
SECTION 22. SECURITY FOR OWNER LESSOR’S OBLIGATIONS TO THE LEASE INDENTURE
TRUSTEE
     In order to secure the Lessor Note, the Owner Lessor will assign and grant
a Lien to the Lease Indenture Trustee in and to all of the Owner Lessor’s right,
title and interest in, to and under this Network Lease, and grant a security
interest in favor of the Lease Indenture Trustee in all of the Owner Lessor’s
right, title and interest in and to the Owner Lessor’s Interest (other than
Excepted Payments and Excepted Rights). The Lessee hereby consents to such
assignment and to the creation of such Lien and security interest and
acknowledges receipt of copies of the Lease Indenture, it being understood that
such consent shall not affect any requirement or the absence of any requirement
for any consent of the Lessee under any other circumstances. Unless and until
the Lessee shall have received written notice from the Lease Indenture Trustee
that the Lien of the Lease Indenture has been fully terminated, the Lease
Indenture Trustee shall have the right to exercise the rights of the Owner
Lessor under this Network Lease to the extent set forth in and subject in each
case to the exceptions set forth in the Lease Indenture. TO THE EXTENT, IF ANY,
THAT THIS NETWORK LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN
THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO
SECURITY INTEREST IN THIS NETWORK LEASE MAY BE CREATED THROUGH TOE TRANSFER OR
POSSESSION OF ANY COUNTERPART HEREOF OTHER THAN THE ORIGINAL COUNTERPART, WHICH
SHALL BE IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT THEREFOR EXECUTED
BY THE LEASE INDENTURE TRUSTEE ON THE SIGNATURE PAGE THEREOF.
SECTION 23. WAIVER OF RIGHT TO PARTITION
     So long as the Network or any part thereof as originally constructed,
reconstructed or added to is used or useful for the transmission of electrical
power and energy, or to the end of the

37



--------------------------------------------------------------------------------



 



period permitted by Applicable Law, whichever first occurs, the Owner Lessor
waives its right to partition whether by partition in kind or sale and division
of the proceeds thereof, and agrees that it will not resort to any action at law
or in equity to partition and further waives the benefit of all laws that may
now or hereafter authorize such partition of the properties comprising the
Network. All instruments of conveyance which effect, evidence or vest the
ownership interest of the Owner Lessor in the Network shall contain this waiver
of right to partition.
SECTION 24. MISCELLANEOUS
     Section 24.1 Amendments and Waivers. No term, covenant, agreement or
condition of this Network Lease may be terminated, amended or compliance
therewith waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by
each party hereto.
     Section 24.2 Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all communications and notices provided for herein to a party
hereto shall be in writing or by a telecommunications device capable of creating
a written record, and any such notice shall become effective (a) upon personal
delivery thereof, including by overnight mail or courier service, (b) in the
case of notice by United States mail, certified or registered, postage prepaid,
return receipt requested, upon receipt thereof, or (c) in the case of notice by
such a telecommunications device, upon transmission thereof, provided such
transmission is promptly confirmed by either of the methods set forth in clauses
(a) and (b) above, in each case addressed to such party and copy party at its
address set forth below or at such other address as such party or copy party may
from time to time designate by written notice to the other party:
     If to the Owner Lessor:
c/o Wells Fargo Delaware Trust Company
919 Market Street, Suite 700
Wilmington, DE 19801
Attention: Ann E. Roberts, Corporate Trust Services
Facsimile No.: (302)575-2006
Telephone No.: (302)575-2004
     with a copy to the Owner Participant:
Wachovia Mortgage Corporation
c/o Wachovia Securities
Postal Mailing Address:
One Wachovia Center
Mail Code NC0738
Charlotte, NC 28288-0738
Courier Address:

38



--------------------------------------------------------------------------------



 



301 South College Street, 18th Floor
Charlotte, NC 28202
Facsimile No.: (704) 383-1572
Telephone No.: (704) 715-7720
Attention: Ida Blake
and to the Lease Indenture Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Telephone No.: (302) 636-6000
Facsimile No.: (302) 636-4140
Attention: Corporate Trust Administration
and to the Pass Through Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Telephone No.: (302) 636-6000
Facsimile No.: (302) 636-4140
Attention: Corporate Trust Administration
If to the Lessee:
Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, Tennessee 37902
Telephone No.: (865) 632-3366
Facsimile No.: (865) 632-6673
Attention: Treasurer
     Section 24.3 Survival. Except for the provisions of Sections 3.3, 3.5, 5, 9
and 18, which shall survive, the warranties and covenants made by each party
hereto shall not survive the expiration or termination of this Network Lease in
accordance with its terms.
     Section 24.4 Successors and Assigns.
          (a) This Network Lease shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and assigns as permitted by and in accordance with the terms hereof.

39



--------------------------------------------------------------------------------



 



          (b) Except as expressly provided herein or in the other Operative
Documents, neither party hereto may assign its interests or transfer its
obligations herein without the consent of the other party hereto.
     Section 24.5 “True Lease “. This Network Lease shall constitute an
agreement of lease and nothing herein shall be construed as conveying to the
Lessee any right, title or interest in or to the Undivided Interest or the
Software Rights except as lessee only.
     Section 24.6 Business Day. Notwithstanding anything herein to the contrary,
if the date on which any payment or performance is to be made pursuant to this
Network Lease is not a Business Day, the payment otherwise payable on such date
shall be payable on the next succeeding Business Day with the same force and
effect as if made on such scheduled date and (provided that such payment is made
on such succeeding Business Day) no interest shall accrue on the amount of such
payment from and after such scheduled date to the time of such payment on such
next succeeding Business Day.
     Section 24.7 Governing Law. This Network Lease shall be in all respects
governed by and construed in accordance with the laws of the State of New York,
including all matters of construction, validity and performance (without giving
effect to the conflicts of laws provisions thereof, other than New York General
Obligations Law Section 5-1401), except to the extent inconsistent with Federal
law.
     Section 24.8 Severability. Any provision of this Network Lease that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 24.9 Counterparts. This Network Lease may be executed by the
parties hereto in separate counterparts, each of which, subject to Section 22,
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.
     Section 24.10 Headings and Table of Contents. The headings of the sections
of this Network Lease and the Table of Contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
     Section 24.11 Further Assurances. Each party hereto will promptly and duly
execute and deliver such further documents and assurances for and take such
further action reasonably requested by the other party, all as may be reasonably
necessary to carry out more effectively the intent and purpose of this Network
Lease.
     Section 24.12 Effectiveness. This Network Lease has been dated as of the
date first above written for convenience only. This Network Lease shall be
effective as of the date set forth on the signature page hereto.
     Section 24.13 Owner Lessor Covenant. So long as this Network Lease shall
remain in effect, the Owner Lessor (or any successor thereto) hereby agrees and
covenants to comply with

40



--------------------------------------------------------------------------------



 



the applicable provisions of 41 C.F.R. section 60-1.4, 41 C.F.R. section
60-250.4 and C.F.R. section 60-741.5.
     Section 24.14 Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Network Lease is executed and
delivered by the Trust Company, not individually or personally but solely as
trustee of the Owner Lessor under the Trust Agreement, in the exercise of the
powers and authority conferred and vested in it pursuant thereto, (b) each of
the representations, undertakings and agreements herein made on the part of the
Owner Lessor is made and intended not as personal representations, undertakings
and agreements by the Trust Company, but is made and intended for the purpose
for binding only the Owner Lessor, (c) nothing herein contained shall be
construed as creating any liability on the Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
or by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall the Trust Company, be personally liable for the payment
of any indebtedness or expenses of the Owner Lessor or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Owner Lessor under this Network Lease.

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Owner Lessor and the Lessee have caused this
Network Lease to be duly executed and delivered under seal by their respective
officers thereunto duly authorized on the dates below their respective
signatures, but effective as of September 26, 2003.

                  NVG NETWORK I STATUTORY TRUST    
 
           
 
  By:   Wells Fargo Delaware Trust Company,
not in its individual capacity but solely
as Owner Trustee under the Trust Agreement    
 
           
 
  By:   /s/ Ann Roberts Dukart    
 
     
 
Name: Ann Roberts Dukart    
 
      Title: Vice President           TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:   /s/ John M. Hoskins    
 
     
 
Name: John M. Hoskins    
 
      Title: Sr. V.P. & Treasurer    

 



--------------------------------------------------------------------------------



 



 

*   Receipt of the original counterpart of the foregoing Network Lease is hereby
acknowledged on this 26th day of September, 2003

                  WILMINGTON TRUST COMPANY, not in its         individual
capacity, but solely         as Lease Indenture Trustee    
 
           
 
  By:   /s/ Ann Roberts Dukart    
 
     
 
Name: Ann Roberts Dukart    
 
      Title: Vice President    

 

*   This acknowledgment executed in the original counterpart only.

(Network Lease (A1)

 



--------------------------------------------------------------------------------



 



Schedule 1A to Network Lease
(NVG Network Statutory I Trust)
BASIC RENT PAYMENTS
(Percentages are percentages of Owner Lessor’s Cost)

                         Rent         Payment Date   Percentage  
Sep 26 2003
    0.00000000 %
Dec 26 2003
    0.00000000 %
Jan 15 2004
    8.93740892 %
Jul 15 2004
    l.60834567 %
Jan 15 2005
    3.67920324 %
Jul 15 2005
    1.55730939 %
Jan 15 2006
    3.73281866 %
Jul 15 2006
    1.50369396 %
Jan 15 2007
    4.13986616 %
Jul 15 2007
    1.43872550 %
Jan 15 2008
    3.85739524 %
Jul 15 2008
    1.37911738 %
Jan 15 2009
    3.92001568 %
Jul 15 2009
    1.31649695 %
Jan 15 2010
    3.98580067 %
Jul 15 2010
    1.25071196 %
Jan 15 2011
    4.04841949 %
Jul 15 2011
    1.18809313 %
Jan 15 2012
    4.09246477 %
Jul 15 2012
    1.14404786 %
Jan 15 2013
    4.14456066 %
Jul 15 2013
    1.09195197 %
Jan 25 2014
    4.22169313 %
Jul 15 2014
    1.01481950 %
Jan 15 2015
    5.31077824 %
Jul 15 2015
    0.90894559 %
Jan 15 2016
    5.60702056 %
Jul 15 2016
    0.79316154 %
Jan 15 2017
    5.72865582 %
Jul 15 2017
    0.67152628 %
Jan 15 2018
    5.85643797 %
Jul 15 2018
    0.54374413 %
Jan 15 2019
    5.99067764 %
Jul 15 2019
    0.40950445 %
Jan 15 2020
    6.08017600 %
Jul 15 2020
    0.32000610 %
Jan 15 2021
    6.17475420 %
Jul 15 2021
    0.22542789 %
Jan 15 2022
    6.17475420 %
Jul 15 2022
    0.22542789 %
Jan 15 2023
    6.17475420 %
Jul 15 2023
    0.22542789 %
Jan 15 2024
    6.17475420 %
Jul 15 2024
    0.22542789 %
Jan 15 2025
    6.28686613 %
Jul 15 2025
    0.11331596 %
Jan 15 2026
    4.71124516 %
Jul 15 2026
    0.00000000 %
Jan 15 2027
    0.00000000 %
Jul 15 2027
    0.00000000 %
Sep 26 2027
    0.00000000 %

 



--------------------------------------------------------------------------------



 



Schedule 1 B to Network Lease
(NVG Network Statutory I Trust)
ALLOCATED RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  From and   To and   Basic Rent   Including   Including  
Allocated  
Sep 26 2003
  Dec 25 2003     0.00000000 %
Dec 26 2003
  Jan 14 2004     0.27637150 %
Jan 15 2004
  Jul 14 2004     0.00000000 %
Jul 15 2004
  Jan 14 2005     5.45732942 %
Jan 15 2005
  Jul 14 2005     4.81205367 %
Jul 15 2005
  Jan 14 2006     0.00000000 %
Jan 15 2006
  Jul 14 2006     5.23651263 %
Jul 15 2006
  Jan 14 2007     0.00000000 %
Jan 15 2007
  Jul 14 2007     0.00000000 %
Jul 15 2007
  Jan 14 2008     5.67814622 %
Jan 15 2008
  Jul 14 2008     5.13695806 %
Jul 15 2008
  Jan 14 2009     0.00000000 %
Jan 15 2009
  Jul 14 2009     0.00000000 %
Jul 15 2009
  Jan 14 2010     5.67814622 %
Jan 15 2010
  Jul 14 2010     4.79487903 %
Jul 15 2010
  Jan 14 2011     0.00000000 %
Jan 15 2011
  Jul 14 2011     0.00000000 %
Jul 15 2011
  Jan 14 2012     5.67814622 %
Jan 15 2012
  Jul 14 2012     4.79487903 %
Jul 15 2012
  Jan 14 2013     0.00000000 %
Jan 15 2013
  Jul 14 2013     0.00000000 %
Jul 15 2013
  Jan 14 2014     5.67814622 %
Jan 15 2014
  Jul 14 2014     4.79487903 %
Jul 15 2014
  Jan 14 2015     0.00000000 %
Jan 15 2015
  Jul 14 2015     0.00000000 %
Jul 15 2015
  Jan 14 2016     5.67814622 %
Jan 15 2016
  Jul 14 2016     5.77809023 %
Jul 15 2016
  Jan 14 2017     0.00000000 %
Jan 15 2017
  Jul 14 2017     0.00000000 %
Jul 15 2017
  Jan 14 2018     6.93995649 %
Jan 15 2018
  Jul 14 2018     5.86040770 %
Jul 15 2018
  Jan 14 2019     0.00000000 %
Jan 15 2019
  Jul 14 2019     0.00000000 %
Jul 15 2019
  Jan 14 2020     6.93995649 %
Jan 15 2020
  Jul 14 2020     5.86040770 %
Jul 15 2020
  Jan 14 2021     0.00000000 %
Jan 15 2021
  Jul 14 2021     0.00000000 %
Jul 15 2021
  Jan 14 2022     6.93995649 %
Jan 15 2022
  Jul 14 2022     5.86040770 %
Jul 15 2022
  Jan 14 2023     0.00000000 %
Jan 15 2023
  Jul 14 2023     0.00000000 %
Jul 15 2023
  Jan 14 2024     6.93995649 %
Jan 15 2024
  Jul 14 2024     5.86040770 %
Jul 15 2024
  Jan 14 2025     0.00000000 %
Jan 15 2025
  Jul 14 2025     6.40018210 %
Jul 15 2025
  Jan 14 2026     0.00000000 %
Jan 15 2026
  Jul 14 2026     6.40018210 %
Jul 15 2026
  Jan 14 2027     0.00000000 %
Jan 15 2027
  Jul 14 2027     4.71124516 %
Jul 15 2027
  Sep 26 2027     0.00000000 %

 



--------------------------------------------------------------------------------



 



Schedule 1C to Network Lease
(NVG Network Statutory I Trust)
ATTRIBUTION OF BASIC LEASE RENT PAYMENTS TO ALLOCATIONS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                                      Allocated     Allocated   Rent Payment
Date   Basic Lease Rent     From and Including     To and Including  
Sep 26 2003
    0.00000000 %                
Dec 26 2003
    0.00000000 %                
Jan 15 2004
    8.93740892 %   Dec 26 2003   Jul 14 2005
Jul 15 2004
    1.60834567 %   Jan 15 2005   Jul 14 2005
Jan 15 2005
    3.67920324 %   Jan 15 2006   Jul 14 2006
Jul 15 2005
    1.55730939 %   Jan 15 2006   Jul 14 2006
Jan 15 2006
    3.73281866 %   Jul 15 2007   Jan 14 2008
Jul 15 2006
    1.50369396 %   Jul 15 2007   Jan 14 2008
Jan 15 2007
    4.13986616 %   Jul 15 2007   Jul 14 2008
Jul 15 2007
    1.43872550 %   Jan 15 2008   Jul 14 2008
Jan 15 2008
    3.85739524 %   Jul 15 2009   Jan 14 2010
Jul 15 2008
    1.37911738 %   Jul 15 2009   Jan 14 2010
Jan 15 2009
    3.92001568 %   Jul 15 2009   Jul 14 2010
Jul 15 2009
    1.31649695 %   Jan 15 2010   Jul 14 2010
Jan 15 2010
    3.98580067 %   Jul 15 2011   Jan 14 2012
Jul 15 2010
    1.25071196 %   Jul 15 2011   Jan 14 2012
Jan 15 2011
    4.04841949 %   Jul 15 2011   Jul 14 2012
Jul 15 2011
    1.18809313 %   Jan 15 2012   Jul 14 2012
Jan 15 2012
    4.09246477 %   Jul 15 2013   Jan 14 2014
Jul 15 2012
    1.14404786 %   Jul 15 2013   Jan 14 2014
Jan 15 2013
    4.14456066 %   Jul 15 2013   Jul 14 2014
Jul 15 2013
    1.09195197 %   Jan 15 2014   Jul 14 2014
Jan 15 2014
    4.22169313 %   Jul 15 2015   Jan 14 2016
Jul 15 2014
    1.01481950 %   Jul 15 2015   Jan 14 20l6
Jan 15 2015
    5.31077824 %   Jul 15 2015   Jul 14 2016
Jul 15 2015
    0.90894559 %   Jan 15 2016   Jul 14 2016
Jan 15 2016
    5.60702056 %   Jul 15 2017   Jan 14 2018
Jul 15 2016
    0.79316154 %   Jul 15 2017   Jan 14 2018
Jan 15 2017
    5.72865582 %   Jul 15 2017   Jul 14 2018
Jul 15 2017
    0.67152628 %   Jan 15 2018   Jul 14 2018
Jan 15 2018
    5.85643797 %   Jul 15 2019   Jan 14 2020
Jul 15 2018
    0.54374413 %   Jul 15 2019   Jan 14 2020
Jan 15 2019
    5.99067764 %   Jul 15 2019   Jul 14 2020
Jul 15 2019
    0.40950445 %   Jan 15 2020   Jul 14 2020
Jan 15 2020
    6.08017600 %   Jul 15 2021   Jan 14 2022
Jul 15 2020
    0.32000610 %   Jul 15 2021   Jan 14 2022
Jan 15 2021
    6.17475420 %   Jul 15 2021   Jul 14 2022
Jul 15 2021
    0.22542789 %   Jan 15 2022   Jul 14 2022
Jan 15 2022
    6.17475420 %   Jul 15 2023   Jan 14 2024
Jul 15 2022
    0.22542789 %   Jul 15 2023   Jan 14 2024
Jan 15 2023
    6.17475420 %   Jul 15 2023   Jul 14 2024
Jul 15 2023
    0.22542789 %   Jan 15 2024   Jul 14 2024
Jan 15 2024
    6.17475420 %   Jan 15 2025   Jul 14 2025
Jul 15 2024
    0.22542789 %   Jan 15 2025   Jul 14 2025
Jan 15 2025
    6.28686613 %   Jan 15 2026   Jul 14 2026
Jul 15 2025
    0.11331596 %   Jan 15 2026   Jul 14 2026
Jan 15 2026
    4.71124516 %   Jan 15 2027   Jul 14 2027
Jul 15 2026
    0.00000000 %                
Jan 15 2027
    0.00000000 %                
Jul 15 2027
    0.00000000 %                
Sep 26 2027
    0.00000000 %                

 



--------------------------------------------------------------------------------



 



Schedule 1 D to Nework Lease
(NVG Network Statutory I Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                    (b)     (c)   (a)   Underpayment     Overpayment  
Termination Date   of Basic Lease Rent     of Basic Lease Rent  
Dec 26 2003
    0.00000000 %     0.00000000 %
Jan 15 2004
    0.27637150 %     0.00000000 %
Feb 15 2004
    0.00000000 %     8.66103742 %
Mar 15 2004
    0.00000000 %     8.66103742 %
Apr 15 2004
    0.00000000 %     8.66103742 %
May 15 2004
    0.00000000 %     8.66103742 %
Jun 15 2004
    0.00000000 %     8.66103742 %
Jul 15 2004
    0.00000000 %     8.66103742 %
Aug 15 2004
    0.00000000 %     9.35982819 %
Sep 15 2004
    0.00000000 %     8.45027329 %
Oct 15 2004
    0.00000000 %     7.54071838 %
Nov 15 2004
    0.00000000 %     6.63116348 %
Dec 15 2004
    0.00000000 %     5.72160857 %
Jan 15 2005
    0.00000000 %     4.81205367 %
Feb 15 2005
    0.00000000 %     7.68924796 %
Mar 15 2005
    0.00000000 %     6.88723902 %
Apr 15 2005
    0.00000000 %     6.08523007 %
May 15 2005
    0.00000000 %     5.28322113 %
Jun 15 2005
    0.00000000 %     4.48121218 %
Jul 15 2005
    0.00000000 %     3.67920324 %
Aug 15 2005
    0.00000000 %     5.23651263 %
Sep 15 2005
    0.00000000 %     5.23651263 %
Oct 15 2005
    0.00000000 %     5.23651263 %
Nov 15 2005
    0.00000000 %     5.23651263 %
Dec 15 2005
    0.00000000 %     5.23651263 %
Jan 15 2006
    0.00000000 %     5.23651263 %
Feb 15 2006
    0.00000000 %     8.09657918 %
Mar 15 2006
    0.00000000 %     7.22382708 %
Apr 15 2006
    0.00000000 %     6.35107497 %
May 15 2006
    0.00000000 %     5.47832287 %
Jun 15 2006
    0.00000000 %     4.60557077 %
Jul 15 2006
    0.00000000 %     3.73281866 %
Aug 15 2006
    0.00000000 %     5.23651263 %
Sep l5 2006
    0.00000000 %     5.23651263 %
Oct 15 2006
    0.00000000 %     5.23651263 %
Nov 15 2006
    0.00000000 %     5.23651263 %
Dec 15 2006
    0.00000000 %     5.23651263 %
Jan 15 2007
    0.00000000 %     5.23651263 %
Feb 15 2007
    0.00000000 %     9.37637878 %
Mar 15 2007
    0.00000000 %     9.37637878 %
Apr 15 2007
    0.00000000 %     9.37637878 %
May 15 2007
    0.00000000 %     9.37637878 %
Jun 15 2007
    0.00000000 %     9.37637878 %
Jul 15 2007
    0.00000000 %     9.37637878 %
Aug 15 2007
    0.00000000 %     9.86874658 %
Sep 15 2007
    0.00000000 %     8.92238887 %
Oct 15 2007
    0.00000000 %     7.97603117 %
Nov 15 2007
    0.00000000 %     7.02967347 %
Dec 15 2007
    0.00000000 %     6.08331576 %
Jan 15 2008
    0.00000000 %     5.13695806 %
Feb 15 2008
    0.00000000 %     8.13819362 %
Mar 15 2008
    0.00000000 %     7.28203395 %
Apr 15 2008
    0.00000000 %     6.42587427 %
May 15 2008
    0.00000000 %     5.56971459 %
Jun 15 2008
    0.00000000 %     4.71355492 %
Jul 15 2008
    0.00000000 %     3.85739524 %
Aug 15 2008
    0.00000000 %     5.23651263 %
Sep 15 2008
    0.00000000 %     5.23651263 %
Oct 15 2008
    0.00000000 %     5.23651263 %
Nov 15 2008
    0.00000000 %     5.23651263 %
Dec 15 2008
    0.00000000 %     5.23651263 %
Jan 15 2009
    0.00000000 %     5.23651263 %
Feb 15 2009
    0.00000000 %     9.15652831 %
Mar 15 2009
    0.00000000 %     9.15652831 %

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory I Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                      (b)     (c)   (a)   Underpayment     Overpayment  
Termination Date   of Basic Lease Rent     of Basic Lease Rent  
Apr 15 2009
    0.00000000 %     9.15652831 %
May 15 2009
    0.00000000 %     9.15652831 %
Jun 15 2009
    0.00000000 %     9.15652831 %
Jul 15 2009
    0.00000000 %     9.15652831 %
Aug l5 2009
    0.00000000 %     9.52666755 %
Sep 15 2009
    0.00000000 %     8.58030984 %
Oct 15 2009
    0.00000000 %     7.63395214 %
Nov 15 2009
    0.00000000 %     6.68759444 %
Dec 15 2009
    0.00000000 %     5.74123673 %
Jan 15 2010
    0.00000000 %     4.79487903 %
Feb 15 2010
    0.00000000 %     7.98153320 %
Mar 15 2010
    0.00000000 %     7.18238669 %
Apr 15 2010
    0.00000000 %     6.38324019 %
May 15 2010
    0.00000000 %     5.58409368 %
Jun 15 2010
    0.00000000 %     4.78494718 %
Jul 15 2010
    0.00000000 %     3.98580067 %
Aug 15 2010
    0.00000000 %     5.23651263 %
Sep 15 2010
    0.00000000 %     5.23651263 %
Oct 15 2010
    0.00000000 %     5.23651263 %
Nov 15 2010
    0.00000000 %     5.23651263 %
Dec 15 2010
    0.00000000 %     5.23251263 %
Jan 15 2011
    0.00000000 %     5.23651263 %
Feb 15 2011
    0.00000000 %     9.28493212 %
Mar 15 2011
    0.00000000 %     9.28493212 %
Apr 15 2011
    0.00000000 %     9.28493212 %
May 15 2011
    0.00000000 %     9.28493212 %
Jun 15 201l
    0.00000000 %     9.28493212 %
Jul 15 2011
    0.00000000 %     9.28493212 %
Aug 15 2011
    0.00000000 %     9.52666755 %
Sep 15 2011
    0.00000000 %     8.58030984 %
Oct 15 2011
    0.00000000 %     7.63395214 %
Nov 15 2011
    0.00000000 %     6.68759444 %
Dec 15 2011
    0.00000000 %     5.74123673 %
Jan 15 2012
    0.00000000 %     4.79487903 %
Feb 15 2012
    0.00000000 %     8.08819729 %
Mar 15 2012
    0.00000000 %     7.28905079 %
Apr 15 2012
    0.00000000 %     6.48990428 %
May 15 2012
    0.00000000 %     5.69075778 %
Jun 15 2012
    0.00000000 %     4.89161127 %
Jul 15 2012
    0.00000000 %     4.09246477 %
Aug 15 2012
    0.00000000 %     5.23651263 %
Sep 15 2012
    0.00000000 %     5.23651263 %
Oct 15 2012
    0.00000000 %     5.23651263 %
Nov 15 2012
    0.00000000 %     5.23651263 %
Dec 15 2012
    0.00000000 %     5.23651263 %
Jan 15 2013
    0.00000000 %     5.23651263 %
Feb 15 2013
    0.00000000 %     9.38107328 %
Mar 15 2013
    0.00000000 %     9.38107328 %
Apr 15 2013
    0.00000000 %     9.38107328 %
May 13 2013
    0.00000000 %     9.38107328 %
Jun 15 2013
    0.00000000 %     9.38107328 %
Jul 15 2013
    0.00000000 %     9.38107328 %
Aug 15 2013
    0.00000000 %     9.52666755 %
Sep l5 2013
    0.00000000 %     8.58030984 %
Oct 15 2013
    0.00000000 %     7.63395214 %
Nov 15 2013
    0.00000000 %     6.68759444 %
Dec 15 2013
    0.00000000 %     5.74123673 %
Jan 15 2014
    0.00000000 %     4.79487903 %
Feb 15 2014
    0.00000000 %     8.21742565 %
Mar 15 2014
    0.00000000 %     7.41827915 %
Apr 15 2014
    0.00000000 %     6.61913264 %
May 15 2014
    0.00000000 %     5.81998614 %
Jun l5 2014
    0.00000000 %     5.02083963 %
Jul 15 2014
    0.00000000 %     4.22169313 %

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory I Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                      (b)     (c)   (a)   Underpayment     Overpayment  
Termination Date   of Basic Lease Rent     of Basic Lease Rent  
Aug 15 2014
    0.00000000 %     5.23651263 %
Sep 15 2014
    0.00000000 %     5.23651263 %
Oct 15 2014
    0.00000000 %     5.23651263 %
Nov 15 2014
    0.00000000 %     5.23651263 %
Dec 15 2014
    0.00000000 %     5.23651263 %
Jan 15 2015
    0.00000000 %     5.23651263 %
Feb 15 2015
    0.00000000 %     10.54729086 %
Mar 15 2015
    0.00000009 %     10.54729086 %
Apr 15 2015
    0.00000000 %     10.54729086 %
May 15 2015
    0.00000000 %     10.54729086 %
Jun 15 2015
    0.00000000 %     10.54729086 %
Jul 15 2015
    0.00000000 %     10.54729086 %
Aug 15 2015
    0.00000000 %     10.50987875 %
Sep l5 2015
    0.00000000 %     9.56352105 %
Oct 15 2015
    0.00000000 %     8.61716334 %
Nov 15 2015
    0.00000000 %     7.67080564 %
Dec 15 2015
    0.00000000 %     6.72444794 %
Jan 15 2016
    0.00000000 %     5.77809023 %
Feb 15 2016
    0.00000000 %     10.42209576 %
Mar 15 2016
    0.00000000 %     9.45908072 %
Apr 15 2016
    0.00000000 %     8.49606568 %
May 15 2016
    0.00000000 %     7.53305064 %
Jun 15 20l6
    0.00000000 %     6.57003560 %
Jul 15 2016
    0.00000000 %     5.60702056 %
Aug 15 2016
    0.00000000 %     6.40018210 %
Sep 15 2016
    0.00000000 %     6.40018210 %
Oct 15 2016
    0.00000000 %     6.40018210 %
Nov 15 2016
    0.00000000 %     6.400182 10 %
Dec 15 2016
    0.00000000 %     6.40018210 %
Jan 15 2017
    0.00000000 %     6.40018210 %
Feb 15 2017
    0.00000000 %     12.12883792 %
Mar 15 2017
    0.00000000 %     12.12883792 %
Apr 15 2017
    0.00000000 %     12.12883792 %
May 15 2017
    0.00000000 %     12.12883792 %
Jun 15 2017
    0.00000000 %     12.12883792 %
Jul 15 2017
    0.00000000 %     12.12883792 %
Aug 15 2017
    0.00000000 %     11.64370478 %
Sep 15 2017
    9.00000000 %     10.48704537 %
Oct 15 2017
    0.00000000 %     9.33038595 %
Nov 15 2017
    0.00000000 %     8.17372653 %
Dec 15 2017
    0.00000000 %     7.01706712 %
Jan 15 2018
    0.00000000 %     5.86040770 %
Feb 15 2018
    0.00000000 %     10.74011105 %
Mar 15 2018
    0.00000000 %     9.76337644 %
Apr 15 2018
    0.00000000 %     8.78664182 %
May 15 2018
    0.00000000 %     7.80990720 %
Jun l5 2018
    0.00000000 %     6.83317258 %
Jul 15 2018
    0.00000000 %     5.85643797 %
Aug 15 2018
    0.00000000 %     6.40018210 %
Sep l5 2018
    0.00000000 %     6.40018210 %
Oct 15 2018
    0.00000000 %     6.40018210 %
Nov 15 2018
    0.00000000 %     6.40018210 %
Dec 15 2018
    0.00000000 %     6.40018210 %
Jan 15 2019
    0.00000000 %     6.40018210 %
Feb 15 2019
    0.00000000 %     12.39085974 %
Mar 15 2019
    0.00000000 %     12.39085974 %
Apr 15 2019
    0.00000000 %     12.39085974 %
May 15 2019
    0.00000000 %     12.39085974 %
Jun 15 2019
    0.00000000 %     12.39085974 %
Jul 15 2019
    0.00000000 %     12.39085974 %
Aug 15 2019
    0.00000000 %     11.64370478 %
Sep 15 2019
    0.00000000 %     10.48704537 %
Oct 15 2019
    0.00000000 %     9.33038595 %
Nov 15 2019
    0.00000000 %     8.17372653 %

 



--------------------------------------------------------------------------------



 



Schedule ID to Network Lease
(NVG Network Statutory I Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)     (c)       Underpayment     Overpayment  
Termination Date   of Basic Lease Rent     of Basic Lease Rent  
Dec 15 2019
    0.00000000 %     7.01706712 %
Jan 15 2020
    0.00000000 %     5.86040770 %
Feb 15 2020
    0.00000000 %     10.96384909 %
Mar 15 2020
    0.00000000 %     9.98711447 %
Apr 15 2020
    0.00000000 %     9.01037985 %
May 15 2020
    0.00000000 %     8.03364523 %
Jun 15 2020
    0.00000000 %     7.05691062 %
Jul 15 2020
    0.00000000 %     6.08017600 %
Aug 15 2020
    0.00000000 %     6.40018210 %
Sep 15 2020
    0.00000000 %     6.40018210 %
Oct 15 2020
    0.00000000 %     6.40018210 %
Nov 15 2020
    0.00000000 %     6.40018210 %
Dec 15 2020
    0.00000000 %     6.40018210 %
Jan 15 2021
    0.00000000 %     6.40018210 %
Feb 15 2021
    0.00000000 %     12.57493630 %
Mar 15 2021
    0.00000000 %     12.57493630 %
Apr 15 2021
    0.00000000 %     12.57493630 %
May 15 2021
    0.00000000 %     12.57493630 %
Jun 15 2021
    0.00000000 %     12.57493630 %
Jul 15 2021
    0.00000000 %     12.57493630 %
Aug 15 2021
    0.00000000 %     11.64370478 %
Sep 15 2021
    0.00000000 %     10.48704537 %
Oct 15 2021
    0.00000000 %     9.33038595 %
Nov 15 2021
    0.00000000 %     8.17372653 %
Dec 15 2021
    0.00000000 %     7.01706712 %
Jan 15 2022
    0.00000000 %     5.86040770 %
Feb 15 2022
    0.00000000 %     11.05842729 %
Mar 15 2022
    0.00000000 %     10.08169267 %
Apr 15 2022
    0.00000000 %     9.10495806 %
May 15 2022
    0.00000000 %     8.12822344 %
Jun 15 2022
    0.00000000 %     7.15148882 %
Jul 15 2022
    0.00000000 %     6.17475420 %
Aug 15 2022
    0.00000000 %     6.40018210 %
Sep 15 2022
    0.00000000 %     6.40018210 %
Oct 15 2022
    0.00000000 %     6.40018210 %
Nov 15 2022
    0.00000000 %     6.40018210 %
Dec 15 2022
    0.00000000 %     6.40018210 %
Jan 15 2023
    0.00000000 %     6.40018210 %
Feb 15 2023
    0.00000000 %     12.57493630 %
Mar 15 2023
    0.00000000 %     12.57493630 %
Apr 15 2023
    0.00000000 %     12.57493630 %
May 15 2023
    0.00000000 %     12.57493630 %
Jun 15 2023
    0.00000000 %     12.57493630 %
Jul 15 2023
    0.00000000 %     12.57493630 %
Aug 15 2023
    0.00000000 %     11.64370478 %
Sep 15 2023
    0.00000000 %     10.48704537 %
Oct 15 2023
    0.00000000 %     9.33038595 %
Nov 15 2023
    0.00000000 %     8.17372653 %
Dec l5 2023
    0.00000000 %     7.01706712 %
Jan 15 2024
    0.00000000 %     5.86040770 %
Feb 15 2024
    0.00000000 %     11.05842729 %
Mar 15 2024
    0.00000000 %     10.08169267 %
Apr 15 2024
    0.00000000 %     9.10495806 %
May 15 2024
    0.00000000 %     8.12822344 %
Jun 15 2024
    0.00000000 %     7.15148882 %
Jul 15 2024
    0.00000000 %     6.17475420 %
Aug 15 2024
    0.00000000 %     6.40018210 %
Sep 15 2024
    0.00000000 %     6.40018210 %
Oct 15 2024
    0.00000000 %     6.40016210 %
Nov 15 2024
    0.00000000 %     6.40018210 %
Dec 15 2024
    0.00000000 %     6.40018210 %
Jan 15 2025
    0.00000000 %     6.40018210 %
Feb 15 2025
    0.00000000 %     11.62035121 %
Mar 15 2025
    0.00000000 %     10.55365420 %

 



--------------------------------------------------------------------------------



 



Schedule ID to Network Lease
(NVG Network Statutory I Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)     (c)       Underpayment     Overpayment  
Termination Date   of Basic Lease Rent     of Basic Lease Rent  
Apr 15 2025
    0.00000000 %     9.48695718 %
May 15 2025
    0.00000000 %     8.42026017 %
Jun 15 2025
    0.00000000 %     7.35356315 %
Jul 15 2025
    0.00000000 %     6.28686613 %
Aug 15 2025
    0.00000000 %     6.40018210 %
Sep 15 2025
    0.00000000 %     6.40018210 %
Oct 15 2025
    0.00000000 %     6.40018210 %
Nov 15 2025
    0.00000000 %     6.40018210 %
Dec 15 2025
    0.00000000 %     6.40018210 %
Jan 15 2026
    0.00000000 %     6.40018210 %
Feb 15 2026
    0.00000000 %     10.04473024 %
Mar 15 2026
    0.00000000 %     8.97803322 %
Apr 15 2026
    0.00000000 %     7.91133620 %
May 15 2026
    0.00000000 %     6.84463919 %
Jun 15 2026
    0.00000000 %     5.77794217 %
Jul 15 2026
    0.00000000 %     4.71124516 %
Aug 15 2026
    0.00000000 %     4.711245l6 %
Sep 15 2026
    0.00000000 %     4.71124516 %
Oct 15 2026
    0.00000000 %     4.71124516 %
Nov 15 2026
    0.00000000 %     4.71124516 %
Dec 15 2026
    0.00000000 %     4.71124516 %
Jan 15 2027
    0.00000000 %     4.71124516 %
Feb 15 2027
    0.00000000 %     3.92603763 %
Mar 15 2027
    0.00000000 %     3.14083010 %
Apr 15 2027
    0.00000000 %     2.35562258 %
May 15 2027
    0.00000000 %     1.57041505 %
Jun 15 2027
    0.00000000 %     0.78520753 %
Jul 15 2027
    0.00000000 %     0.00000000 %
Aug 15 2027
    0.00000000 %     0.00000000 %
Sep 15 2027
    0.00000000 %     0.00000000 %
Sep 26 2027
    0.00000000 %     0.00000000 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory I Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Dec 26 2003
    104.85152600 %
Jan 15 2004
    105.30445439 %
Feb 15 2004
    96.89597217 %
Mar 15 2004
    97.42644234 %
Apr 15 2004
    97.95846512 %
May 15 2004
    98.47089297 %
Jun 15 2004
    98.98476667 %
Jul 15 2004
    99.47893807 %
Aug 15 2004
    98.36610162 %
Sep 15 2004
    98.86295661 %
Oct 15 2004
    99.43182794 %
Nov 15 2004
    99.91011647 %
Dec 15 2004
    100.38964886 %
Jan 15 2005
    100.84927575 %
Feb 15 2005
    97.62232681 %
Mar 15 2005
    98.07572127 %
Apr 15 2005
    98.53026262 %
May 15 2005
    98.96490664 %
Jun 15 2005
    99.40058661 %
Jul 15 2005
    99.81625765 %
Aug 15 2005
    98.67554300 %
Sep l5 2005
    99.09306691 %
Oct 15 2005
    99.41603213 %
Nov 15 2005
    99.81425532 %
Dec 15 2005
    100.21329899 %
Jan 15 2006
    100. 59211695 %
Feb 15 2006
    97.22988601 %
Mar 15 2006
    97.60118356 %
Apr 15 2006
    97.97319515 %
May 15 2006
    98.32770838 %
Jun 15 2006
    98.68283634 %
Jul 15 2006
    99.02036604 %
Aug 15 2006
    97.85471603 %
Sep 15 2006
    98.19327726 %
Oct 15 2006
    98.41602088 %
Nov l5 2006
    98.73730148 %
Dec 15 2006
    99.05900019 %
Jan 15 2007
    99.36290285 %
Feb 15 2007
    95.51642657 %
Mar 15 2007
    95.81013358 %
Apr 15 2007
    96.10415962 %
May 15 2007
    96.38803687 %
Jun 15 2007
    96.67217499 %
Jul 15 2007
    96.94610581 %
Aug 15 2007
    95.78151315 %
Sep 15 2007
    96.05584919 %
Oct 15 2007
    96.42016539 %
Nov 15 2007
    96.68437982 %
Dec 15 2007
    96.94873878 %
Jan 15 2008
    97.20277342 %
Feb 15 2008
    93.58956242 %
Mar 15 2008
    93.83383147 %
Apr 15 2008
    94.07818580 %
May 15 2008
    94.31469424 %
Jun 15 2008
    94.55124206 %
Jul 15 2008
    94.78109496 %
Aug 15 2008
    93.63183047 %
Sep 15 2008
    93.86168337 %
Oct 15 2008
    94.10194085 %
Nov 15 2008
    94.33179375 %
Dec 15 2008
    94.56164665 %
Jan 15 2009
    94.79149955 %
Feb 15 2009
    91.09090002 %
Mar 15 2009
    91.31031618 %
Apr 15 2009
    91.52973234 %
May 15 2009
    91.74914850 %
Jun 15 2009
    91.96856465 %





--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory I Trust)
TERMINATION VALUE
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Jul 15 2009
    92.18798081 %
Aug 15 2009
    91.09090002 %
Sep 15 2009
    91.31031618 %
Oct 15 2009
    91.46319101 %
Nov 15 2009
    91.68260717 %
Dec 15 2009
    91.90202333 %
Jan 15 2010
    92.12143949 %
Feb 15 2010
    88.34409081 %
Mar 15 2010
    88.55254280 %
Apr 15 2010
    88.76099479 %
May 15 2010
    88.96944679 %
Jun 15 2010
    89.17789878 %
Jul 15 2010
    89.38635077 %
Aug 15 2010
    88.34409081 %
Sep 15 2010
    88.55254280 %
Oct 15 2010
    88.75865077 %
Nov 15 2010
    88.96710276 %
Dec 15 2010
    89.17555476 %
Jan 15 2011
    89.38647959 %
Feb 15 2011
    85.53607562 %
Mar 15 2011
    85.73409114 %
Apr 15 2011
    85.93210666 %
May 15 2011
    86.13274387 %
Jun 15 2011
    86.33339658 %
Jul 15 2011
    86.53668659 %
Aug 15 2011
    85.55191466 %
Sep 15 2011
    85.75526727 %
Oct 15 2011
    85.94061608 %
Nov 15 2011
    86.14666922 %
Dec 15 2011
    86.35276992 %
Jan 15 2012
    86.56154014 %
Feb 15 2012
    82.65975001 %
Mar 15 2012
    82.85042466 %
Apr 15 2012
    83.04109930 %
May 15 2012
    83.23447995 %
Jun 15 2012
    83.42787660 %
Jul 15 2012
    83.62399536 %
Aug 15 2012
    82.67609847 %
Sep 15 2012
    82.87228185 %
Oct 15 2012
    83.19836259 %
Nov 15 2012
    83.39733335 %
Dec 15 2012
    83.59635320 %
Jan 15 2013
    83.79812843 %
Feb 15 2013
    79.83813998 %
Mar 15 2013
    80.02272745 %
Apr 15 2013
    80.20733029 %
May 15 2013
    80.39475210 %
Jun 15 2013
    80.58220604 %
Jul 15 2013
    80.77249582 %
Aug 15 2013
    79.87088274 %
Sep 15 2013
    80.06127100 %
Oct 15 2013
    80.08078992 %
Nov 15 2013
    80.27409795 %
Dec 15 2013
    80.46747294 %
Jan 15 2014
    80.66371881 %
Feb 15 2014
    76.62550048 %
Mar 15 2014
    76.80906010 %
Apr 15 2014
    76.99270507 %
May 15 2014
    77.17983285 %
Jun 15 2014
    77.36616441 %
Jul 15 2014
    77.55599735 %
Aug 15 2014
    76.73113325 %
Sep 15 2014
    76.92121181 %
Oct 15 2014
    77.23503347 %
Nov 15 2014
    77.42832500 %
Dec 15 2014
    77.62175944 %
Jan 15 2015
    77.81828462 %





--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory I Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Feb 15 2015
    72.68654796 %
Mar 15 2015
    72.86575254 %
Apr 15 2015
    73.04512110 %
May 15 2015
    73.22779888 %
Jun 15 2015
    73.41066118 %
Jul 15 2015
    73.59685336 %
Aug 15 2015
    72.87430528 %
Sep 15 2015
    73.06090931 %
Oct 15 2015
    73.12265366 %
Nov 15 2015
    73.31283731 %
Dec 15 2015
    73.50324989 %
Jan 15 2016
    73.69703704 %
Feb 15 2016
    68.26475653 %
Mar 15 2016
    68.43974832 %
Apr 15 2016
    68.61499333 %
May 15 2016
    68.79478061 %
Jun 15 2016
    68.97484948 %
Jul 15 2016
    69.15948916 %
Aug 15 2016
    68.55127760 %
Sep l5 20l6
    68.73653972 %
Oct l5 20l6
    69.00914955 %
Nov 15 2016
    69.19935442 %
Dec 15 2016
    69.38990253 %
Jan 15 2017
    69.58508344 %
Feb 15 2017
    64.03170866 %
Mar 15 2017
    64.20736459 %
Apr 15 2017
    64.38339761 %
May 15 2017
    64.56449611 %
Jun 15 2017
    64.74600391 %
Jul 15 2017
    64.93260958 %
Aug 15 20l7
    64.44813086 %
Sep 15 2017
    64.63562292 %
Oct 15 2017
    64.47841583 %
Nov 15 2017
    64.67151867 %
Dec 15 2017
    64.86510183 %
Jan 15 2018
    65.06385432 %
Feb 15 2018
    59.38538556 %
Mar 15 2018
    59.56387156 %
Apr 15 2018
    59.74287742 %
May 15 2018
    59.92733257 %
Jun 15 2018
    60.11234289 %
Jul 15 2018
    60.30283803 %
Aug 15 2018
    59.95017995 %
Sep 15 2018
    60.14186040 %
Oct 15 2018
    60.13482525 %
Nov 15 2018
    60.33266059 %
Dec 15 2018
    60.53113027 %
Jan 15 2019
    60.73516440 %
Feb 15 2019
    54.92681863 %
Mar 15 2019
    55.10982547 %
Apr 15 2019
    55.29351130 %
May 15 2019
    55.48305884 %
Jun 15 2019
    55.67332406 %
Jul 15 2019
    55.86948993 %
Aug 15 2019
    55.65690818 %
Sep l5 2019
    55.85459220 %
Oct 15 2019
    55.96824064 %
Nov l5 2019
    56.17267019 %
Dec 15 2019
    56.37790546 %
Jan 15 2020
    56.58912996 %
Feb 15 2020
    50.68636153 %
Mar 15 2020
    50.86450320 %
Apr 15 2020
    51.04338331 %
May 15 2020
    51.22835682 %
Jun 15 2020
    51.41410919 %
Jul 15 2020
    51.60599561 %
Aug 15 2020
    51.47869570 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory I Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Sep 15 2020
    51.67222650 %
Oct 15 2020
    51.87193738 %
Nov 15 2020
    52.07251432 %
Dec 15 2020
    52.27396244 %
Jan 15 2021
    51.76732038 %
Feb15 2021
    46.68541951 %
Mar 15 2021
    46.85951472 %
Apr 15 2021
    47.03441770 %
May 15 2021
    47.21566156 %
Jun 15 2021
    47.39775548 %
Jul 15 2021
    47.58623284 %
Aug l5 2021
    47.55017517 %
Sep 15 2021
    47.74044353 %
Oct 15 2021
    47.93714369 %
Nov 15 2021
    48.13478536 %
Dec 15 2021
    48.33337411 %
Jan 15 2022
    48.69008975 %
Feb 15 2022
    42.66378559 %
Mar 15 2022
    42.81289167 %
Apr 15 2022
    42.96265766 %
May 15 2022
    43.11862273 %
Jun 15 2022
    43.27528830 %
Jul 15 2022
    43.43819378 %
Aug 15 2022
    43.37641293 %
Sep 15 2022
    43.54080592 %
Oct 15 2022
    43.71148454 %
Nov 15 2022
    43.88295071 %
Dec 15 2022
    44.05520909 %
Jan 15 2023
    44.19775231 %
Feb 15 2023
    38.14481225 %
Mar 15 2023
    38.26712483 %
Apr 15 2023
    38.38993879 %
May 15 2023
    38.51879237 %
Jun 15 2023
    38.64818604 %
Jul 15 2023
    38.78365826 %
Aug 15 2023
    38.69428183 %
Sep 15 2023
    38.83091597 %
Oct 15 2023
    38.97367150 %
Nov 15 2013
    39.11704937 %
Dec 15 2023
    39.26105326 %
Jan 15 2024
    39.64044471 %
Feb 15 2024
    33.55891483 %
Mar 15 2024
    33.65246842 %
Apr 15 2024
    33.74635325 %
May 15 2024
    33.84610653 %
Jun 15 2024
    33.94622772 %
Jul 15 2024
    34.05225427 %
Aug l5 2024
    33.93325795 %
Sep 15 2024
    34.04009694 %
Oct 15 2024
    34.15288104 %
Nov 15 2024
    34.26611015 %
Dec 15 2024
    34.37978690 %
Jan 15 2025
    34.69423236 %
Feb 15 2025
    28.49418382 %
Mar 15 2025
    28.58140334 %
Apr 15 2025
    28.66902716 %
May 15 2025
    28.76279590 %
Jun 15 2025
    28.85700770 %
Jul 15 2025
    28.95740339 %
Aug 15 2025
    28.94496538 %
Sep 15 2025
    29.04632845 %
Oct 15 2025
    29.15391772 %
Nov 15 2025
    29.26203183 %
Dec 15 2025
    29.37067386 %
Jan 15 2026
    29.45095681 %
Feb 15 2026
    24.83630512 %
Mar 15 2026
    24.93347009 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory I Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessors Cost)

          Termination Date   Termination Value  
Apr 15 2026
    25.03120996 %
May 15 2026
    25.13547967 %
Jun 15 2026
    25.24036631 %
Jul 15 2026
    25.35182508 %
Aug 15 2026
    25.4639433l %
Sep 15 2026
    25.57672491 %
Oct 15 2026
    25.69612536 %
Nov 15 2026
    25.81623225 %
Dec 15 2026
    25.93704978 %
Jan 15 2027
    25.97944347 %
Feb 15 2027
    26.10768167 %
Mar 15 2027
    26.23667861 %
Apr 15 2027
    26.36643878 %
May 15 2027
    26.52576340 %
Jun 15 2027
    26.68603069 %
Jul 15 2027
    26.87604294 %
Aug l5 2027
    27.06717943 %
Sep l5 2027
    27.25944680 %
Sep 26 2027
    27.25944680 %

 



--------------------------------------------------------------------------------



 



Schedule 3 to Network Lease
(NVG Network Statutory I Trust)
PRICING ASSUMPTIONS

         
(1) Network Cost
  $ 388,500,000.00  
 
       
(2) Owner Lessor’s Cost:
  $ 103,500,000.00  
 
       
(3) Equity Investment:
  $ 28,327,000.00  
 
       
(4) Closing Date:
    9/26/2003  
 
       
(5) Assumed Tax Rate:
    38.90 %
 
       
(6) Transaction Cost:
  $ 1,518,532.81  
 
       
(7) Early Purchase Date:
    1/15/2021  
 
       
(8) Lessor Note:
       
Interest Rate:
    4.929 %

 



--------------------------------------------------------------------------------



 



Schedule 4 to Network Lease
(NVG Network Statutory I Trust)
EARLY PURCHASE PRICE AND INSTALLMENTS

                                                      Underpayment    
Overpayment             Early   Early     of     of     Early       Purchase
Date   Purchase Amount     Basic Lease Rent*     Basic Lease Rent*     Purchase
Price   (1)  
Jan 15 2021
    36,988,322.64       0.00       13,015,1159.07       23,973,263.57   (2)  
Apr 15 2021
    5,803,760.61       0.00       0.00       5,803,760.61   (3)  
Jun 15 2021
    5,803,760.61       0.00       0.00       5,803,760.61   (4)  
Sep 15 2021
    5,803,760.61       0.00       0.00       5,803,760.61   (5)  
Dec 15 2021
    5,803,760.61       0.00       0.00       5,803,760.61      
 
                           
 
    60,203,365.07       0.00       13,015,059.07       47,188,306.00  

 

*   Values are calculated without regard to any offset for amounts of Basic
Lease Rent that are due and owing on such date: the total amount due and payable
by Lessee on such date is the sum of (i) the Early Purchase Price and (ii) the
amount of Basic Lease Rent payable on such date as set forth on Schedule 1A.

 



--------------------------------------------------------------------------------



 



CONTROL, MONITORING AND DATA ANALYSIS NETWORK
NETWORK LEASE AGREEMENT (A1)
The September 26, 2003, Network Lease Agreement (A1) between the Tennessee
Valley Authority (“TVA”), as lessee, and NVG Network I Statutory Trust, as owner
lessor, has been filed.
Network Lease Agreement (A1) covers an undivided 26.640926641 percent interest
in the Control, Monitoring and Data Analysis Network (“Network”). In
consideration of NVG Network I Statutory Trust agreeing to lease the undivided
interest in the Network to TVA, TVA agrees to pay basic rent to NVG Network I
Statutory Trust for the network lease term as set out in the Schedule 1A, with
explanatory schedules 1B, 1C, and 1D. Schedule 2 sets out the termination values
applicable to this network lease. Schedule 3 describes the pricing assumptions
applicable to this network lease. Schedule 4 sets out the early purchase price
and installments applicable to this network lease.

 



--------------------------------------------------------------------------------



 



CONTROL, MONITORING AND DATA ANALYSIS NETWORK
NETWORK LEASE AGREEMENT (A2)
The September 26, 2003, Network Lease Agreement (A1) between the Tennessee
Valley Authority (“TVA”), as lessee, and NVG Network I Statutory Trust, as owner
lessor, has been filed. It is substantially similar to Network Lease Agreement
(A2), except as noted below:
Network Lease Agreement (A2) covers an undivided 33.462033462 percent interest
in the Control, Monitoring and Data Analysis Network (“Network”).
In consideration of NVG Network II Statutory Trust agreeing to lease the
undivided interest in the Network to TVA, TVA agrees to pay basic rent to NVG
Network II Statutory Trust for the network lease term as set out in the
Schedule 1A, with explanatory schedules 1B, 1C, and 1D. Schedule 2 sets out the
termination values applicable to this network lease. Schedule 3 describes the
pricing assumptions applicable to this network lease. Schedule 4 sets out the
early purchase price and installments applicable to this network lease.
These schedules for Network Lease Agreement (A2) follow on the next pages.

 



--------------------------------------------------------------------------------



 



Schedule 1A to Network Lease
(NVG Network Statutory II Trust)
BASIC RENT PAYMENTS
(Percentages are percentages of Owner Lessor’s Cost)

          Rent       Payment Date             Percentage  
Dec 26 2003
    0.00038994 %
Jan 15 2004
    8.68538939 %
Jul 15 2004
    1.55202542 %
Jan 15 2005
    3.58159287 %
Jul 15 2005
    1.50200673 %
Jan 15 2006
    3.63413928 %
Jul 15 2006
    1.44946032 %
Jan 15 2007
    3.68934114 %
Jul 15 2007
    1.39425846 %
Jan 15 2008
    3.74733266 %
Jul 15 2008
    1.33626695 %
Jan 15 2009
    3.80825480 %
Jul 15 2009
    1.27534480 %
Jan 15 2010
    3.87225567 %
Jul 15 2010
    1.21134394 %
Jan 15 2011
    3.93949085 %
Jul 15 2011
    1.14410876 %
Jan 15 2012
    4.01012379 %
Jul 15 2012
    1.07347582 %
Jan 15 2013
    4.08432619 %
Jul 15 2013
    0.99927341 %
Jan 15 2014
    4.32314421 %
Jul 15 2014
    0.91735661 %
Jan 15 2015
    5.40656842 %
Jul 15 2015
    0.80671999 %
Jan 15 2016
    5.52279611 %
Jul 15 2016
    0.69049229 %
Jan 15 2017
    5.64489743 %
Jul 15 2017
    0.56839098 %
Jan 15 2018
    5.77316919 %
Jul 15 2018
    0.44011922 %
Jan 15 2019
    5.90792322 %
Jul 15 2019
    0.30536519 %
Jan 15 2020
    6.04948710 %
Jul 15 2020
    0.16380130 %
Jan 15 2021
    6.04948710 %
Jul 15 2021
    0.16380130 %
Jan 15 2022
    6.04948710 %
Jul 15 2022
    0.16380130 %
Jan 15 2023
    6.04948710 %
Jul 15 2023
    0.16380130 %
Jan 15 2024
    6.04948710 %
Jul 15 2024
    0.16380130 %
Jan 15 2025
    6.10328141 %
Jul 15 2025
    0.11000699 %
Jan 15 2026
    4.57367063 %
Jul 15 2026
    0.00000000 %
Jan l5 2027
    0.00000000 %
Jul 15 2027
    0.00000000 %
Sep 26 2027
    0.00000000 %

 



--------------------------------------------------------------------------------



 



Schedule 1B to Network Lease
(NVG Network Statutory II Trust)
ALLOCATED RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  From and     To and   Basic Rent Including     Including  
Allocated  
Dec 26 2003
  Jan 14 2004     0.26830109 %
Jan 15 2004
  Jul 14 2004     4.88590406 %
Jul 15 2004
  Jan 14 2005     0.00000000 %
Jan 15 2005
  Jul 14 2005     5.08359960 %
Jul 15 2005
  Jan 14 2006     0.00000000 %
Jan 15 2006
  Jul 14 2006     5.08359960 %
Jul 15 2006
  Jan 14 2007     0.00000000 %
Jan 15 2007
  Jul 14 2007     5.08359960 %
Jul 15 2007
  Jan 14 2008     0.00000000 %
Jan 15 2008
  Jul 14 2008     5.08359960 %
Jul 15 2008
  Jan 14 2009     0.00000000 %
Jan 15 2009
  Jul 14 2009     5.08359960 %
Jul 15 2009
  Jan 14 2010     0.00000000 %
Jan 15 2010
  Jul 14 2010     5.08359960 %
Jul 15 2010
  Jan 14 2011     0.00000000 %
Jan 15 2011
  Jul 14 2011     5.08359960 %
Jul 15 2011
  Jan 14 2012     0.00000000 %
Jan 15 2012
  Jul 14 2012     5.08359960 %
Jul 15 2012
  Jan 14 2013     0.00000000 %
Jan 15 2013
  Jul 14 2013     5.08359960 %
Jul 15 2013
  Jan 14 2014     0.00000000 %
Jan 15 2014
  Jul 14 2014     5.08359960 %
Jul 15 2014
  Jan 14 2015     0.00000000 %
Jan 15 2015
  Jul 14 2015     5.24050083 %
Jul 15 2015
  Jan 14 2016     0.00000000 %
Jan 15 2016
  Jul 14 2016     6.21328840 %
Jul 15 2016
  Jan 14 2017     0.00000000 %
Jan 15 2017
  Jul 14 2017     6.21328840 %
Jul 15 2017
  Jan 14 2018     0.00000000 %
Jan 15 2018
  Jul 14 2018     6.21328840 %
Jul 15 2018
  Jan 14 2019     0.00000000 %
Jan 15 2019
  Jul 14 2019     6.21328840 %
Jul 15 2019
  Jan 14 2020     0.00000000 %
Jan 15 2020
  Jul 14 2020     6.13679643 %
Jul 15 2020
  Jan 14 2021     0.08294310 %
Jan 15 2021
  Jul 14 2021     6.20683727 %
Jul 15 2021
  Jan 14 2022     0.00000000 %
Jan 15 2022
  Jul 14 2022     6.21328840 %
Jul 15 2022
  Jan 14 2023     0.00000000 %
Jan 15 2023
  Jul 14 2023     6.21328840 %
Jul 15 2023
  Jan 14 2024     0.00000000 %
Jan 15 2024
  Jul 14 2024     6.21328840 %
Jul 15 2024
  Jan 14 2025     0.00000000 %
Jan 15 2025
  Jul 14 2025     6.21328840 %
Jul 15 2025
  Jan 14 2026     0.00000000 %
Jan 15 2026
  Jul 14 2026     6.21328840 %
Jul 15 2026
  Jan 14 2027     0.00000000 %
Jan 15 2027
  Jul 14 2027     4.57367063 %
Jul 15 2027
  Sep 26 2027     0.00000000 %

 



--------------------------------------------------------------------------------



 



Schedule 1C to Network Lease
(NVG Network Statutory II Trust)
ATTRIBUTION OF BASIC LEASE RENT PAYMENTS TO ALLOCATIONS OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                              Allocated   Allocated Rent Payment Date     Basic
Lease Rent     From and Including   To and Including  
Dec 26 2003
    0.00038994%   Dec 26 2003   Jan 14 2004
Jan 15 2004
    8.68538939%   Dec 26 2003   Jul 14 2005
Jul 15 2004
    1.55202542%   Jan 15 2005   Jul 14 2005
Jan 15 2005
    3.58159287%   Jan 15 2006   Jul 14 2006
Jul 15 2005
    1.50200673%   Jan 15 2006   Jul 14 2006
Jan 15 2006
    3.63413928%   Jan 15 2007   Jul 14 2007
Jul 15 2006
    1.44946032%   Jan 15 2007   Jul 14 2007
Jan 15 2007
    3.68934114%   Jan 15 2008   Jul 14 2008
Jul 15 2007
    1.39425846%   Jan 15 2008   Jul 14 2008
Jan 15 2008
    3.74733266%   Jan 15 2009   Jul 14 2009
Jul 15 2008
    1.33626695%   Jan 15 2009   Jul 14 2009
Jan 15 2009
    3.80825480%   Jan 15 2010   Jul 14 2010
Jul 15 2009
    1.27534480%   Jan 15 2010   Jul 14 2010
Jan 15 2010
    3.87225567%   Jan 15 2011   Jul 14 2011
Jul 15 2010
    1.21134394%   Jan 15 2011   Jul 14 2011
Jan 15 2011
    3.93949085%   Jan 15 2012   Jul 14 2012
Jul 15 2011
    1.14410876%   Jan 15 2012   Jul 14 2012
Jan 15 2012
    4.01012379%   Jan 15 2013   Jul 14 2013
Jul 15 2012
    1.07347582%   Jan 15 2013   Jul 14 2013
Jan 15 2013
    4.08432619%   Jan 15 2014   Jul 14 2014
Jul 15 2013
    0.99927341%   Jan 15 2014   Jul 14 2014
Jan 15 2014
    4.32314421%   Jan 15 2015   Jul 14 2015
Jul 15 2014
    0.91735661%   Jan 15 2015   Jul 14 2015
Jan 15 2015
    5.40656842%   Jan 15 2016   Jul 14 2016
Jul 15 2015
    0.80671999%   Jan 15 2016   Jul 14 2016
Jan 15 2016
    5.52279611%   Jan 15 2017   Jul 14 2017
Jul 15 2016
    0.69049229%   Jan 15 2017   Jul 14 2017
Jan 15 2017
    5.64489743%   Jan 15 2018   Jul 14 2018
Jul 15 2017
    0.56839098%   Jan 15 2018   Jul 14 2018
Jan 15 2018
    5.77316919%   Jan 15 2019   Jul 14 2019
Jul 15 2018
    0.44011922%   Jan 15 2019   Jul 14 2019
Jan 15 2019
    5.90792322%   Jan 15 2020   Jul 14 2020
Jul 15 2019
    0.30536519%   Jan 15 2020   Jan 14 2021
Jan 15 2020
    6.04948710%   Jul 15 2020   Jul 14 2021
Jul 15 2020
    0.16380130%   Jan 15 2021   Jul 14 2021
Jan 15 2021
    6.04948710%   Jan 15 2022   Jul 14 2022
Jul 15 2021
    0.16380130%   Jan 15 2022   Jul 14 2022
Jan 15 2022
    6.04948710%   Jan 15 2023   Jul 14 2023
Jul 15 2022
    0.16380130%   Jan 15 2023   Jul 14 2023
Jan 15 2023
    6.04948710%   Jan 15 2024   Jul 14 2024
Jul 15 2023
    0.16380130%   Jan 15 2024   Jul 14 2024
Jan 15 2024
    6.04948710%   Jan 15 2025   Jul 14 2025
Jul 15 2024
    0.16380130%   Jan 15 2025   Jul 14 2025
Jan 15 2025
    6.10328141%   Jan 15 2026   Jul 14 2026
Jul 15 2025
    0.11000699%   Jan 15 2026   Jul 14 2026
Jan 15 2026
    4.57367063%   Jan 15 2027   Jul 14 2027
Jul 15 2026
    0.00000000%        
Jan 15 2027
    0.00000000%        
Jul 15 2027
    0.00000000%        
Sep 26 2027
    0.00000000%        

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory II Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)                    (b)       (c)         Underpayment    
  Overpayment   Termination Date     of Basic Lease Rent       of Basic Lease
Rent    
Dec 26 2003
    0.00000000%     0.00000000%
Jan 15 2004
    0.26791115%     0.00000000%
Feb 15 2004
    0.00000000%     7.60316090%
Mar 15 2004
    0.00000000%     6.78884356%
Apr 15 2004
    0.00000000%     5.97452622%
May 15 2004
    0.00000000%     5.16020887%
Jun 15 2004
    0.00000000%     4.34589153%
Jul 15 2004
    0.00000000%     3.53157418%
Aug 15 2004
    0.00000000%     5.08359960%
Sep 15 2004
    0.00000000%     5.08359960%
Oct 15 2004
    0.00000000%     5.08359960%
Nov 15 2004
    0.00000000%     5.08359960%
Dec 15 2004
    0.00000000%     5.08359960%
Jan 15 2005
    0.00000000%     5.08359960%
Feb 15 2005
    0.00000000%     7.81792588%
Mar 15 2005
    0.00000000%     6.97065928%
Apr 15 2005
    0.00000000%     6.12339268%
May 15 2005
    0.00000000%     5.27612607%
Jun 15 2005
    0.00000000%     4.42885947%
Jul 15 2005
    0.00000000%     3.58159287%
Aug 15 2005
    0.00000000%     5.08359960%
Sep 15 2005
    0.00000000%     5.08359960%
Oct 15 2005
    0.00000000%     5.08359960%
Nov 15 2005
    0.00000000%     5.08359960%
Dec 15 2005
    0.00000000%     5.08359960%
Jan 15 2006
    0.00000000%     5.08359960%
Feb 15 2006
    0.00000000%     7.87047228%
Mar 15 2006
    0.00000000%     7.02320568%
Apr 15 2006
    0.00000000%     6.17593908%
May 15 2006
    0.00000000%     5.32867248%
Jun 15 2006
    0.00000000%     4.48140588%
Jul 15 2006
    0.00000000%     3.63413928%
Aug 15 2006
    0.00000000%     5.08359960%
Sep 15 2006
    0.00000000%     5.08359960%
Oct 15 2006
    0.00000000%     5.08359960%
Nov 15 2006
    0.00000000%     5.08359960%
Dec 15 2006
    0.00000000%     5.08359960%
Jan 15 2007
    0.00000000%     5.08359960%
Feb 15 2007
    0.00000000%     7.92567415%
Mar 15 2007
    0.00000000%     7.07840755%
Apr 15 2007
    0.00000000%     6.23114095%
May 15 2007
    0.00000000%     5.38387434%
Jun 15 2007
    0.00000000%     4.53660774%
Jul 15 2007
    0.00000000%     3.68934114%
Aug 15 2007
    0.00000000%     5.08359960%
Sep 13 2007
    0.00000000%     5.08359960%
Out 15 2007
    0.00000000%     5.08359960%
Nov 15 2007
    0.00000000%     5.08359960%
Dec 15 2007
    0.00000000%     5.08359960%
Jan 15 2008
    0.00000000%     5.08359960%
Feb 15 2008
    0.00000000%     7.98366566%
Mar 15 2008
    0.00000000%     7.13639906%
Apr 15 2008
    0.00000000%     6.28913246%
May 15 2008
    0.00000000%     5.44186586%
Jun 15 2008
    0.00000000%     4.59459926%
Jul 15 2008
    0.00000000%     3.74733266%
Aug 15 2008
    0.00000000%     5.08359960%
Sep 15 2008
    0.00000000%     5.08359960%
Oct 15 2008
    0.00000000%     5.08359960%
Nov 15 2008
    0.00000000%     5.08359960%
Dec 15 2008
    0.00000000%     5.08359960%
Jan 15 2009
    0.00000008%     5.08359960%
Feb l5 2009
    0.00000000%     8.04458780%
Mar 15 2009
    0.00000000%     7.19732120%

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory II Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)                  (b)       (c)         Underpayment      
Overpayment   Termination Date     of Basic Lease Rent       of Basic Lease Rent
   
Apr 15 2009
    0.00000000%     6.35005460%
May 15 2009
    0.00000000%     5.50278800%
Jun 15 2009
    0.00000000%     4.65552140%
Jul 15 2009
    0.00000000%     3.80825480%
Aug 15 2009
    0.00000000%     5.08359960%
Sep 15 2009
    0.00000000%     5.08359960%
Oct 15 2009
    0.00000000%     5.08359960%
Nov 15 2009
    0.00000000%     5.08359960%
Dec 15 2009
    0.00000000%     5.08359960%
Jan 15 2010
    0.00000000%     5.08359960%
Feb 15 2010
    0.00000000%     8.10858867%
Mar 15 2010
    0.00000000%     7.26132207%
Apr 15 2010
    0.00000000%     6.41405547%
May 15 2010
    0.00000000%     5.56678887%
Jun 15 2010
    0.00000000%     4.71952227%
Jul 15 2010
    0.00000000%     3.87225567%
Aug 15 2010
    0.00000000%     5.08359960%
Sep 15 2010
    0.00000000%     5.08359960%
Oct 15 2010
    0.00000000%     5.08359960%
Nov 15 2010
    0.00000000%     5.08359960%
Dec 15 2010
    0.00000000%     5.08359960%
Jan 15 2011
    0.00000000%     5.08359960%
Feb 15 2011
    0.00000000%     8.17582385%
Mar 15 2011
    0.00000000%     7.32855725%
Apr 15 2011
    0.00000000%     6.48129065%
May 15 2011
    0.00000000%     5.63402405%
Jun 15 2011
    0.00000000%     4.78675745%
Jul 15 2011
    0.00000000%     3.93949085%
Aug 15 2011
    0.00000000%     5.08359960%
Sep 15 2011
    0.00000000%     5.08359960%
Oct 15 2011
    0.00000000%     5.08359960%
Nov 15 2011
    0.00000000%     5.08359960%
Dec 15 2011
    0.00000000%     5.08359960%
Jan 15 2012
    0.00000000%     5.08359960%
Feb 15 2012
    0.00000000%     8.24645679%
Mar 15 2012
    0.00000000%     7.39919019%
Apr 15 2012
    0.00000000%     6.55192359%
May 15 2012
    0.00000000%     5.70465699%
Jun 15 2012
    0.00000000%     4.85739039%
Jul 15 2012
    0.00000000%     4.01012379%
Aug 15 2012
    0.00000000%     5.08359960%
Sep 15 2012
    0.00000000%     5.08359960%
Oct 15 2012
    0.00000000%     5.08359960%
Nov 15 2012
    0.00000000%     5.08359960%
Dec 15 2012
    0.00000000%     5.08359960%
Jan 15 2013
    0.00000000%     5.08359960%
Feb 15 2013
    0.00000000%     8.32065920%
Mar 15 2013
    0.00000000%     7.47339260%
Apr 15 2013
    0.00000000%     6.62612600%
May 15 2013
    0.00000000%     5.77885940%
Jun 15 2013
    0.00000000%     4.93159280%
Jul 15 2013
    0.00000000%     4.08432619%
Aug 15 2013
    0.00000000%     5.08359960%
Sep 15 2013
    0.00000000%     5.08359960%
Oct 15 2013
    0.00000000%     5.08359960%
Nov 15 2013
    0.00000000%     5.08359960%
Dec 15 2013
    0.00000000%     5.08359960%
Jan 15 2014
    0.00000000%     5.08359960%
Feb 15 2014
    0.00000000%     8.55947722%
Mar 15 2014
    0.00000000%     7.71221061%
Apr 15 2014
    0.00000000%     6.86494401%
May 15 2014
    0.00000000%     6.01767741%
Jun 15 2014
    0.00000000%     5.17041081%
Jul 15 2014
    0.00000000%     4.32314421%

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory II Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

          (a)   (b)   (c)     Underpayment   Overpayment Termination Date   of
Basic Lease Rent   of Basic Lease Rent  
Aug 15 2014
  0.00000000%   5.24050083%
Sep 15 2014
  0.00000000%   5.24050083%
Oct 15 2014
  0.00000000%   5.24050083%
Nov 15 2014
  0.00000000%   5.24050083%
Dec 15 2014
  0.00000000%   5.24050083%
Jan 15 2015
  0.00000000%   5.24050083%
Feb 15 2015
  0.00000000%   9.77365244%
Mar 15 2015
  0.00000000%   8.90023563%
Apr 15 2015
  0.00000000%   8.02681883%
May 15 2015
  0.00000000%   7.15340202%
Jun 15 2015
  0.00000000%   6.27998522%
Jul 15 2015
  0.00000000%   5.40656842%
Aug 15 2015
  0.00000000%   6.21328840%
Sep 15 2015
  0.00000000%   6.21328840%
Oct 15 2015
  0.00000000%   6.21328840%
Nov 15 2015
  0.00000000%   6.21328840%
Dec 15 2015
  0.00000000%   6.21328840%
Jan 15 2016
  0.00000000%   6.21328840%
Feb 15 2016
  0.00000000%   10.70053645%
Mar 15 2016
  0.00000000%   9.66498838%
Apr 15 2016
  0.00000000%   8.62944031%
May 15 2016
  0.00000000%   7.59389225%
Jun 15 2016
  0.00000000%   6.55834418%
Jul 15 2016
  0.00000000%   5.52279611%
Aug 15 2016
  0.00000000%   6.21328840%
Sep 15 2016
  0.00000000%   6.21328840%
Oct 15 2016
  0.00000000%   6.21328840%
Nov 15 2016
  0.00000000%   6.21328840%
Dec 15 2016
  0.00000000%   6.21328840%
Jan 15 2017
  0.00000000%   6.21328840%
Feb 15 2017
  0.00000000%   10.82263776%
Mar 15 2017
  0.00000000%   9.78708970%
Apr 15 2017
  0.00000000%   8.75154163%
May 15 2017
  0.00000000%   7.71599356%
Jun 15 2017
  0.00000000%   6.68044549%
Jul 15 2017
  0.00000000%   5.64489743%
Aug 15 2017
  0.00000000%   6.21328840%
Sep 15 2017
  0.00000000%   6.21328840%
Oct 15 2017
  0.00000000%   6.21328840%
Nov 15 2017
  0.00000000%   6.21328840%
Dec 15 2017
  0.00000000%   6.21328840%
Jan 15 2018
  0.00000000%   6.21328840%
Feb 15 2018
  0.00000000%   10.95090952%
Mar 15 2018
  0.00000000%   9.91536145%
Apr 15 2018
  0.00000000%   8.87981339%
May 15 2018
  0.00000000%   7.84426532%
Jun 15 2018
  0.00000000%   6.80871725%
Jul 15 2018
  0.00000000%   5.77316919%
Aug 15 2018
  0.00000000%   6.21328840%
Sep 15 2018
  0.00000000%   6.21328840%
Oct 15 2018
  0.00000000%   6.21328840%
Nov 15 2018
  0.00000000%   6.21328840%
Dec 15 2018
  0.00000000%   6.21328840%
Jan 15 2019
  0.00000000%   6.21328840%
Feb 15 2019
  0.00000000%   11.08566355%
Mar 15 2019
  0.00000000%   10.05011548%
Apr 15 2019
  0.00000000%   9.01456742%
May 15 2019
  0.00000000%   7.97901935%
Jun 15 2019
  0.00000000%   6.94347128%
Jul 15 2019
  0.00000000%   5.90792322%
Aug 15 2019
  0.00000000%   6.21328840%
Sep 15 2019
  0.00000000%   6.21328840%
Oct 15 2019
  0.00000000%   6.21328840%
Nov 15 2019
  0.00000000%   6.21328840%





--------------------------------------------------------------------------------



 



Schedule ID to Network Lease
(NVG Network Statutory II Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)   (c)       Underpayment       Overpayment  
Termination Date     of Basic Lease Rent       of Basic Lease Rent    
Dec 15 2019
    0.00000000%       6.21328840%  
Jan 15 2020
    0.00000000%       6.21328840%  
Feb 15 2020
    0.00000000%       11.23997610%  
Mar 15 2020
    0.00000000%       10.21717669%  
Apr 15 2020
    0.00000000%       9.19437729%  
May 15 2020
    0.00000000%       8.17157788%  
Jun 15 2020
    0.00000000%       7.14877848%  
Jul 15 2020
    0.00000000%       6.12597907%  
Aug 15 2020
    0.00000000%       6.27595653%  
Sep 15 2020
    0.00000000%       6.26213267%  
Oct 15 2020
    0.00000000%       6.24830882%  
Nov 15 2020
    0.00000000%       6.23448497%  
Dec 15 2020
    0.00000000%       6.22066112%  
Jan 15 2021
    0.00000000%       6.20683727%  
Feb 15 2021
    0.00000000%       11.22185149%  
Mar 15 2021
    0.00000000%       10.18737862%  
Apr 15 2021
    0.00000000%       9.15290574%  
May 15 2021
    0.00000000%       8.11843286%  
Jun 15 2021
    0.00000000%       7.08395998%  
Jul 15 2021
    0.00000000%       6.04948710%  
Aug 15 2021
    0.00000000%       6.21328840%  
Sep 15 2021
    0.00000000%       6.21328840%  
Oct 15 2021
    0.00000000%       6.21328840%  
Nov 15 2021
    0.00000000%       6.21328840%  
Dec 15 2021
    0.00000000%       6.21328840%  
Jan 15 2022
    0.00000000%       6.21328840%  
Feb 15 2022
    0.00000000%       11.22722744%  
Mar 15 2022
    0.00000000%       10.19167937%  
Apr 15 2022
    0.00000000%       9.15613130%  
May 15 2022
    0.00000000%       8.12058323%  
Jun 15 2022
    0.00000000%       7.08503517%  
Jul 15 2022
    0.00000000%       6.04948710%  
Aug 15 2022
    0.00000000%       6.21328840%  
Sep 15 2022
    0.00000000%       6.21328840%  
Oct 15 2022
    0.00000000%       6.21328840%  
Nov 15 2022
    0.00000000%       6.21328840%  
Dec 15 2022
    0.00000000%       6.21328840%  
Jan 15 2023
    0.00000000%       6.21328840%  
Feb 15 2023
    0.00000000%       11.22722744%  
Mar 15 2023
    0.00000000%       10.19167937%  
Apr 15 2023
    0.00000000%       9.15613130%  
May 15 2023
    0.00000000%       8.12058323%  
Jun 15 2023
    0.00000000%       7.08503517%  
Jul 15 2023
    0.00000000%       6.04948710%  
Aug 15 2023
    0.00000000%       6.21328840%  
Sep 15 2023
    0.00000000%       6.21328840%  
Oct 15 2023
    0.00000000%       6.21328840%  
Nov 15 2023
    0.00000000%       6.21328840%  
Dec 15 2023
    0.00000000%       6.21328840%  
Jan 15 2024
    0.00000000%       6.21328840%  
Feb 15 2024
    0.00000000%       11.22722744%  
Mar 15 2024
    0.00000000%       10.19167937%  
Apr 15 2024
    0.00000000%       9.15613130%  
May 15 2024
    0.00000000%       8.12058323%  
Jun 15 2024
    0.00000000%       7.08503517%  
Jul 15 2024
    0.00000000%       6.04948710%  
Aug 15 2024
    0.00000000%       6.21328840%  
Sep 15 2024
    0.00000000%       6.21328840%  
Oct 15 2024
    0.00000000%       6.21328840%  
Nov 15 2024
    0.00000000%       6.21328840%  
Dec 15 2024
    0.00000000%       6.21328840%  
Jan 15 2025
    0.00000000%       6.21328840%  
Feb 15 2025
    0.00000000%       11.28102175%  
Mar 15 2025
    0.00000000%       10.24547368%  

 



--------------------------------------------------------------------------------



 



Schedule ID to Network Lease
(NVG Network Statutory II Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)   (c)       Underpayment       Overpayment    
Termination Date     of Basic Lease Rent       of Basic Lease Rent    
Apr 15 2025
    0.00000000%       9.20992561%  
May 15 2025
    0.00000000%       8.17437755%  
Jun 15 2025
    0.00000000%       7.13882948%  
Jul 15 2025
    0.00000000%       6.10328141%  
Aug 15 2025
    0.00000000%       6.21328840%  
Sep 15 2025
    0.00000000%       6.21328840%  
Oct 15 2025
    0.00000000%       6.21328840%  
Nov 15 2025
    0.00000000%       6.21328840%  
Dec 15 2025
    0.00000000%       6.21328840%  
Jan 15 2026
    0.00000000%       6.21328840%  
Feb 15 2026
    0.00000000%       9.75141097%  
Mar 15 2026
    0.00000000%       8.71586290%  
Apr 15 2026
    0.00000000%       7.68031483%  
May 15 2026
    0.00000000%       6.64476676%  
Jun 15 2026
    0.00000000%       5.60921870%  
Jul 15 2026
    0.00000000%       4.57367063%  
Aug 15 2026
    0.00000000%       4.57367063%  
Sep 15 2026
    0.00000000%       4.57367063%  
Oct 15 2026
    0.00000000%       4.57367063%  
Nov 15 2026
    0.00000000%       4.57367063%  
Dec 15 2026
    0.00000000%       4.57367063%  
Jan 15 2027
    0.00000000%       4.57367063%  
Feb 15 2027
    0.00000000%       3.81139219%  
Mar 15 2027
    0.00000000%       3.04911375%  
Apr 15 2027
    0.00000000%       2.28683532%  
May 15 2027
    0.00000000%       1.52455688%  
Jun 15 2027
    0.00000000%       0.76227844%  
Jul 15 2027
    0.00000000%       0.00000000%  
Aug 15 2027
    0.00000000%       0.00000000%  
Sep 15 2027
    0.00000000%       0.00000000%  
Sep 26 2027
    0.00000000%       0.00000000%  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory II Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date     Termination Value    
Dec 26 2003
    105.33650342%  
Jan 15 2004
    105.72183209%  
Feb 15 2004
    97.49798430%  
Mar 15 2004
    97.96035945%  
Apr 15 2004
    98.42357155%  
May 15 2004
    98.87248194%  
Jun 15 2004
    99.32217397%  
Jul 15 2004
    99.75750873%  
Aug 15 2004
    98.64154394%  
Sep 15 2004
    99.07833340%  
Oct 15 2004
    99.50071258%  
Nov 15 2004
    99.92376440%  
Dec 15 2004
    100.34749160%  
Jan 15 2005
    100.75675487%  
Feb 15 2005
    97.57670754%  
Mar 15 2005
    97.97887437%  
Apr 15 2005
    98.38166504%  
May 15 2005
    98.77001443%  
Jun 15 2005
    99.15893089%  
Jul 15 2005
    99.53334907%  
Aug 15 2005
    98.40627035%  
Sep 15 2005
    98.78171028%  
Oct 15 2005
    99.14259655%  
Nov 15 2005
    99.50393706%  
Dec 15 2005
    99.86573365%  
Jan 15 2006
    100.21292054%  
Feb 15 2006
    96.91760836%  
Mar 15 2006
    97.25683503%  
Apr 15 2006
    97.59646291%  
May 15 2006
    97.92344726%  
Jun 15 2006
    98.25078252%  
Jul 15 2006
    98.56542375%  
Aug 15 2006
    97.43090485%  
Sep 15 2006
    97.74614772%  
Oct 15 2006
    98.04864685%  
Nov 15 2006
    98.35139631%  
Dec 15 2006
    98.65439710%  
Jan 15 2007
    98.94460387%  
Feb 15 2007
    95.53646899%  
Mar 15 2007
    95.81787588%  
Apr 15 2007
    96.09948423%  
May 15 2007
    96.37376416%  
Jun 15 2007
    96.64821625%  
Jul 15 2007
    96.91531053%  
Aug 15 2007
    95.78828899%  
Sep 15 2007
    96.05566915%  
Oct 15 2007
    96.31566242%  
Nov 15 2007
    96.57576917%  
Dec 15 2007
    96.83598985%  
Jan 15 2008
    97.08879424%  
Feb 15 2008
    93.58468465%  
Mar 15 2008
    93.82799200%  
Apr 15 2008
    94.07138397%  
May 15 2008
    94.30890890%  
Jun 15 2008
    94.54649469%  
Jul 15 2008
    94.77818959%  
Aug 15 2008
    93.67365446%  
Sep 15 2008
    93.90542333%  
Oct 15 2008
    94.13127741%  
Nov 15 2008
    94.35714440%  
Dec 15 2008
    94.58302435%  
Jan 15 2009
    94.80573551%  
Feb 15 2009
    91.21003818%  
Mar 15 2009
    91.42259565%  
Apr 15 2009
    91.63515311%  
May 15 2009
    91.84771058%  
Jun 15 2009
    92.06026805%  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory II Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date     Termination Value    
Jul 15 2009
    92.27332361%  
Aug 15 2009
    91.21103640%  
Sep 15 2009
    91.42409606%  
Oct 15 2009
    91.63879193%  
Nov 15 2009
    91.85349658%  
Dec 15 2009
    92.06821005%  
Jan 15 2010
    92.28456652%  
Feb 15 2010
    88.61801612%  
Mar 15 2010
    88.82373707%  
Apr 15 2010
    89.02947375%  
May 15 2010
    89.23694623%  
Jun 15 2010
    89.44444165%  
Jul 15 2010
    89.65368010%  
Aug 15 2010
    88.65160480%  
Sep 15 2010
    88.86090376%  
Oct 15 2010
    89.07195315%  
Nov 15 2010
    89.28304018%  
Dec 15 2010
    89.49416499%  
Jan 15 2011
    89.70704774%  
Feb 15 2011
    85.96927895%  
Mar 15 2011
    86.17104635%  
Apr 15 2011
    86.37285929%  
May 15 2011
    86.57652815%  
Jun 15 2011
    86.78025036%  
Jul 15 2011
    86.98583634%  
Aug 15 2011
    86.04737479%  
Sep 15 2011
    86.25308347%  
Oct 15 2011
    86.46066408%  
Nov 15 2011
    86.66831411%  
Dec 15 2011
    86.87603385%  
Jan 15 2012
    87.08563378%  
Feb 15 2012
    83.27341548%  
Mar 15 2012
    83.47139901%  
Apr 15 2012
    83.66946089%  
May 15 2012
    83.86950641%  
Jun 15 2012
    84.06963876%  
Jul 15 2012
    84.27176326%  
Aug 15 2012
    83.40050731%  
Sep 15 2012
    83.60282294%  
Oct 15 2012
    83.80713969%  
Nov 15 2012
    84.01156081%  
Dec 15 2012
    84.21608674%  
Jan 15 2013
    84.42262287%  
Feb 15 2013
    80.53257924%  
Mar 15 2013
    80.72697576%  
Apr 15 2013
    80.92148671%  
May 15 2013
    81.11811707%  
Jun 15 2013
    81.31487104%  
Jul 15 2013
    81.51375364%  
Aug 15 2013
    80.71349569%  
Sep 15 2013
    80.91264456%  
Oct 15 2013
    81.11393189%  
Nov 15 2013
    81.31536197%  
Dec 15 2013
    81.51693537%  
Jan 15 2014
    81.72065721%  
Feb 15 2014
    77.58773477%  
Mar 15 2014
    77.77810993%  
Apr 15 2014
    77.96863908%  
May 15 2014
    78.16143709%  
Jun 15 2014
    78.35439904%  
Jul 15 2014
    78.54963984%  
Aug 15 2014
    77.82769802%  
Sep 15 2014
    78.02328753%  
Oct 15 2014
    78.22116667%  
Nov 15 2014
    78.41923064%  
Dec 15 2014
    78.61748021%  
Jan 15 2015
    78.81803034%  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory II Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date     Termination Value    
Feb 15 2015
    73.59376843%  
Mar 15 2015
    73.77627155%  
Apr 15 2015
    73.95897209%  
May 15 2015
    74.14423772%  
Jun 15 2015
    74.32971212%  
Jul 15 2015
    74.51776300%  
Aug 15 2015
    73.89931412%  
Sep 15 2015
    74.08780634%  
Oct 15 2015
    74.27888744%  
Nov 15 2015
    74.47020121%  
Dec 15 2015
    74.66174860%  
Jan 15 2016
    74.85589743%  
Feb 15 2016
    69.50812413%  
Mar 15 2016
    69.68339322%  
Apr 15 2016
    69.85890961%  
May 15 2016
    70.03785083%  
Jun 15 2016
    70.21705442%  
Jul 15 2016
    70.39969801%  
Aug 15 2016
    69.89212689%  
Sep 15 2016
    70.07532679%  
Oct 15 2016
    70.26198310%  
Nov 15 2016
    70.44893349%  
Dec 15 2016
    70.63617916%  
Jan 15 2017
    70.82689786%  
Feb 15 2017
    65.35267968%  
Mar 15 2017
    65.52367097%  
Apr 15 2017
    65.69497559%  
May 15 2017
    65.86993516%  
Jun 15 2017
    66.04522437%  
Jul 15 2017
    66.22418489%  
Aug 15 2017
    65.83510051%  
Sep 15 2017
    66.01475459%  
Oct 15 2017
    66.19809793%  
Nov 15 2017
    66.38180535%  
Dec 15 2017
    66.56587835%  
Jan 15 2018
    66.75365875%  
Feb 15 2018
    61.14727365%  
Mar 15 2018
    61.31444162%  
Apr 15 2018
    61.48199504%  
May 15 2018
    61.65344792%  
Jun 15 2018
    61.82530386%  
Jul 15 2018
    62.00107695%  
Aug 15 2018
    61.73715162%  
Sep 15 2018
    61.91376806%  
Oct 15 2018
    62.09432119%  
Nov 15 2018
    62.27531477%  
Dec 15 2018
    62.45675062%  
Jan 15 2019
    62.64214297%  
Feb 15 2019
    56.89761343%  
Mar 15 2019
    57.06146933%  
Apr 15 2019
    57.22578935%  
May 15 2019
    57.39426861%  
Jun 15 2019
    57.56323099%  
Jul 15 2019
    57.73637168%  
Aug 15 2019
    57.60464945%  
Sep 15 2019
    57.77879675%  
Oct 15 2019
    57.95714366%  
Nov 15 2019
    58.13601423%  
Dec 15 2019
    58.31541062%  
Jan 15 2020
    58.49902819%  
Feb 15 2020
    52.61011000%  
Mar 15 2020
    52.77122646%  
Apr 15 2020
    52.93289274%  
May 15 2020
    53.09899420%  
Jun 15 2020
    53.26566596%  
Jul 15 2020
    53.43679346%  
Aug 15 2020
    53.44471061%  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory II Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date     Termination Value    
Sep 15 2020
    53.61702243%  
Oct 15 2020
    53.79381318%  
Nov 15 2020
    53.97121814%  
Dec 15 2020
    54.14923983%  
Jan 15 2021
    52.83176391%  
Feb 15 2021
    48.42543457%  
Mar 15 2021
    48.56906836%  
Apr 15 2021
    48.71318012%  
May 15 2021
    48.86166235%  
Jun 15 2021
    49.01064247%  
Jul 15 2021
    49.16401306%  
Aug 15 2021
    49.15410033%  
Sep 15 2021
    49.30850901%  
Oct 15 2021
    49.46733047%  
Nov 15 2021
    49.62669230%  
Dec 15 2021
    49.78659674%  
Jan 15 2022
    49.95093652%  
Feb 15 2022
    44.02634817%  
Mar 15 2022
    44.15164793%  
Apr 15 2022
    44.27735033%  
May 15 2022
    44.40734756%  
Jun 15 2022
    44.53776674%  
Jul 15 2022
    44.67250012%  
Aug 15 2022
    44.64387360%  
Sep 15 2022
    44.77949162%  
Oct 15 2022
    44.91944519%  
Nov 15 2022
    45.05986163%  
Dec 15 2022
    45.20074282%  
Jan 15 2023
    45.34598120%  
Feb 15 2023
    39.40221297%  
Mar 15 2023
    39.50825404%  
Apr 15 2023
    39.61461863%  
May 15 2023
    39.72519859%  
Jun 15 2023
    39.83612072%  
Jul 15 2023
    39.95127695%  
Aug 15 2023
    39.90299284%  
Sep 15 2023
    40.01887250%  
Oct 15 2023
    40.13900662%  
Nov 15 2023
    40.25952216%  
Dec 15 2023
    40.38042070%  
Jan 15 2024
    40.50559433%  
Feb 15 2024
    34.54167890%  
Mar 15 2024
    34.62748999%  
Apr 15 2024
    34.71354148%  
May 15 2024
    34.80372489%  
Jun 15 2024
    34.89416666%  
Jul 15 2024
    34.98875838%  
Aug 15 2024
    34.91982527%  
Sep 15 2024
    35.01497109%  
Oct 15 2024
    35.11428618%  
Nov 15 2024
    35.21389716%  
Dec 15 2024
    35.31380524%  
Jan 15 2025
    35.41790216%  
Feb 15 2025
    29.38453370%  
Mar 15 2025
    29.45465857%  
Apr 15 2025
    29.52499623%  
May 15 2025
    29.59950757%  
Jun 15 2025
    29.67424972%  
Jul 15 2025
    29.75318365%  
Aug 15 2025
    29.72235957%  
Sep 15 2025
    29.80179248%  
Oct 15 2025
    29.88543644%  
Nov 15 2025
    29.96934874%  
Dec 15 2025
    30.05353047%  
Jan 15 2026
    30.14194277%  
Feb 15 2026
    25.63863786%  
Mar 15 2026
    25.70929269%  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory II Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Apr 15 2026
    25.78023782 %
May 15 2026
    25.85557937 %
Jun 15 2026
    25.93123048 %
Jul 15 2026
    26.01129735 %
Aug 15 2026
    26.09169318 %
Sep 15 2026
    26.17241934 %
Oct 15 2026
    26.25758211 %
Nov 15 2026
    26.34309478 %
Dec 15 2026
    26.42895880 %
Jan 15 2027
    26.51928053 %
Feb 15 2027
    26.60997338 %
Mar 15 2027
    26.70103885 %
Apr 15 2027
    26.79247848 %
May 15 2027
    26.90473894 %
Jun 15 2027
    27.01746065 %
Jul 15 2027
    27.15109064 %
Aug 15 2027
    27.28526967 %
Sep 15 2027
    27.42000000 %
Sep 26 2027
    25.92000000 %

 



--------------------------------------------------------------------------------



 



Schedule 3 to Network Lease
(NVG Network Statutory II Trust)
PRICING ASSUMPTIONS

             
(1)
  Network Cost:   $ 388,500,000.00                
(2)
  Owner Lessor’s Cost:   $ 130,000,000.00                
(3)
  Equity Investment:   $ 38,211,000.00                
(4)
  Closing Date:     9/26/2003                
(5)
  Assumed Tax Rate:     39.55 %              
(6)
  Transaction Cost:   $ 1,907,335.91                
(7)
  Early Purchase Date:     1/15/2021                
(8)
  Lessor Note:     4.929 %
 
  Interest Rate:        

 



--------------------------------------------------------------------------------



 



Schedule 4 to Network Lease
(NVG Network Statutory II Trust)
EARLY PURCHASE PRICE AND INSTALLMENTS

                                                              Underpayment    
Overpayment             Early   Early     of     of     Early       Purchase
Date   Purchase Amount     Basic Lease Rent *     Basic Lease Rent *    
Purchase Price    
(1)
  Jan 15 2021     46,733,106.73       0.00       15,933,221.68      
30,799,885.05  
(2)
  Apr 15 2021     7504,268.70       0.00       0.00       7,504,268.70  
(3)
  Jun 15 2021     7,504,268.70       0.00       0.00       7,504,268.70  
(4)
  Sep 15 2021     7,504,268.70       0.00       0.00       7,504,268.70  
(5)
  Dec 15 2021     7,504,268.70       0.00       0.00       7,504,268.70  
 
                               
 
            76,750,181.53       00.00       15,933,221.68       60,816,959.85  

 

* Values are calculated without regard to any offset for amounts of Basic Lease
Rent that are due and owing on such date: the total amount due and payable by
Lessee on such date is the sum of (i) the Early Purchase Price and (ii) the
amount of Basic Lease Rent payable on such date as set forth on Schedule 1A.

 



--------------------------------------------------------------------------------



 



CONTROL, MONITORING AND DATA ANALYSIS NETWORK
NETWORK LEASE AGREEMENT (A3)
The September 26, 2003, Network Lease Agreement (A1) between the Tennessee
Valley Authority (“TVA”), as lessee, and NVG Network I Statutory Trust, as owner
lessor, has been filed. It is substantially similar to Network Lease Agreement
(A3), except as noted below:
Network Lease Agreement (A3) covers an undivided 21.879021879 percent interest
in the Control, Monitoring and Data Analysis Network (“Network”).
In consideration of NVG Network III Statutory Trust agreeing to lease the
undivided interest in the Network to TVA, TVA agrees to pay basic rent to NVG
Network III Statutory Trust for the network lease term as set out in the
Schedule 1A, with explanatory schedules 1B, 1C, and 1D. Schedule 2 sets out the
termination values applicable to this network lease. Schedule 3 describes the
pricing assumptions applicable to this network lease. Schedule 4 sets out the
early purchase price and installments applicable to this network lease.
These schedules for Network Lease Agreement (A3) follow on the next pages.

 



--------------------------------------------------------------------------------



 



Schedule 1A to Network Lease
(NVG Network Statutory III Trust)
BASIC RENT PAYMENTS
(Percentages are percentages of Owner Lessor’s Cost)

      Rent     Payment Date   Percentage  
Sep 26 2003
  0.00000000%
Dec 26 2003
  0.60717044%
Jan 15 2004
  8.18444750%
Jul 15 2004
  1.61937326%
Jan 15 2005
  3.59901053%
Jul 15 2005
  1.57058510%
Jan 15 2006
  3.65026422%
Jul 15 2006
  1.51933141%
Jan 15 2007
  3.70410804%
Jul 15 2007
  1.46548759%
Jan 15 2008
  3.76067288%
Jul 15 2008
  1.40892275%
Jan 15 2009
  3.82009625%
Jul 15 2009
  1.34949938%
Jan 15 2010
  3.88252261%
Jul 15 2010
  1.28707302%
Jan 15 2011
  3.94810371%
Jul 15 2011
  1.22149192%
Jan 15 2012
  4.01699898%
Jul 15 2012
  1.15259664%
Jan 15 2013
  4.08937591%
Jul 15 2013
  1.08021972%
Jan 15 2014
  4.32899564%
Jul 15 2014
  1.00015364%
Jan 15 2015
  5.42733617%
Jul 15 2015
  0.89104572%
Jan 15 2016
  5.54195790%
Jul 15 2016
  0.77642399%
Jan 15 2017
  5.66237209%
Jul 15 2017
  0.65600980%
Jan 15 2018
  5.78887147%
Jul 15 2018
  0.52951043%
Jan 15 2019
  5.92176354%
Jul 15 2019
  0.39661835%
Jan 15 2020
  6.06137138%
Jul 15 2020
  0.25701051%
Jan 15 2021
  6.06137138%
Jul 15 2021
  0.25701051%
Jan 15 2022
  6.06137138%
Jul 15 2022
  0.25701051%
Jan 15 2023
  6.18588824%
Jul 15 2023
  0.13249365%
Jan 15 2024
  6.31838189%
Jul 15 2024
  0.00000000%
Jan 15 2025
  6.31838189%
Jul 15 2025
  0.00000000%
Jan 15 2026
  4.65103111%
Jul 15 2026
  0.00000000%
Jan 15 2027
  0.00000000%
Jul 15 2027
  0.00000000%
Sep 26 2027
  0.00000000%

 



--------------------------------------------------------------------------------



 



Schedule 1B to Network Lease
(NVG Network Statutory III Trust)
ALLOCATED RENT
(Percentages are percentages of Owner Lessor’s Cost)

          From and   To and   Basic Rent Including   Including   Allocated  
Sep 26 2003
  Dec 25 2003   0.00000000%
Dec 26 2003
  Jan 14 2004   0.27283977%
Jan 15 2004
  Jul 14 2004   4.96855580%
Jul 15 2004
  Jan 14 2005   0.00000000%
Jan 15 2005
  Jul 14 2005   5.16959563%
Jul 15 2005
  Jan 14 2006   0.00000000%
Jan 15 2006
  Jul 14 2006   0.00000000%
Jul 15 2006
  Jan 14 2007   5.60558562%
Jan 15 2007
  Jul 14 2007   4.73360564%
Jul 15 2007
  Jan 14 2008   0.00000000%
Jan 15 2008
  Jul 14 2008   5.16959563%
Jul 15 2008
  Jan 14 2009   0.00000000%
Jan 15 2009
  Jul 14 2009   5.16959563%
Jul 15 2009
  Jan 14 2010   0.00000000%
Jan 15 2010
  Jul 14 2010   0.00000000%
Jul 15 2010
  Jan 14 2011   5.60558562%
Jan 15 2011
  Jul 14 2011   4.73360564%
Jul 15 2011
  Jan 14 2012   0.00000000%
Jan 15 2012
  Jul 14 2012   0.00000000%
Jul 15 2012
  Jan 14 2013   5.60558562%
Jan 15 2013
  Jul 14 2013   0.00000000%
Jul 15 2013
  Jan 14 2014   5.13282539%
Jan 15 2014
  Jul 14 2014   4.77037588%
Jul 15 2014
  Jan 14 2015   0.00000000%
Jan 15 2015
  Jul 14 2015   0.00000000%
Jul 15 2015
  Jan 14 2016   5.77859560%
Jan 15 2016
  Jul 14 2016   5.86893557%
Jul 15 2016
  Jan 14 2017   0.00000000%
Jan 15 2017
  Jul 14 2017   0.00000000%
Jul 15 2017
  Jan l4 2018   6.85125747%
Jan 15 2018
  Jul 14 2018   5.78550631%
Jul 15 2018
  Jan 14 2019   0.00000000%
Jan l5 2019
  Jul 14 2019   0.00000000%
Jul 15 2019
  Jan 14 2020   6.85125747%
Jan 15 2020
  Jul 14 2020   0.00000000%
Jul 15 2020
  Jan 14 2021   6.27344058%
Jan 15 2021
  Jul 14 2021   5.83044762%
Jul 15 2021
  Jan 14 2022   0.00000000%
Jan 15 2022
  Jul 14 2022   6.31838189%
Jul 15 2022
  Jan 14 2023   0.00000000%
Jan 15 2023
  Jul 14 2023   0.00000000%
Jul 15 2023
  Jan 14 2024   6.85125747%
Jan 15 2024
  Jul 14 2024   5.78550631%
Jul 15 2024
  Jan 14 2025   0.00000000%
Jan 15 2025
  Jul 14 2025   0.00000000%
Jul 15 2025
  Jan 14 2026   6.85125747%
Jan 15 2026
  Jul 14 2026   0.00000000%
Jul 15 2026
  Jan 14 2027   6.27344058%
Jan 15 2027
  Jul 14 2027   4.16309685%
Jul 15 2027
  Sep 26 2027   0.00000000%

 



--------------------------------------------------------------------------------



 



Schedule 1C to Network Lease
(NVG Network Statutory III Trust)
ATTRIBUTION OF BASIC LEASE RENT PAYMENTS TO ALLOCATIONS OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                      Allocated   Allocated Rent Payment Date   Basic Lease Rent
  From and Including   To and Including  
Sep 26 2003
  0.00000000%        
Dec 26 2003
  0.60717044%   Dec 26 2003   Jul 14 2004
Jan 15 2004
  8.18444750%   Jan 15 2004   Jul 14 2005
Jul 15 2004
  1.61937326%   Jan 15 2005   Jul 14 2005
Jan 15 2005
  3.59901053%   Jul 15 2006   Jan 14 2007
Jul 15 2005
  1.57058510%   Jul 15 2006   Jan 14 2007
Jan 15 2006
  3.65026422%   Jul 15 2006   Jul 14 2007
Jul 15 2006
  1.51933141%   Jan 15 2007   Jul 14 2007
Jan 15 2007
  3.70410804%   Jan 15 2008   Jul 14 2008
Jul 15 2007
  1.46548759%   Jan 15 2008   Jul 14 2008
Jan 15 2008
  3.76067288%   Jan 15 2009   Jul 14 2009
Jul 15 2008
  1.40892275%   Jan 15 2009   Jul 14 2009
Jan 15 2009
  3.82009625%   Jul 15 2010   Jan 14 2011
Jul 15 2009
  1.34949938%   Jul 15 2010   Jan 14 2011
Jan 15 2010
  3.88252261%   Jul 15 2010   Jul 14 2011
Jul 15 2010
  1.28707302%   Jan 15 2011   Jul 14 2011
Jan 15 2011
  3.94810371%   Jul 15 2012   Jan 14 2013
Jul 15 2011
  1.22149192%   Jul 15 2012   Jan 14 2013
Jan 15 2012
  4.01699898%   Jul 15 2012   Jan 14 2014
Jul 15 2012
  1.15259664%   Jul 15 2013   Jan 14 2014
Jan 15 2013
  4.08937591%   Jul 15 2013   Jul 14 2014
Jul 15 2013
  1.08021972%   Jan 15 2014   Jul 14 2014
Jan 15 2014
  4.32899564%   Jul 15 2015   Jan 14 2016
Jul 15 2014
  1.00015364%   Jul 15 2015   Jan 14 2016
Jan 15 2015
  5.42733617%   Jul 15 2015   Jul 14 2016
Jul 15 2015
  0.89104572%   Jan 15 2016   Jul 14 2016
Jan 15 2016
  5.54195790%   Jul 15 2017   Jan 14 2018
Jul 15 2016
  0.77642399%   Jul 15 2017   Jan 14 2018
Jan 15 2017
  5.66237209%   Jul 15 2017   Jul 14 2018
Jul 15 2017
  0.65600980%   Jan 15 2018   Jul 14 2018
Jan 15 2018
  5.78887147%   Jul 15 2019   Jan 14 2020
Jul 15 2018
  0.52951043%   Jul 15 2019   Jan 14 2020
Jan 15 2019
  5.92176354%   Jul 15 2019   Jan 14 2021
Jul 15 2019
  0.39661835%   Jul 15 2020   Jan 14 2021
Jan 15 2020
  6.06137138%   Jul 15 2020   Jul 14 2021
Jul 15 2020
  0.25701051%   Jan 15 2021   Jul 14 2021
Jan 15 2021
  6.06137138%   Jan 15 2022   Jul 14 2022
Jul 15 2021
  0.25701051%   Jan 15 2022   Jul 14 2022
Jan 15 2022
  6.06137138%   Jul 15 2023   Jan 14 2024
Jul 15 2022
  0.25701051%   Jul 15 2023   Jan 14 2024
Jan 15 2023
  6.18588824%   Jul 15 2023   Jul 14 2024
Jul 15 2023
  0.13249365%   Jan 15 2024   Jul 14 2024
Jan 15 2024
  6.31838189%   Jul 15 2025   Jan 14 2026
Jul 15 2024
  0.00000000%        
Jan 15 2025
  6.31838189%   Jul 15 2025   Jan 14 2027
Jul 15 2025
  0.00000000%        
Jan 15 2026
  4.65103111%   Jul 15 2026   Jul 14 2027
Jul 15 2026
  0.00000000%        
Jan 15 2027
  0.00000000%        
Jul 15 2027
  0.00000000%        
Sep 26 2027
  0.00000000%        

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory III Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

          (a)                (b)   (c)     Underpayment   Overpayment
Termination Date   of Basic Lease Rent   of Basic Lease Rent  
Dec 26 2003
  0.00000000%   0.00000000%
Jan 15 2004
  0.00000000%   0.33433067%
Feb 15 2004
  0.00000000%   7.69068553%
Mar 15 2004
  0.00000000%   6.86259290%
Apr 15 2004
  0.00000000%   6.03450027%
May 15 2004
  0.00000000%   5.20640763%
Jun 15 2004
  0.00000000%   4.37831500%
Jul 15 2004
  0.00000000%   3.55022237%
Aug 15 2004
  0.00000000%   5.16959563%
Sep 15 2004
  0.00000000%   5.16959563%
Oct 15 2004
  0.00000000%   5.16959563%
Nov 15 2004
  0.00000000%   5.16959563%
Dec 15 2004
  0.00000000%   5.16959563%
Jan 15 2005
  0.00000000%   5.16959563%
Feb 15 2005
  0.00000000%   7.90700689%
Mar 15 2005
  0.00000000%   7.04540761%
Apr 15 2005
  0.00000000%   6.18380834%
May 15 2005
  0.00000000%   5.32220907%
Jun 15 2005
  0.00000000%   4.46060980%
Jul 15 2005
  0.00000000%   3.59901053%
Aug 15 2005
  0.00000000%   5.16959563%
Sep 15 2005
  0.00000000%   5.16959563%
Oct 15 2005
  0.00000000%   5.16959563%
Nov 15 2005
  0.00000000%   5.16959563%
Dec 15 2005
  0.00000000%   5.16959563%
Jan 15 2006
  0.00000000%   5.16959563%
Feb 15 2006
  0.00000000%   8.81985985%
Mar 15 2006
  0.00000000%   8.81985985%
Apr 15 2006
  0.00000000%   8.81985985%
May 15 2006
  0.00000000%   8.81985985%
Jun 15 2006
  0.00000000%   8.81985985%
Jul 15 2006
  0.00000000%   8.81985985%
Aug 15 2006
  0.00000000%   9.40492699%
Sep 15 2006
  0.00000000%   8.47066272%
Oct 15 2006
  0.00000000%   7.53639845%
Nov 15 2006
  0.00000000%   6.60213418%
Dec 15 2006
  0.00000000%   5.66786991%
Jan 15 2007
  0.00000000%   4.73360564%
Feb 15 2007
  0.00000000%   7.64877940%
Mar 15 2007
  0.00000000%   6.85984513%
Apr 15 2007
  0.00000000%   6.07091086%
May 15 2007
  0.00000000%   5.28197659%
Jun 15 2007
  0.00000000%   4.49304231%
Jul 15 2007
  0.00000000%   3.70410804%
Aug 15 2007
  0.00000000%   5.16959563%
Sep 15 2007
  0.00000000%   5.16959563%
Oct 15 2007
  0.00000000%   5.16959563%
Nov 15 2007
  0.00000000%   5.16959563%
Dec 15 2007
  0.00000000%   5.16959563%
Jan 15 2008
  0.00000000%   5.16959563%
Feb 15 2008
  0.00000000%   8.06866924%
Mar 15 2008
  0.00000000%   7.20706997%
Apr 15 2008
  0.00000000%   6.34547070%
May 15 2008
  0.00000000%   5.48387142%
Jun 15 2008
  0.00000000%   4.62227215%
Jul 15 2008
  0.00000000%   3.76067288%
Aug 15 2008
  0.00000000%   5.16959563%
Sep 15 2008
  0.00000000%   5.16959563%
Oct 15 2008
  0.00000000%   5.16959563%
Nov 15 2008
  0.00000000%   5.16959563%
Dec 15 2008
  0.00000000%   5.16959563%
Jan 15 2009
  0.00000000%   5.16959563%
Feb 15 2009
  0.00000000%   8.12809261%
Mar 15 2009
  0.00000000%   7.26649334%

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory III Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

          (a)                 (b)           (c)                  Underpayment  
Overpayment Termination Date   of Basic Lease Rent   of Basic Lease Rent  
Apr 15 2009
  0.00000000%   6.40489407%
May 15 2009
  0.00000000%   5.54329480%
Jun 15 2009
  0.00000000%   4.68169552%
Jul 15 2009
  0.00000000%   3.82009625%
Aug 15 2009
  0.00000000%   5.16959563%
Sep 15 2009
  0.00000000%   5.16959563%
Oct 15 2009
  0.00000000%   5.16959563%
Nov 15 2009
  0.00000000%   5.16959563%
Dec 15 2009
  0.00000000%   5.16959563%
Jan 15 2010
  0.00000000%   5.16959563%
Feb 15 2010
  0.00000000%   9.05211824%
Mar 15 2010
  0.00000000%   9.05211824%
Apr 15 2010
  0.00000000%   9.05211824%
May 15 2010
  0.00000000%   9.05211824%
Jun 15 2010
  0.00000000%   9.05211824%
Jul 15 2010
  0.00000000%   9.05211824%
Aug 15 2010
  0.00000000%   9.40492699%
Sep 15 2010
  0.00000000%   8.47066272%
Oct 15 2010
  0.00000000%   7.53639845%
Nov 15 2010
  0.00000000%   6.60213418%
Dec 15 2010
  0.00000000%   5.66786991%
Jan 15 2011
  0.00000000%   4.73360564%
Feb 15 2011
  0.00000000%   7.89277507%
Mar 15 2011
  0.00000000%   7.10384080%
Apr 15 2011
  0.00000000%   6.31490653%
May 15 2011
  0.00000000%   5.52597226%
Jun 15 2011
  0.00000000%   4.73703798%
Jul 15 2011
  0.00000000%   3.94810371%
Aug 15 2011
  0.00000000%   5.16959563%
Sep 15 2011
  0.00000000%   5.16959563%
Oct 15 2011
  0.00000000%   5.16959563%
Nov 15 2011
  0.00000000%   5.16959563%
Dec l5 2011
  0.00000000%   5.16959561%
Jan 15 2012
  0.00000000%   5.16959563%
Feb 15 2012
  0.00000000%   9.18659461%
Mar 15 2012
  0.00000000%   9.18659461%
Apr 15 2012
  0.00000000%   9.18659461%
May 15 2012
  0.00000000%   9.18659461%
Jun 15 2012
  0.00000000%   9.18659461%
Jul 15 2012
  0.00000000%   9.18659461%
Aug 15 2012
  0.00000000%   9.40492699%
Sep 15 2012
  0.00000000%   8.47066272%
Oct 15 2012
  0.00000000%   7.53639845%
Nov 15 2012
  0.00000000%   6.60213418%
Dec 15 2012
  0.00000000%   5.66786991%
Jan 15 2013
  0.00000000%   4.73360564%
Feb l5 2013
  0.00000000%   8.82298154%
Mar 15 2013
  0.00000000%   8.82298154%
Apr 15 2013
  0.00000000%   8.82298154%
May 15 2013
  0.00000000%   8.82298154%
Jun 15 2013
  0.00000000%   8.82298154%
Jul 15 2013
  0.00000000%   8.82298154%
Aug 15 2013
  0.00000000%   9.04773037%
Sep 15 2013
  0.00000000%   8.19225947%
Oct 15 2013
  0.00000000%   7.33678857%
Nov 15 2013
  0.00000000%   6.48131767%
Dec 15 2013
  0.00000000%   5.62584677%
Jan 15 2014
  0.00000000%   4.77037588%
Feb 15 2014
  0.00000000%   8.30430887%
Mar 15 2014
  0.00000000%   7.50924622%
Apr 15 2014
  0.00000000%   6.71418358%
May l5 2014
  0.00000000%   5.91912093%
Jun 15 2014
  0.00000000%   5.12405829%
Jul 15 2014
  0.00000000%   4.32899564%

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory III Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)   (c)   Underpayment   Overpayment Termination Date
  of Basic Lease Rent   of Basic Lease Rent  
Aug 15 2014
    0.00000000%     5.32914928%
Sep 15 2014
    0.00000000%     5.32914928%
Oct 15 2014
    0.00000000%     5.32914928%
Nov 15 2014
    0.00000000%     5.32914928%
Dec 15 2014
    0.00000000%     5.32914928%
Jan 15 2015
    0.00000000%     5.32914928%
Feb 15 2015
    0.00000000%     10.75648544%
Mar 15 2015
    0.00000000%     10.75648544%
Apr 15 2015
    0.00000000%     10.75648544%
May 15 2015
    0.00000000%     10.75648544%
Jun 15 2015
    0.00000000%     10.75648544%
Jul 15 2015
    0.00000000%     10.75648544%
Aug 15 2015
    0.00000000%     10.68443190%
Sep 15 2015
    0.00000000%     9.72133263%
Oct 15 2015
    0.00000000%     8.75823337%
Nov 15 2015
    0.00000000%     7.79513410%
Dec 15 2015
    0.00000000%     6.83203483%
Jan 15 2016
    0.00000000%     5.86893557%
Feb 15 2016
    0.00000000%     10.43273754%
Mar 15 2016
    0.00000000%     9.45458161%
Apr 15 2016
    0.00000000%     8.47642568%
May 15 2016
    0.00000000%     7.49826976%
Jun 15 2016
    0.00000000%     6.52011383%
Jul 15 2016
    0.00000000%     5.54195790%
Aug 15 2016
    0.00000000%     6.31838189%
Sep 15 2016
    0.00000000%     6.31838189%
Oct 15 2016
    0.00000000%     6.31838189%
Nov 15 2016
    0.00000000%     6.31838189%
Dec 15 2016
    0.00000000%     6.31838189%
Jan 15 2017
    0.00000000%     6.31838189%
Feb l5 2017
    0.00000000%     11.98075398%
Mar 15 2017
    0.00000000%     11.98075398%
Apr 15 2017
    0.00000000%     11.98075398%
May 15 2017
    0.00000000%     11.98075398%
Jun l5 2017
    0.00000000%     11.98075398%
Jul 15 2017
    0.00000000%     11.98075398%
Aug l5 2017
    0.00000000%     11.49488754%
Sep 15 2017
    0.00000000%     10.35301129%
Oct 15 2017
    0.00000000%     9.21113505%
Nov 15 2017
    0.00000000%     8.06925880%
Dec 15 2017
    0.00000000%     6.92738256%
Jan 15 2018
    0.00000000%     5.78550631%
Feb 15 2018
    0.00000000%     10.61012673%
Mar 15 2018
    0.00000000%     9.64587567%
Apr 15 2018
    0.00000000%     8.68162462%
May 15 2018
    0.00000000%     7.71737357%
Jun 15 2018
    0.00000000%     6.75312252%
Jul 15 2018
    0.00000000%     5.78887147%
Aug 15 2018
    0.00000000%     6.31838189%
Sep 15 2018
    0.00000000%     6.31838189%
Oct 15 2018
    0.00000000%     6.31838189%
Nov 15 2018
    0.00000000%     6.31838189%
Dec 15 2018
    0.00000000%     6.31838189%
Jan 15 2019
    0.00000000%     6.31838189%
Feb 15 2019
    0.00000000%     12.24014544%
Mar 15 2019
    0.00000000%     12.24014544%
Apr 15 2019
    0.00000000%     12.24014544%
May 15 2019
    0.00000000%     12.24014544%
Jun 15 2019
    0.00000000%     12.24014544%
Jul 15 2019
    0.00000000%     12.24014544%
Aug 15 2019
    0.00000000%     11.49488754%
Sep 15 2019
    0.00000000%     10.35301129%
Oct 15 2019
    0.00000000%     9.21113505%
Nov 15 2019
    0.00000000%     8.06925880%

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory III Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)   (c)   Underpayment   Overpayment Termination Date
  of Basic Lease Rent   of Basic Lease Rent  
Dec 15 2019
    0.00000000%     6.92738256%
Jan 15 2020
    0.00000000%     5.78550631%
Feb 15 2020
    0.00000000%     11.84687769%
Mar 15 2020
    0.00000000%     11.84687769%
Apr 15 2020
    0.00000000%     11.84687769%
May 15 2020
    0.00000000%     11.84687769%
Jun 15 2020
    0.00000000%     11.84687769%
Jul 15 2020
    0.00000000%     11.84687769%
Aug 15 2020
    0.00000000%     11.05831477%
Sep l5 2020
    0.00000000%     10.01274134%
Oct 15 2020
    0.00000000%     8.96716791%
Nov 15 2020
    0.00000000%     7.92159448%
Dec 15 2020
    0.00000000%     6.87602105%
Jan 15 2021
    0.00000000%     5.83044762%
Feb 15 2021
    0.00000000%     10.92007774%
Mar 15 2021
    0.00000000%     9.94833647%
Apr 15 2021
    0.00000000%     8.97659520%
May 15 2021
    0.00000000%     8.00485392%
Jun 15 2021
    0.00000000%     7.03311265%
Jul 15 2021
    0.00000000%     6.06137138%
Aug 15 2021
    0.00000000%     6.31838189%
Sep 15 2021
    0.00000000%     6.31838189%
Oct l5 2021
    0.00000000%     6.31838189%
Nov 15 2021
    0.00000000%     6.31838189%
Dec 15 2021
    0.00000000%     6.31838189%
Jan 15 2022
    0.00000000%     6.31838189%
Feb 15 2022
    0.00000000%     11.32668963%
Mar 15 2022
    0.00000000%     10.27362598%
Apr 15 2022
    0.00000000%     9.22056233%
May 15 2022
    0.00000000%     8.16749868%
Jun 15 2022
    0.00000000%     7.11443503%
Jul 15 2022
    0.00000000%     6.06137138%
Aug 15 2022
    0.00000000%     6.31838189%
Sep 15 2022
    0.00000000%     6.31838189%
Oct 15 2022
    0.00000000%     6.31838189%
Nov 15 2022
    0.00000000%     6.31838189%
Dec 15 2022
    0.00000000%     6.31838189%
Jan 15 2023
    0.00000000%     6.31838189%
Feb 15 2023
    0.00000000%     12.50427013%
Mar 15 2023
    0.00000000%     12.50427013%
Apr 15 2023
    0.00000000%     12.50427013%
May 15 2023
    0.00000000%     12.50427013%
Jun 15 2023
    0.00000000%     12.50427013%
Jul 15 2023
    0.00000000%     12.50427013%
Aug l5 2023
    0.00000000%     11.49488754%
Sep 15 2023
    0.00000000%     10.35301129%
Oct 15 2023
    0.00000000%     9.21113505%
Nov 15 2023
    0.00000000%     8.06925880%
Dec 15 2023
    0.00000000%     6.92738256%
Jan 15 2024
    0.00000000%     5.78550631%
Feb 15 2024
    0.00000000%     11.13963715%
Mar 15 2024
    0.00000000%     10.17538610%
Apr 15 2024
    0.00000000%     9.21113505%
May 15 2024
    0.00000000%     8.24688400%
Jun l5 2024
    0.00000000%     7.28263294%
Jul 15 2024
    0.00000000%     6.31838189%
Aug l5 2024
    0.00000000%     6.31838189%
Sep 15 2024
    0.00000000%     6.31838189%
Oct 15 2024
    0.00000000%     6.31838189%
Nov 15 2024
    0.00000000%     6.31838189%
Dec 15 2024
    0.00000000%     6.31838189%
Jan 15 2025
    0.00000000%     6.31838189%
Feb 15 2025
    0.00000000%     12.63676378%
Mar 15 2025
    0.00000000%     12.63676378%

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory III Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)   (b)   (c)   Underpayment   Overpayment Termination Date
  of Basic Lease Rent   of Basic Lease Rent  
Apr 15 2025
    0.00000000%     12.63676378%
May 15 2025
    0.00000000%     12.63676378%
Jun 15 2025
    0.00000000%     12.63676378%
Jul 15 2025
    0.00000000%     12.63676378%
Aug l5 2025
    0.00000000%     11.49488754%
Sep 15 2025
    0.00000000%     10.35301129%
Oct l5 2025
    0.00000000%     9.21113505%
Nov l5 2025
    0.00000000%     8.06925880%
Dec 15 2025
    0.00000000%     6.92738256%
Jan 15 2026
    0.00000000%     5.78550631%
Feb 15 2026
    0.00000000%     10.43653743%
Mar 15 2026
    0.00000000%     10.43653743%
Apr 15 2026
    0.00000000%     10.43653743%
May 15 2026
    0.00000000%     10.43653743%
Jun 15 2026
    0.00000000%     10.43653743%
Jul 15 2026
    0.00000000%     10.43653743%
Aug 15 2026
    0.00000000%     9.39096400%
Sep 15 2026
    0.00000000%     8.34539057%
Oct 15 2026
    0.00000000%     7.29981714%
Nov 15 2026
    0.00000000%     6.25424371%
Dec 15 2026
    0.00000000%     5.20867028%
Jan 15 2027
    0.00000000%     4.16309685%
Feb 15 2027
    0.00000000%     3.46924737%
Mar 15 2027
    0.00000000%     2.77539790%
Apr 15 2027
    0.00000000%     2.08154842%
May 15 2027
    0.00000000%     1.38769895%
Jun 15 2027
    0.00000000%     0.69384947%
Jul 15 2027
    0.00000000%     0.00000000%
Aug 15 2027
    0.00000000%     0.00000000%
Sep 15 2027
    0.00000000%     0.00000000%
Sep 26 2027
    0.00000000%     0.00000000%

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory III Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Dec 26 2003
    105.07165687 %
Jan 15 2004
    104.82735162 %
Feb l5 2004
    97.08698921 %
Mar 15 2004
    97.53180008 %
Apr 15 2004
    97.97733977 %
May 15 2004
    98.41094897 %
Jun 15 2004
    98.84524031 %
Jul 15 2004
    99.26755430 %
Aug 15 2004
    98.07113010 %
Sep 15 2004
    98.49471688 %
Oct 15 2004
    98.99810107 %
Nov 15 2004
    99.41025619 %
Dec 15 2004
    99.82300405 %
Jan 15 2005
    100.22368480 %
Feb 15 2005
    97.01776859 %
Mar 15 2005
    97.41141012 %
Apr 15 2005
    97.80560114 %
May 15 2005
    98.18774184 %
Jun 15 2005
    98.57038410 %
Jul 15 2005
    98.94092792 %
Aug 15 2005
    97.74133989 %
Sep l5 2005
    98.11279209 %
Oct 15 2005
    98.39765690 %
Nov l5 2005
    98.75737046 %
Dec 15 2005
    99.11749214 %
Jan 15 2006
    99.46542155 %
Feb 15 2006
    96.15490347 %
Mar 15 2006
    96.49501013 %
Apr 15 2006
    96.83547881 %
May 15 2006
    97.16539446 %
Jun 15 2006
    97.49562967 %
Jul 15 2006
    97.81526922 %
Aug 15 2006
    96.61585410 %
Sep 15 2006
    96.93604827 %
Oct 15 2006
    97.14748360 %
Nov 15 2006
    97.45727500 %
Dec 15 2006
    97.76730211 %
Jan 15 2007
    98.06664935 %
Feb 15 2007
    94.65310677 %
Mar 15 2007
    94.94386522 %
Apr 15 2007
    95.23481746 %
May 15 2007
    95.51964975 %
Jun 15 2007
    95.80465115 %
Jul 15 2007
    96.08350779 %
Aug 15 2007
    94.89702105 %
Sep 15 2007
    95.17616669 %
Oct 15 2007
    95.54938863 %
Nov 15 2007
    95.82248483 %
Dec 15 2007
    96.09570124 %
Jan 15 2008
    96.36272379 %
Feb 15 2008
    92.85974088 %
Mar 15 2008
    93.11752614 %
Apr 15 2008
    93.37540709 %
May 15 2008
    93.62838557 %
Jun 15 2008
    93.88143971 %
Jul 15 2008
    94.12957128 %
Aug 15 2008
    92.96883557 %
Sep 15 2008
    93.21707829 %
Oct 15 2008
    93.47078298 %
Nov 15 2008
    93.71411842 %
Dec 15 2008
    93.95748933 %
Jan 15 2009
    94.19589732 %
Feb 15 2009
    90.60432011 %
Mar 15 2009
    90.83285417 %
Apr 15 2009
    91.06140329 %
May 15 2009
    91.29129890 %
Jun 15 2009
    91.52121525 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory III Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Jul 15 2009
    91.75248377 %
Aug 15 2009
    90.63427939 %
Sep 15 2009
    90.86560096 %
Oct 15 2009
    91.03173923 %
Nov 15 2009
    91.26445118 %
Dec 15 2009
    91.49719560 %
Jan 15 2010
    91.73130398 %
Feb 15 2010
    88.07252366 %
Mar 15 2010
    88.29630441 %
Apr 15 2010
    88.52012378 %
May 15 2010
    88.74538316 %
Jun 15 2010
    88.97068733 %
Jul 15 2010
    89.19743771 %
Aug 15 2010
    88.13716606 %
Sep 15 2010
    88.36401863 %
Oct 15 2010
    88.58997984 %
Nov 15 2010
    88.81834254 %
Dec 15 2010
    89.04676295 %
Jan 15 2011
    89.27664255 %
Feb 15 2011
    85.54755229 %
Mar 15 2011
    85.76663004 %
Apr 15 2011
    85.98577236 %
May 15 2011
    86.20645418 %
Jun 15 2011
    86.42720725 %
Jul 15 2011
    86.64950654 %
Aug l5 2011
    85.65039190 %
Sep 15 2011
    85.87284749 %
Oct 15 2011
    86.07619935 %
Nov 15 2011
    86.30029336 %
Dec 15 2011
    86.52447284 %
Jan 15 2012
    86.75021282 %
Feb 15 2012
    82.94756359 %
Mar 15 2012
    83.16200605 %
Apr 15 2012
    83.37654161 %
May 15 2012
    83.59272247 %
Jun 15 2012
    83.80900367 %
Jul 15 2012
    84.02693744 %
Aug 15 2012
    83.09238220 %
Sep 15 2012
    83.31053170 %
Oct l5 2012
    83.65750033 %
Nov 15 2012
    83.87742565 %
Dec 15 2012
    84.09746691 %
Jan 15 2013
    84.31917640 %
Feb 15 2013
    80.43957054 %
Mar 15 2013
    80.64946448 %
Apr 15 2013
    80.85948283 %
May 15 2013
    81.07125895 %
Jun 15 2013
    81.28316732 %
Jul 15 2013
    81.49684134 %
Aug 15 2013
    80.63043580 %
Sep 15 2013
    80.84439072 %
Oct l5 2013
    80.88639725 %
Nov l5 2013
    81.10227507 %
Dec 15 2013
    81.31830222 %
Jan 15 2014
    81.53611219 %
Feb l5 2014
    77.41173956 %
Mar 15 2014
    77.61652062 %
Apr 15 2014
    77.82146038 %
May 15 2014
    78.02828184 %
Jun 15 2014
    78.23527050 %
Jul 15 2014
    78.44414940 %
Aug 15 2014
    77.65305044 %
Sep 15 2014
    77.86228163 %
Oct 15 2014
    78.19408461 %
Nov 15 2014
    78.40540054 %
Dec 15 2014
    78.61690240 %
Jan 15 2015
    78.83031331 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory III Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Feb 15 2015
    73.59839805 %
Mar 15 2015
    73.79401444 %
Apr 15 2015
    73.98982711 %
May 15 2015
    74.18776985 %
Jun 15 2015
    74.38591856 %
Jul 15 2015
    74.58620707 %
Aug 15 2015
    73.89566561 %
Sep 15 2015
    74.09638653 %
Oct 15 2015
    74.17104625 %
Nov 15 2015
    74.37414419 %
Dec 15 2015
    74.57746960 %
Jan 15 2016
    74.78295637 %
Feb 15 2016
    69.42761904 %
Mar 15 2016
    69.61447800 %
Apr 15 2016
    69.80157637 %
May 15 2016
    69.99153128 %
Jun 15 2016
    70.18173849 %
Jul 15 2016
    70.37481520 %
Aug 15 2016
    69.79173323 %
Sep 15 2016
    69.98534165 %
Oct 15 2016
    70.26457993 %
Nov 15 2016
    70.46135156 %
Dec 15 2016
    70.65840390 %
Jan 15 2017
    70.85835426 %
Feb l5 2017
    65.37615744 %
Mar 15 2017
    65.55662788 %
Apr 15 2017
    65.73739472 %
May 15 2017
    65.92121018 %
Jun 15 2017
    66.10533597 %
Jul 15 2017
    66.29252437 %
Aug 15 2017
    65.82402737 %
Sep 15 2017
    66.01186590 %
Oct 15 2017
    65.85295010 %
Nov 15 2017
    66.04420664 %
Dec 15 2017
    66.23580452 %
Jan 15 2018
    66.43049615 %
Feb 15 2018
    60.81558874 %
Mar 15 2018
    60.98990993 %
Apr 15 2018
    61.16458974 %
May 15 2018
    61.34252230 %
Jun 15 2018
    61.52082852 %
Jul 15 2018
    61.70240260 %
Aug l5 2018
    61.35485509 %
Sep 15 2018
    61.53720848 %
Oct 15 2018
    61.51860669 %
Nov 15 2018
    61.70465057 %
Dec 15 2018
    61.89110191 %
Jan 15 2019
    62.08085505 %
Feb 15 2019
    56.32711888 %
Mar 15 2019
    56.49557095 %
Apr 15 2019
    56.66444946 %
May 15 2019
    56.83679764 %
Jun 15 2019
    57.00958850 %
Jul 15 2019
    57.18586532 %
Aug 15 2019
    56.96598285 %
Sep 15 2019
    57.14317970 %
Oct 15 2019
    57.23390074 %
Nov 15 2019
    57.41507940 %
Dec 15 2019
    57.59673754 %
Jan 15 2020
    57.78191858 %
Feb 15 2020
    51.88295642 %
Mar 15 2020
    52.04586387 %
Apr 15 2020
    52.20927163 %
May 15 2020
    52.37637951 %
Jun 15 2020
    52.54400520 %
Jul 15 2020
    52.71534859 %
Aug 15 2020
    52.63021692 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory III Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

                Termination Date   Termination Value  
Sep 15 2020
    52.80263345 %
Oct 15 2020
    52.97878764 %
Nov 15 2020
    53.15549733 %
Dec 15 2020
    53.33276483 %
Jan 15 2021
    52.79947311 %
Feb 15 2021
    47.80205658 %
Mar 15 2021
    47.94687347 %
Apr 15 2021
    48.09211529 %
May 15 2021
    48.24098763 %
Jun 15 2021
    48.39030179 %
Jul 15 2021
    48.54326345 %
Aug 15 2021
    48.43967347 %
Sep 15 2021
    48.59355476 %
Oct 15 2021
    48.75110258 %
Nov l5 2021
    48.90912837 %
Dec 15 2021
    49.06763413 %
Jan 15 2022
    49.38147153 %
Feb 15 2022
    43.44558157 %
Mar 15 2022
    43.57140736 %
Apr 15 2022
    43.69757893 %
May 15 2022
    43.82730158 %
Jun 15 2022
    43.95738626 %
Jul 15 2022
    44.09103831 %
Aug 15 2022
    43.96805826 %
Sep 15 2022
    44.10246870 %
Oct 15 2022
    44.24046454 %
Nov 15 2022
    44.37885688 %
Dec 15 2022
    44.51764737 %
Jan 15 2023
    44.62399419 %
Feb 15 2023
    38.55454378 %
Mar 15 2023
    38.67137477 %
Apr 15 2023
    38.78860054 %
May 15 2023
    38.90956082 %
Jun 15 2023
    39.03093310 %
Jul 15 2023
    39.15605717 %
Aug 15 2023
    39.14911693 %
Sep 15 2023
    39.27510147 %
Oct 15 2023
    39.40485702 %
Nov 15 2023
    39.53506121 %
Dec 15 2023
    39.66571591 %
Jan 15 2024
    40.02938363 %
Feb 15 2024
    33.81864177 %
Mar 15 2024
    33.92673031 %
Apr 15 2024
    34.03526921 %
May 15 2024
    34.14774672 %
Jun 15 2024
    34.26069289 %
Jul 15 2024
    34.37759604 %
Aug l5 2024
    34.49498628 %
Sep 15 2024
    34.61286565 %
Oct 15 2024
    34.73472255 %
Nov 15 2024
    34.85708719 %
Dec 15 2024
    34.97996168 %
Jan 15 2025
    35.30161767 %
Feb 15 2025
    29.07013480 %
Mar 15 2025
    29.15739590 %
Apr 15 2025
    29.24502059 %
May 15 2025
    29.33650253 %
Jun 15 2025
    29.42836565 %
Jul 15 2025
    29.52410367 %
Aug 15 2025
    29.62024061 %
Sep 15 2025
    29.71677811 %
Oct l5 2025
    29.81721000 %
Nov 15 2025
    29.91806036 %
Dec 15 2025
    30.01933092 %
Jan 15 2026
    30.08988724 %
Feb 15 2026
    25.51466477 %
Mar 15 2026
    25.59078928 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory III Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Apr 15 2026
    25.66723098 %
May 15 2026
    25.74748333 %
Jun 15 2026
    25.82807006 %
Jul 15 2026
    25.91248472 %
Aug 15 2026
    25.99725111 %
Sep 15 2026
    26.08237069 %
Oct 15 2026
    26.17133709 %
Nov 15 2026
    26.26067417 %
Dec 15 2026
    26.35038350 %
Jan 15 2027
    26.35886853 %
Feb l5 2027
    26.45283369 %
Mar 15 2027
    26.54719037 %
Apr 15 2027
    26.64194020 %
May 15 2027
    26.75419389 %
Jun 15 2027
    26.86691531 %
Jul 15 2027
    26.99721547 %
Aug l5 2027
    27.12805854 %
Sep 15 2027
    27.25944680 %
Sep 26 2027
    27.25944680 %

 



--------------------------------------------------------------------------------



 



Schedule 3 to Network Lease
(NVG Network Statutory III Trust)
PRICING ASSUMPTIONS

                    (1 )  
Network Cost:
  $ 388,500,000.00          
 
          (2 )  
Owner Lessor’s Cost:
  $ 85,000,000.00          
 
          (3 )  
Equity Investment:
  $ 23,115,000.00          
 
          (4 )  
Closing Date:
    9/26/2003          
 
          (5 )  
Assumed Tax Rate:
    35.00 %        
 
          (6 )  
Transaction Cost:
  $ l,247,104.25          
 
          (7 )  
Early Purchase Date:
    1/15/2021          
 
          (8 )  
Lessor Note:
               
Interest Rate:
    4.929 %

 



--------------------------------------------------------------------------------



 



Schedule 4 to Network Lease
(NVG Network Statutory III Trust)
EARLY PURCHASE PRICE AND INSTALLMENTS

                                                      Underpayment    
Overpayment             Early   Early     of     of     Early       Purchase
Date   Purchase Amount     Basic Lease Rent *     Basic Lease Rent *    
Purchase Price     (l)  
Jan 15 2021
    32,438,951.68       0.00       10,108,046.16       22,330,905.53   (2)  
Apr 15 2021
    4,349,120.23       0.00       0 00       4,349,120 23   (3)  
Jun 15 2021
    4,349,120.23       0 00       0.00       4,349,120.23   (4)  
Sep 15 2021
    4,349,120.23       0.00       0.00       4,349,120.23   (5)  
Dec 15 2021
    4,349,120.23       0.00       0.00       4,349,120.23      
 
                           
 
    49,835,432.62       0.00       10,108,046.16       39,727,386.46  

 

*   Values are calculated without regard to any offset for amounts of Basic
Lease Rent that are due and owing on such date: the total amount due and payable
by Lessee on such date is the sum (i) the Early Purchase Price and (ii) the
amount of Basic Lease Rent payable on such date as set forth on Schedule 1A.

 



--------------------------------------------------------------------------------



 



CONTROL, MONITORING AND DATA ANALYSIS NETWORK
NETWORK LEASE AGREEMENT (A4)
The September 26, 2003, Network Lease Agreement (Al) between the Tennessee
Valley Authority (“TVA”), as lessee, and NVG Network I Statutory Trust, as owner
lessor, has been filed. It is substantially similar to Network Lease Agreement
(A4), except as noted below:
Network Lease Agreement (A4) covers an undivided 18.018018018 percent interest
in the Control, Monitoring and Data Analysis Network (“Network”).
In consideration of NVG Network IV Statutory Trust agreeing to lease the
undivided interest in the Network to TVA, TVA agrees to pay basic rent to NVG
Network IV Statutory Trust for the network lease term, as set out in the
Schedule 1A, with explanatory schedules 1B, 1C, and 1D. Schedule 2 sets out the
termination values applicable to this network lease. Schedule 3 describes the
pricing assumptions applicable to this network lease. Schedule 4 sets out the
early purchase price and installments applicable to this network lease.
These schedules for Network Lease Agreement (A4) follow on the next pages.

 



--------------------------------------------------------------------------------



 



Schedule 1A to Network Lease
(NVG Network Statutory IV Trust)
BASIC RENT PAYMENTS
(Percentages are percentages of Owner Lessor’s Cost)

          Rent       Payment Date   Percentage  
Sep 26 2003
    0.00000000 %
Dec 26 2003
    0.00000000 %
Jan 15 2004
    9.00427841 %
Jul 15 2004
    1.65460183 %
Jan 15 2005
    3.68820160 %
Jul 15 2005
    1.60448376 %
Jan 15 2006
    3.74085240 %
Jul 15 2006
    1.55183296 %
Jan 15 2007
    3.99663800 %
Jul 15 2007
    1.49158074 %
Jan 15 2008
    3.85946103 %
Jul 15 2008
    1.43322433 %
Jan 15 2009
    3.92076651 %
Jul 15 2009
    1.37191885 %
Jan 15 2010
    3.98517009 %
Jul 15 2010
    1.30751527 %
Jan 15 2011
    4.04181870 %
Jul 15 2011
    1.25086666 %
Jan 15 2012
    4.11201227 %
Jul 15 2012
    1.18067309 %
Jan 15 2013
    4.18608054 %
Jul 15 2013
    1.10660482 %
Jan 15 2014
    5.46976287 %
Jul 15 2014
    0.99907479 %
Jan 15 2015
    5.58272698 %
Jul 15 2015
    0.88611068 %
Jan 15 2016
    5.70139978 %
Jul 15 2016
    0.76743788 %
Jan 15 2017
    5.81473271 %
Jul 15 2017
    0.65410495 %
Jan 15 2018
    5.94513002 %
Jul 15 2018
    0.52370764 %
Jan 15 2019
    4.95289352 %
Jul 15 2019
    0.41455035 %
Jan 15 2020
    6.11855372 %
Jul 15 2020
    0.35028394 %
Jan 15 2021
    6.26430476 %
Jul 15 2021
    0.20453290 %
Jan 15 2022
    6.26430476 %
Jul 15 2022
    0.20453290 %
Jan 15 2023
    6.26430476 %
Jul 15 2023
    0.20453290 %
Jan 15 2024
    6.26430476 %
Jul 15 2024
    0.20453290 %
Jan 15 2025
    6.35687823 %
Jul 15 2025
    0.11195944 %
Jan 15 2026
    4.65484587 %
Jul 15 2026
    0.00000000 %
Jan 15 2027
    0.00000000 %
Jul 15 2027
    0.00000000 %
Sep 26 2027
    0.00000000 %

 



--------------------------------------------------------------------------------



 



Schedule 1B to Network Lease
(NVG Network Statutory IV Trust)
ALLOCATED RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  From and   To and   Basic Rent   Including   Including  
Allocated    
Sep 26 2003
  Dec 25 2003     0.00000000%
Dec 26 2003
  Jan 14 2004     0.27933617%
Jan 15 2004
  Jul 14 2004     0.00000000%
Jul 15 2004
  Jan 14 2005     5.51587089%
Jan 15 2005
  Jul 14 2005     4.86367318%
Jul 15 2005
  Jan 14 2006     0.00000000%
Jan 15 2006
  Jul 14 2006     5.29268536%
Jul 15 2006
  Jan 14 2007     0.00000000%
Jan 15 2007
  Jul 14 2007     0.00000000%
Jul 15 2007
  Jan 14 2008     5.73905641%
Jan 15 2008
  Jul 14 2008     5.04184768%
Jul 15 2008
  Jan 14 2009     0.00000000%
Jan 15 2009
  Jul 14 2009     0.00000000%
Jul 15 2009
  Jan 14 2010     5.73905641%
Jan 15 2010
  Jul 14 2010     4.84631431%
Jul 15 2010
  Jan 14 2011     0.00000000%
Jan 15 2011
  Jul 14 2011     0.00000000%
Jul 15 2011
  Jan 14 2012     5.73905641%
Jan 15 2012
  Jul 14 2012     4.84631431%
Jul 15 2012
  Jan 14 2013     0.00000000%
Jan 15 2013
  Jul 14 2013     0.00000000%
Jul 15 2013
  Jan 14 2014     5.73905641%
Jan 15 2014
  Jul 14 2014     4.84631431%
Jul 15 2014
  Jan 14 2015     0.00000000%
Jan 15 2015
  Jul 14 2015     6.46883766%
Jul 15 2015
  Jan 14 2016     0.00000000%
Jan 15 2016
  Jul 14 2016     6.46883766%
Jul 15 2016
  Jan 14 2017     0.00000000%
Jan 15 2017
  Jul 14 2017     0.00000000%
Jul 15 2017
  Jan 14 2018     7.01440228%
Jan 15 2018
  Jul 14 2018     5.92327304%
Jul 15 2018
  Jan 14 2019     0.00000000%
Jan 15 2019
  Jul 14 2019     6.46883766%
Jul 15 2019
  Jan 14 2020     0.00000000%
Jan 15 2020
  Jul 14 2020     5.36744388%
Jul 15 2020
  Jan 14 2021     0.00000000%
Jan 15 2021
  Jul 14 2021     6.46883766%
Jul 15 2021
  Jan 14 2022     0.00000000%
Jan 15 2022
  Jul 14 2022     6.46883766%
Jul 15 2022
  Jan 14 2023     0.00000000%
Jan 15 2023
  Jul 14 2023     0.00000000%
Jul 15 2023
  Jan 14 2024     7.01440228%
Jan 15 2024
  Jul 14 2024     5.92327304%
Jul 15 2024
  Jan 14 2025     0.00000000%
Jan 15 2025
  Jul 14 2025     0.00000000%
Jul 15 2025
  Jan 14 2026     7.01440228%
Jan 15 2026
  Jul 14 2026     5.92327304%
Jul 15 2026
  Jan 14 2027     0.00000000%
Jan 15 2027
  Jul 14 2027     4.65484587%
Jul 15 2027
  Sep 26 2027     0.00000000%





--------------------------------------------------------------------------------



 



Schedule 1C to Network Lease
(NVG Network Statutory IV Trust)
ATTRIBUTION OF BASIC LEASE RENT PAYMENTS TO ALLOCATIONS OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                              Allocated   Allocated Rent Payment Date     Basic
Lease Rent   From and Including   To and Including  
Sep 26 2003
    0.00000000 %        
Dec 26 2003
    0.00000000 %        
Jan 15 2004
    9.00427841 %   Dec 26 2003   Jul 14 2005
Jul 15 2004
    1.65460183 %   Jan 15 2005   Jul 14 2005
Jan 15 2005
    3.68820160 %   Jan 15 2006   Jul 14 2006
Jul 15 2005
    1.60448376 %   Jan 15 2006   Jul 14 2006
Jan 15 2006
    3.74085240 %   Jul 15 2007   Jan 14 2008
Jul 15 2006
    1.55183296 %   Jul 15 2007   Jan 14 2008
Jan 15 2007
    3.99663800 %   Jul 15 2007   Jul 15 2008
Jul 15 2007
    1.49158074 %   Jan 15 2008   Jul 14 2008
Jan 15 2008
    3.85946103 %   Jul 15 2009   Jan 14 2010
Jul 15 2008
    1.43322433 %   Jul 15 2009   Jan 14 2010
Jan 15 2009
    3.92076651 %   Jul 15 2009   Jul 14 2010
Jul 15 2009
    1.37191885 %   Jan 15 2010   Jul 14 2010
Jan 15 2010
    3.98517009 %   Jul 15 2011   Jan 14 2012
Jul 15 2010
    1.30751527 %   Jul 15 2011   Jan 14 2012
Jan 15 2011
    4.04181870 %   Jul 15 2011   Jul 14 2012
Jul 15 2011
    1.25086666 %   Jan 15 2012   Jul 14 2012
Jan 15 2012
    4.11201227 %   Jul 15 2013   Jan 14 2014
Jul 15 2012
    1.18067309 %   Jul 15 2013   Jan 14 2014
Jan 15 2013
    4.18608054 %   Jul 15 2013   Jul 14 2014
Jul 15 2013
    1.10660482 %   Jan 15 2014   Jul 14 2014
Jan 15 2014
    5.46976287 %   Jan 15 2015   Jul 14 2015
Jul 15 2014
    0.99907479 %   Jan 15 2015   Jul 14 2015
Jan 15 2015
    5.58272698 %   Jan 15 2016   Jul 14 2016
Jul 15 2015
    0.88611068 %   Jan 15 2016   Jul 14 2016
Jan 15 2016
    5.70139978 %   Jul 15 2017   Jan 14 2018
Jul 15 2016
    0.76743788 %   Jul 15 2017   Jan 14 2018
Jan 15 2017
    5.81473271 %   Jul 15 2017   Jul 14 2018
Jul 15 2017
    0.65410495 %   Jan 15 2018   Jul 14 2018
Jan 15 2018
    5.94513002 %   Jan l5 2019   Jul 14 2019
Jul 15 2018
    0.52370764 %   Jan 15 2019   Jul 14 2019
Jan 15 2019
    4.95289352 %   Jan 15 2020   Jul 14 2020
Jul 15 2019
    0.41455035 %   Jan 15 2020   Jul 14 2020
Jan 15 2020
    6.11855372 %   Jan 15 2021   Jul 14 2021
Jul 15 2020
    0.35028394 %   Jan 15 2021   Jul 14 2021
Jan 15 2021
    6.26430476 %   Jan 15 2022   Jul 14 2022
Jul 15 2021
    0.20453290 %   Jan 15 2022   Jul 14 2022
Jan 15 2022
    6.26430476 %   Jul 15 2023   Jan 14 2024
Jul 15 2022
    0.20453290 %   Jul 15 2023   Jan 14 2024
Jan 15 2023
    6.26430476 %   Jul 15 2023   Jul 14 2024
Jul 15 2023
    0.20453290 %   Jan 15 2024   Jul 14 2024
Jan 15 2024
    6.26430476 %   Jul 15 2025   Jan 14 2026
Jul 15 2024
    0.20453290 %   Jul 15 2025   Jan 14 2026
Jan 15 2025
    6.35687823 %   Jul 15 2025   Jul 14 2026
Jul 15 2025
    0.11195944 %   Jan 15 2026   Jul 14 2026
Jan 15 2026
    4.65484587 %   Jan 15 2027   Jul 14 2027
Jul 15 2026
    0.00000000 %        
Jan 15 2027
    0.00000000 %        
Jul 15 2027
    0.00000000 %        
Sep 26 2027
    0.00000000 %        

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory IV Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)              (b)     (c)     Underpayment   Overpayment
Date Termination   of Basic Lease Rent   of Basic Lease Rent  
Dec 26 2003
    0.00000000 %     0.00000000 %
Jan 15 2004
    0.27933617 %     0.00000000 %
Feb 15 2004
    0.00000000 %     8.72494224 %
Mar 15 2004
    0.00000000 %     8.72494224 %
Apr 15 2004
    0.00000000 %     8.72494224 %
May 15 2004
    0.00000000 %     8.72494224 %
Jun 15 2004
    0.00000000 %     8.72494224 %
Jul 15 2004
    0.00000000 %     8.72494224 %
Aug 15 2004
    0.00000000 %     9.46023225 %
Sep 15 2004
    0.00000000 %     8.54092044 %
Oct 15 2004
    0.00000000 %     7.62160862 %
Nov 15 2004
    0.00000000 %     6.70229681 %
Dec 15 2004
    0.00000000 %     5.78298499 %
Jan 15 2005
    0.00000000 %     4.86367318 %
Feb 15 2005
    0.00000000 %     7.74126258 %
Mar 15 2005
    0.00000000 %     6.93065038 %
Apr 15 2005
    0.00000000 %     6.12003819 %
May 15 2005
    0.00000000 %     5.30942599 %
Jun 15 2005
    0.00000000 %     4.49881379 %
Jul 15 2005
    0.00000000 %     3.68820160 %
Aug 15 2005
    0.00000000 %     5.29268536 %
Sep 15 2005
    0.00000000 %     5.29268536 %
Oct 15 2005
    0.00000000 %     5.29268536 %
Nov 15 2005
    0.00000000 %     5.29268536 %
Dec 15 2005
    0.00000000 %     5.29268536 %
Jan 15 2006
    0.00000000 %     5.29268536 %
Feb 15 2006
    0.00000000 %     8.15142353 %
Mar 15 2006
    0.00000000 %     7.26930931 %
Apr 15 2006
    0.00000000 %     6.38719508 %
May 15 2006
    0.00000000 %     5.50508085 %
Jun l5 2006
    0.00000000 %     4.62296663 %
Jul 15 2006
    0.00000000 %     3.74085240 %
Aug l5 2006
    0.00000000 %     5.29268536 %
Sep 15 2006
    0.00000000 %     5.29268536 %
Oct 15 2006
    0.00000000 %     5.29268536 %
Nov 15 2006
    0.00000000 %     5.29268536 %
Dec 15 2006
    0.00000000 %     5.29268536 %
Jan 15 2007
    0.00000000 %     5.29268536 %
Feb 15 2007
    0.00000000 %     9.28932336 %
Mar 15 2007
    0.00000000 %     9.28932336 %
Apr 15 2007
    0.00000000 %     9.28932336 %
May 15 2007
    0.00000000 %     9.28932336 %
Jun 15 2007
    0.00000000 %     9.28932336 %
Jul 15 2007
    0.00000000 %     9.28932336 %
Aug 15 2007
    0.00000000 %     9.82439469 %
Sep 15 2007
    0.00000000 %     8.86788529 %
Oct 15 2007
    0.00000000 %     7.91137589 %
Nov 15 2007
    0.00000000 %     6.95486648 %
Dec 15 2007
    0.00000000 %     5.99835708 %
Jan 15 2008
    0.00000000 %     5.04184768 %
Feb 15 2008
    0.00000000 %     8.06100076 %
Mar 15 2008
    0.00000000 %     7.22069282 %
Apr 15 2008
    0.00000000 %     6.38038487 %
May 15 2008
    0.00000000 %     5.54007692 %
Jun 15 2008
    0.00000000 %     4.69976898 %
Jul 15 2008
    0.00000000 %     3.85946103 %
Aug 15 2008
    0.00000000 %     5.29268536 %
Sep 15 2008
    0.00000000 %     5.29268536 %
Oct 15 2008
    0.00000000 %     5.29268536 %
Nov 15 2008
    0.00000000 %     5.29268536 %
Dec 15 2008
    0.00000000 %     5.29268536 %
Jan 15 2009
    0.00000000 %     5.29268536 %
Feb 15 2009
    0.00000000 %     9.21345187 %
Mar 15 2009
    0.00000000 %     9.21345187 %

 



--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory IV Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)              (b)               (c)                 
Underpayment     Overpayment   Termination Date   of Basic Lease Rent     of
Basic Lease Rent    
Apr 15 2009
    0.00000000%       9.21345187%  
May 15 2009
    0.00000000%       9.21345187%  
Jun 15 2009
    0.00000000%       9.21345187%  
Jul 15 1009
    0.00000000%       9.21345187%  
Aug 15 2009
    0.00000000%       9.62886132%  
Sep 15 2009
    0.00000000%       8.67235192%  
Oct 15 2009
    0.00000000%       7.71584251%  
Nov 15 2009
    0.00000000%       6.75933311%  
Dec 15 2009
    0.00000000%       5.80282371%  
Jan 15 2010
    0.00000000%       4.84631431%  
Feb l5 2010
    0.00000000%       8.02376534%  
Mar 15 2010
    0.00000000%       7.21604629%  
Apr 15 2010
    0.00000000%       6.40832724%  
May 15 2010
    0.00000000%       5.60060819%  
Jun 15 2010
    0.00000000%       4.79288914%  
Jul 15 2010
    0.00000000%       3.98517009%  
Aug 15 2010
    0.00000000%       5.29268536%  
Sep l5 2010
    0.00000000%       5.29268536%  
Oct 15 2010
    0.00000000%       5.29268536%  
Nov l5 2010
    0.00000000%       5.29268536%  
Dec 15 2010
    0.00000000%       5.29268536%  
Jan l5 201l
    0.00000000%       5.29268536%  
Feb 15 20l1
    0.00000000%       9.33450406%  
Mar 15 2011
    0.00000000%       9.33450406%  
Apr 15 2011
    0.00000000%       9.33450406%  
May 15 2011
    0.00000000%       9.33450406%  
Jun 15 2011
    0.00000000%       9.33450406%  
Jul 15 2011
    0.00000000%       9.33450406%  
Aug 15 2011
    0.00000000%       9.62886132%  
Sep 15 2011
    0.00000000%       8.67235192%  
Oct 15 2011
    0.00000000%       7.71584251%  
Nov 15 2011
    0.00000000%       6.7593331l%  
Dec 15 2011
    0.00000000%       5.80282371%  
Jan 15 2012
    0.00000000%       4.84631431%  
Feb 15 2012
    0.00000000%       8.15060753%  
Mar 15 2012
    0.00000000%       7.34288848%  
Apr 15 2012
    0.00000000%       6.53516943%  
May 15 2012
    0.00000000%       5.72745038%  
Jun 15 2012
    0.00000000%       4.91973133%  
Jul 15 2012
    0.00000000%       4.11201227%  
Aug 15 2012
    0.00000000%       5.29268536%  
Sep 15 2012
    0.00000000%       5.29268536%  
Oct 15 2012
    0.00000000%       5.29268536%  
Nov 15 2012
    0.00000000%       5.29268536%  
Dec 15 2012
    0.00000000%       5.29268536%  
Jan 15 2013
    0.00000000%       5.29268536%  
Feb 15 2013
    0.00000000%       9.47876590%  
Mar 15 2013
    0.00000000%       9.47876590%  
Apr l5 2013
    0.00000000%       9.47876590%  
May 15 2013
    0.00000000%       9.47876590%  
Jun 15 2013
    0.00000000%       9.47876590%  
Jul 15 2013
    0.00000000%       9.47876590%  
Aug 15 2013
    0.00000000%       9.62886132%  
Sep 15 2013
    0.00000000%       8.67235192%  
Oct 15 2013
    0.00000000%       7.71584251%  
Nov l5 2013
    0.00000000%       6.75933311%  
Dec 15 2013
    0.00000000%       5.80282371%  
Jan 15 2014
    0.00000000%       4.84631431%  
Feb 15 2014
    0.00000000%     9.50835813%
Mar 15 2014
    0.00000000%       8.70063908%  
Apr 15 2014
    0.00000000%       7.89292003%  
May 15 2014
    0.00000000%       7.08520098%  
Jun 15 2014
    0.00000000%       6.27748192%  
Jul 15 2014
    0.00000000%       5.46976287%  





--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory IV Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)             (b)              (c)               
Underpayment     Overpayment   Termination Date   of Basic Lease Rent     of
Basic Lease Rent    
Aug 15 2014
    0.00000000%       6.46883766%  
Sep 15 2014
    0.00000000%       6.46883766%  
Oct 15 2014
    0.00000000%       6.46883766%  
Nov 15 2014
    0.00000000%       6.46883766%  
Dec 15 2014
    0.00000000%       6.46883766%  
Jan 15 2015
    0.00000000%       6.46883766%  
Feb 15 2015
    0.00000000%       10.97342503%  
Mar 15 2015
    0.00000000%       9.89528542%  
Apr 15 2015
    0.00000000%       8.81714581%  
May 15 2015
    0.00000000%       7.73900620%  
Jun 15 2015
    0.00000000%       6.66086659%  
Jul 15 2015
    0.00000000%       5.58272698%  
Aug 15 2015
    0.00000000%       6.46883766%  
Sep l5 2015
    0.00000000%       6.46883766%  
Oct l5 2015
    0.00000000%       6.46883766%  
Nov 15 2015
    0.00000000%       6.46883766%  
Dec 15 2015
    0.00000000%       6.46883766%  
Jan 15 2016
    0.00000000%       6.46883766%  
Feb 15 20l6
    0.00000000%       11.09209783%  
Mar 15 2016
    0.00000000%       10.01395822%  
Apr 15 2016
    0.00000000%       8.93581861%  
May 15 2016
    0.00000000%       7.85767900%  
Jun 15 2016
    0.00000000%       6.77953939%  
Jul 15 2016
    0.00000000%       5.70139978%  
Aug 15 2016
    0.00000000%       6.46883766%  
Sep 15 20l6
    0.00000000%       6.46883766%  
Oct 15 2016
    0.00000000%       6.46883766%  
Nov 15 2016
    0.00000000%       6.46883766%  
Dec 15 2016
    0.00000000%       6.46883766%  
Jan 15 2017
    0.00000000%       6.46883766%  
Feb 15 2017
    0.00000000%       12.28357037%  
Mar 15 2017
    0.00000000%       12.28357037%  
Apr 15 2017
    0.00000000%       12.28357037%  
May 15 2017
    0.00000000%       12.28357037%  
Jun 15 2017
    0.00000000%       12.28357037%  
Jul 15 2017
    0.00000000%       12.28357037%  
Aug 15 2017
    0.00000000%       11.76860828%  
Sep 15 2017
    0.00000000%       10.59954123%  
Oct 15 2017
    0.00000000%       9.43047418%  
Nov 15 2017
    0.00000000%       8.26140713%  
Dec 15 2017
    0.00000000%       7.09234009%  
Jan 15 2018
    0.00000000%       5.92327304%  
Feb 15 2018
    0.00000000%       10.88119089%  
Mar 15 2018
    0.00000000%       9.89397872%  
Apr 15 2018
    0.00000000%       8.90676654%  
May 15 2018
    0.00000000%       7.91955437%  
Jun 15 2018
    0.00000000%       6.93234220%  
Jul 15 2018
    0.00000000%       5.94513002%  
Aug 15 2018
    0.00000000%       6.46883766%  
Sep l5 2018
    0.00000000%       6.46883766%  
Oct l5 2018
    0.00000000%       6.46883766%  
Nov 15 2018
    0.00000000%       6.46883766%  
Dec 15 2018
    0.00000000%       6.46883766%  
Jan 15 2019
    0.00000000%       6.46883766%  
Feb l5 2019
    0.00000000%       10.34359158%  
Mar 15 2019
    0.00000000%       9.26545197%  
Apr !5 1019
    0.00000000%       8.18731236%  
May 15 2019
    0.00000000%       7.10917275%  
Jun 15 2019
    0.00000000%       6.03103313%  
Jul 15 2019
    0.00000000%       4.95289352%  
Aug 15 2019
    0.00000000%       5.36744388%  
Sep 15 2019
    0.00000000%       5.36744388%  
Oct 15 2019
    0.00000000%       5.36744388%  
Nov 15 2019
    0.00000000%       5.36744388%  





--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory IV Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)            (b)              (c)               
Underpayment     Overpayment   Termination Date   of Basic Lease Rent     of
Basic Lease Rent    
Dec 15 2019
    0.00000000%       5.36744388%  
Jan 15 2020
    0.00000000%       5.36744388%  
Feb 15 2020
    0.00000000%       10.59142362%  
Mar 15 2020
    0.00000000%       9.69684964%  
Apr 15 2020
    0.00000000%       8.80227566%  
May 15 2020
    0.00000000%       7.90770168%  
Jun 15 2020
    0.00000000%       7.01312770%  
Jul 15 2020
    0.00000000%       6.11855372%  
Aug 15 2020
    0.00000000%       6.46883766%  
Sep 15 2020
    0.00000000%       6.46883766%  
Oct 15 2020
    0.00000000%       6.46883766%  
Nov 15 2020
    0.00000000%       6.46883766%  
Dec 15 2020
    0.00000000%       6.46883766%  
Jan 15 2021
    0.00000000%       6.46883766%  
Feb 15 2021
    0.00000000%       11.65500281%  
Mar 15 2021
    0.00000000%       10.57686320%  
Apr 15 2021
    0.00000000%       9.49872359%  
May 15 2021
    0.00000000%       8.42058398%  
Jun 15 2021
    0.00000000%       7.34244437%  
Jul 15 2021
    0.00000000%       6.26430476%  
Aug 15 2021
    0.00000000%       6.46883766%  
Sep 15 2021
    0.00000000%       6.46883766%  
Oct 15 2021
    0.00000000%       6.46883766%  
Nov 15 2021
    0.00000000%       6.46883766%  
Dec 15 2021
    0.00000000%       6.46883766%  
Jan 15 2022
    0.00000000%       6.46883766%  
Feb 15 2022
    0.00000000%       11.65500281%  
Mar 15 2022
    0.00000000%       10.57686320%  
Apr 15 2022
    0.00000000%       9.49872359%  
May 15 2022
    0.00000000%       8.42058398%  
Jun 15 2022
    0.00000000%       7.34244437%  
Jul 15 2022
    0.00000000%       6.26430476%  
Aug 15 2022
    0.00000000%       6.46883766%  
Sep 15 2022
    0.00000000%       6.46883766%  
Oct 15 2022
    0.00000000%       6.46883766%  
Nov 15 2022
    0.00000000%       6.46883766%  
Dec 15 2022
    0.00000000%       6.46883766%  
Jan 15 2023
    0.00000000%       6.46883766%  
Feb 15 2023
    0.00000000%       12.73314243%  
Mar 15 2023
    0.00000000%       12.73314243%  
Apr 15 2023
    0.00000000%       12.73314243%  
May 15 2023
    0.00000000%       12.73314243%  
Jun 15 2023
    0.00000000%       12.73314243%  
Jul 15 2023
    0.00000000%       12.73314243%  
Aug 15 2023
    0.00000000%       11.76860828%  
Sep 15 2023
    0.00000000%       10.59954123%  
Oct 15 2023
    0.00000000%       9.43047418%  
Nov 15 2023
    0.00000000%       8.26140713%  
Dec 15 2023
    0.00000000%       7.09234009%  
Jan 15 2024
    0.00000000%       5.92327304%  
Feb 15 2024
    0.00000000%       11.20036563%  
Mar 15 2024
    0.00000000%       10.21315346%  
Apr 15 2024
    0.00000000%       9.22594128%  
May 15 2024
    0.00000000%       8.23872911%  
Jun 15 2024
    0.00000000%       7.25151694%  
Jul 15 2024
    0.00000000%       6.26430476%  
Aug 15 2024
    0.00000000%       6.46883766%  
Sep 15 2024
    0.00000000%       6.46883766%  
Oct 15 2024
    0.00000000%       6.46883766%  
Nov 15 2024
    0.00000000%       6.46883766%  
Dec 15 2024
    0.00000000%       6.46883766%  
Jan 15 2025
    0.00000000%       6.46883766%  
Feb 15 2025
    0.00000000%       12.82571589%  
Mar 15 2025
    0.00000000%       12.82571589%  





--------------------------------------------------------------------------------



 



Schedule 1D to Network Lease
(NVG Network Statutory IV Trust)
OVERPAYMENTS AND UNDERPAYMENTS
OF BASIC LEASE RENT
(Percentages are percentages of Owner Lessor’s Cost)

                  (a)            (b)              (c)               
Underpayment     Overpayment   Termination Date   of Basic Lease Rent     of
Bask Lease Rent    
Apr 15 2025
    0.00000000%       12.82571589%  
May 15 2025
    0.00000000%       12.82571589%  
Jun 15 2025
    0.00000000%       12.82571589%  
Jul 15 2025
    0.00000000%       12.82571589%  
Aug 15 2025
    0.00000000%       11.76860828%  
Sep 15 2025
    0.00000000%       10.59954123%  
Oct 15 2025
    0.00000000%       9.43047418%  
Nov 15 2025
    0.00000000%       8.26140713%  
Dec 15 2025
    0.00000000%       7.09234009%  
Jan 15 2026
    0.00000000%       5.92327304%  
Feb 15 2026
    0.00000000%       9.59090674%  
Mar 15 2026
    0.00000000%       8.60369457%  
Apr 15 2026
    0.00000000%       7.61648239%  
May 15 2026
    0.00000000%       6.62927022%  
Jun l5 2026
    0.00000000%       5.64205805%  
Jul 15 2026
    0.00000000%       4.65484587%  
Aug l5 2026
    0.00000000%       4.65484587%  
Sep 15 2026
    0.00000000%       4.65484587%  
Oct 15 2026
    0.00000000%       4.65484587%  
Nov 15 2026
    0.00000000%       4.65484587%  
Dec 15 2026
    0.00000000%       4.65484587%  
Jan 15 2027
    0.00000000%       4.65484587%  
Feb 15 2027
    0.00000000%       3.87903823%  
Mar 15 2027
    0.00000000%       3.10323058%  
Apr 15 2027
    0.00000000%       2.32742294%  
May 15 2027
    0.00000000%       1.55161529%  
Jun 15 2027
    0.00000000%       0.77580765%  
Jul 15 2027
    0.00000000%       0.00000000%  
Aug 15 2027
    0.00000000%       0.00000000%  
Sep 15 2027
    0.00000000%       0.00000000%  
Sep 26 2027
    0.00000000%       0.00000000%  





--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory IV Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value    
Dec 26 2003
    104.66682483%  
Jan 15 2004
    105.61642190%  
Feb 15 2004
    97.13211100%  
Mar 15 2004
    97.65345190%  
Apr 15 2004
    98.16694870%  
May 15 2004
    98.66979100%  
Jun 15 2004
    99.17391030%  
Jul 15 2004
    99.66731010%  
Aug 15 2004
    98.49957840%  
Sep 15 2004
    98.98763330%  
Oct 15 2004
    99.50304460%  
Nov 15 2004
    99.97363080%  
Dec 15 2004
    100.44530790%  
Jan 15 2005
    100.89833730%  
Feb 15 2005
    97.65580170%  
Mar 15 2005
    98.10246300%  
Apr 15 2005
    98.54238430%  
May 15 2005
    98.97133410%  
Jun 15 2005
    99.40118300%  
Jul 15 2005
    99.81999150%  
Aug 15 2005
    98.62648380%  
Sep 15 2005
    99.03825630%  
Oct 15 2005
    99.39300210%  
Nov 15 2005
    99.78565700%  
Dec 15 2005
    100.17900390%  
Jan 15 2006
    100.55244000%  
Feb 15 2006
    97.17683080%  
Mar 15 2006
    97.54265970%  
Apr 15 2006
    97.90041550%  
May 15 2006
    98.24838650%  
Jun 15 2006
    98.59891480%  
Jul 15 2006
    98.93545780%  
Aug 15 2006
    97.71476700%  
Sep 15 2006
    98.04936690%  
Oct 15 2006
    98.31081730%  
Nov 15 2006
    98.62474690%  
Dec 15 2006
    98.93897160%  
Jan 15 2007
    99.23522930%  
Feb 15 2007
    95.52500150%  
Mar 15 2007
    95.81160750%  
Apr 15 2007
    96.09048590%  
May 15 2007
    96.36357370%  
Jun 15 2007
    96.63678600%  
Jul 15 2007
    96.90416950%  
Aug 15 2007
    95.67673480%  
Sep 15 2007
    95.94095290%  
Oct 15 2007
    96.24608860%  
Nov 15 2007
    96.50111990%  
Dec 15 2007
    96.75616980%  
Jan 15 2008
    97.00754340%  
Feb 15 2008
    93.38973000%  
Mar 15 2008
    93.63137760%  
Apr 15 2008
    93.87302520%  
May 15 2008
    94.11467280%  
Jun 15 2008
    94.35632040%  
Jul 15 2008
    94.59796800%  
Aug 15 2008
    93.40639130%  
Sep 15 2008
    93.64803890%  
Oct 15 2008
    93.89488880%  

5



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory IV Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Nov 15 2008
    94.13653640 %
Dec 15 2008
    94.37818400 %
Jan 15 2009
    94.61983160 %
Feb 15 2009
    90.93049510 %
Mar 15 2009
    91.16192510 %
Apr 15 2009
    91.39335510 %
May 15 2009
    91.62478510 %
Jun 15 2009
    91.85621520 %
Jul 15 2009
    92.08764520 %
Aug 15 2009
    90.94715640 %
Sep 15 2009
    91.17858640 %
Oct 15 2009
    91.37674570 %
Nov 15 2009
    91.60817580 %
Dec 15 2009
    91.83960580 %
Jan 15 2010
    92.07103580 %
Feb 15 2010
    88.30656180 %
Mar 15 2010
    88.52725790 %
Apr 15 2010
    88.74795400 %
May 15 2010
    88.96865010 %
Jun 15 2010
    89.18934620 %
Jul 15 2010
    89.41004230 %
Aug 15 2010
    88.32322310 %
Sep 15 2010
    88.54391920 %
Oct 15 2010
    88.76344320 %
Nov 15 2010
    88.98413930 %
Dec 15 2010
    89.20483540 %
Jan 15 2011
    89.42553150 %
Feb 15 2011
    85.59496750 %
Mar 15 2011
    85.80622210 %
Apr 15 2011
    86.01747680 %
May 15 2011
    86.22873140 %
Jun 15 2011
    86.43998610 %
Jul 15 2011
    86.65124070 %
Aug 15 2011
    85.61162870 %
Sep 15 2011
    85.82288340 %
Oct 15 2011
    86.02380950 %
Nov 15 2011
    86.23506420 %
Dec 15 2011
    86.44631880 %
Jan 15 2012
    86.65757350 %
Feb 15 2012
    82.74511690 %
Mar 15 2012
    82.94467270 %
Apr 15 2012
    83.14422840 %
May 15 2012
    83.34378410 %
Jun 15 2012
    83.54333980 %
Jul 15 2012
    83.74289560 %
Aug 15 2012
    82.76177820 %
Sep 15 2012
    82.96133390 %
Oct 15 2012
    83.22446900 %
Nov 15 2012
    83.42402480 %
Dec 15 2012
    83.62358050 %
Jan 15 2013
    83.82313620 %
Feb 15 2013
    79.82426670 %
Mar 15 2013
    80.01147770 %
Apr 15 2013
    80.19868870 %
May 15 2013
    80.38589970 %
Jun 15 2013
    80.57311080 %
Jul 15 2013
    80.76062990 %
Aug 15 2013
    79.84267290 %
Sep 15 2013
    80.03132780 %





--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory IV Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Oct 15 2013
    80.13677300 %
Nov 15 2013
    80.32910620 %
Dec 15 2013
    80.52146640 %
Jan 15 2014
    80.71749810 %
Feb 15 2014
    75.42589220 %
Mar 15 2014
    75.60409640 %
Apr 15 2014
    75.78438470 %
May 15 2014
    75.96645080 %
Jun 15 2014
    76.14858530 %
Jul 15 2014
    76.33250980 %
Aug 15 2014
    75.51870330 %
Sep 15 2014
    75.70405840 %
Oct 15 2014
    75.95282090 %
Nov 15 2014
    76.14135220 %
Dec 15 2014
    76.32998880 %
Jan 15 2015
    76.52171560 %
Feb 15 2015
    71.11201180 %
Mar 15 2015
    71.28515930 %
Apr 15 2015
    71.45969490 %
May 15 2015
    71.63683110 %
Jun 15 2015
    71.81411600 %
Jul 15 2015
    71.99401960 %
Aug 15 2015
    71.28968540 %
Sep 15 2015
    71.47163730 %
Oct 15 2015
    71.59383490 %
Nov 15 2015
    71.78033990 %
Dec 15 2015
    71.96704750 %
Jan 15 2016
    72.15813410 %
Feb 15 2016
    66.62827120 %
Mar 15 2016
    66.80003850 %
Apr 15 2016
    66.97374350 %
May 15 2016
    67.15028470 %
Jun 15 2016
    67.32708530 %
Jul 15 2016
    67.50674260 %
Aug 15 2016
    66.91999930 %
Sep 15 2016
    67.10097880 %
Oct 15 2016
    67.32697110 %
Nov 15 2016
    67.51189930 %
Dec 15 2016
    67.69713820 %
Jan 15 2017
    67.88604300 %
Feb 15 2017
    62.23753620 %
Mar 15 2017
    62.40407550 %
Apr 15 2017
    62.57168760 %
May 15 2017
    62.74233720 %
Jun 15 2017
    62.91332740 %
Jul 15 2017
    63.08737720 %
Aug 15 2017
    62.61072670 %
Sep 15 2017
    62.78855960 %
Oct 15 2017
    62.79761540 %
Nov 15 2017
    62.98200210 %
Dec 15 2017
    63.16680580 %
Jan 15 2018
    63.35778750 %
Feb 15 2018
    57.58235980 %
Mar 15 2018
    57.75251850 %
Apr 15 2018
    57.92617770 %
May 15 2018
    58.10316730 %
Jun 15 2018
    58.28065390 %
Jul 15 2018
    58.46149570 %
Aug 15 2018
    58.12101200 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory IV Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Sep 15 2018
    58.30476930 %
Oct 15 2018
    58.39165850 %
Nov 15 2018
    58.58123460 %
Dec 15 2018
    58.77138110 %
Jan 15 2019
    58.96681670 %
Feb 15 2019
    54.19177040 %
Mar 15 2019
    54.37022570 %
Apr 15 2019
    54.55115270 %
May 15 2019
    54.73567600 %
Jun 15 2019
    54.92084630 %
Jul 15 2019
    55.10964050 %
Aug 15 2019
    54.88643790 %
Sep 15 2019
    55.07847280 %
Oct 15 2019
    55.23106040 %
Nov 15 2019
    55.42936160 %
Dec 15 2019
    55.62839050 %
Jan 15 2020
    55.83300330 %
Feb 15 2020
    49.88064660 %
Mar 15 2020
    50.04744890 %
Apr 15 2020
    50.21623870 %
May 15 2020
    50.38910460 %
Jun 15 2020
    50.56211130 %
Jul 15 2020
    50.73821800 %
Aug 15 2020
    50.58114530 %
Sep 15 2020
    50.78048790 %
Oct 15 2020
    50.98568650 %
Nov 15 2020
    51.19186980 %
Dec 15 2020
    51.39904420 %
Jan 15 2021
    51.64911250 %
Feb 15 2021
    46.28408030 %
Mar 15 2021
    46.46257920 %
Apr 15 2021
    46.64396330 %
May 15 2021
    46.82938130 %
Jun 15 2021
    47.01566410 %
Jul 15 2021
    47.20601240 %
Aug 15 2021
    47.19534160 %
Sep 15 2021
    47.39011860 %
Oct 15 2021
    47.59142430 %
Nov 15 2021
    47.79368890 %
Dec 15 2021
    47.99691820 %
Jan 15 2022
    48.28254930 %
Feb 15 2022
    42.17128490 %
Mar 15 2022
    42.32499950 %
Apr 15 2022
    42.48180580 %
May 15 2022
    42.64250760 %
Jun 15 2022
    42.80392920 %
Jul 15 2022
    42.96927640 %
Aug 15 2022
    42.93231550 %
Sep 15 2022
    43.10064910 %
Oct 15 2022
    43.27422110 %
Nov 15 2022
    43.44859160 %
Dec 15 2022
    43.62376530 %
Jan 15 2023
    43.78619560 %
Feb 15 2023
    37.64540810 %
Mar 15 2023
    37.76943000 %
Apr 15 2023
    37.89523030 %
May 15 2023
    38.02474890 %
Jun 15 2023
    38.15480890 %
Jul 15 2023
    38.28861520 %

 



--------------------------------------------------------------------------------



 



Schedule 2 to Network Lease
(NVG Network Statutory IV Trust)
TERMINATION VALUES
(Percentages are percentages of Owner Lessor’s Cost)

          Termination Date   Termination Value  
Aug 15 2023
    38.22234940 %
Sep 15 2023
    38.36120820 %
Oct 15 2023
    38.50755100 %
Nov 15 2023
    33.65453200 %
Dec 15 2023
    38.80215510 %
Jan 15 2024
    39.07192400 %
Feb 15 2024
    32.90568860 %
Mar 15 2024
    33.00411010 %
Apr 15 2024
    33.10657310 %
May 15 2024
    33.21261160 %
Jun 15 2024
    33.31904810 %
Jul 15 2024
    33.42908620 %
Aug 15 2024
    33.33637480 %
Sep 15 2024
    33.44862960 %
Oct 15 2024
    33.56567690 %
Nov 15 2024
    33.68318980 %
Dec 15 2024
    33.80117100 %
Jan 15 2025
    34.02137170 %
Feb 15 2025
    27.74965260 %
Mar 15 2025
    27.83538150 %
Apr 15 2025
    27.92223780 %
May 15 2025
    28.01297030 %
Jun 15 2025
    28.10410730 %
Jul 15 2025
    28.19894730 %
Aug 15 2025
    28.18624780 %
Sep 15 2025
    28.28596100 %
Oct 15 2025
    28.39321100 %
Nov 15 2025
    28.50096010 %
Dec 15 2025
    28.60921120 %
Jan 15 2026
    28.70773420 %
Feb 15 2026
    24.15081810 %
Mar 15 2026
    24.24930070 %
Apr 15 2026
    24.35212400 %
May 15 2026
    24.45894010 %
Jun 15 2026
    24.56636030 %
Jul 15 2026
    24.67780340 %
Aug 15 2026
    24.79221680 %
Sep 15 2026
    24.90727970 %
Oct 15 2026
    25.02854310 %
Nov 15 2026
    25.15049690 %
Dec 15 2026
    25.27314530 %
Jan 15 2027
    25.35949460 %
Feb 15 2027
    25.48932930 %
Mar 15 2027
    25.61990560 %
Apr 15 2027
    25.75336010 %
May 15 2027
    25.90386910 %
Jun 15 2027
    26.05525290 %
Jul 15 2027
    26.22381040 %
Aug 15 2027
    26.40547340 %
Sep 15 2027
    26.58819560 %
Sep 26 2027
    25.92000000 %

 



--------------------------------------------------------------------------------



 



Schedule 3 to Network Lease
(NVG Network Statutory IV Trust)
PRICING ASSUMPTIONS

             
(1)
  Network Cost:   $ 388,500,000.00    
(2)
  Owner Lessor’s Cost:   $ 70,000,000.00    
(3)
  Equity Investment:   $ 17,794,000.00    
(4)
  Closing Date:     9/26/2003    
(5)
  Assumed Tax Rate:     38.90 %  
(6)
  Transaction Cost:   $ 1,027,027.03    
(7)
  Early Purchase Date:     1/15/2021    
(8)
  Lessor Note        
 
  Interest Rate:     4.929 %

 



--------------------------------------------------------------------------------



 



Schedule 4 to Network Lease
(NVG Network Statutory IV Trust)
EARLY PURCHASE PRICE AND INSTALLMENTS

                                                              Underpayment    
Overpayment             Early     Early     of     of     Early       Purchase
Date     Purchase Amount     Basic Lease Rent *     Basic Lease Rent *    
Purchase Price  
(1)
  Jan 15 2021     26,551,232.16       0.00       8,913,199.70      
17,638,032.46  
(2)
  Apr 15 2021     3,532,833.25       0.00       0.00       3,532,833.25  
(3)
  Jun 15 2021     3,532,833.25       0.00       0.00       3,532,833.25  
(4)
  Sep 15 2021     3,532,833.25       0.00       0.00       3,532,833.25  
(5)
  Dec 15 2021     3,532,833.25       0.00       0.00       3,532,833.25  
 
                             
 
            40,682,565.15       0.00       8,913,199.70       31,769,365.45  

 

*   Values are calculated without regard to any offset for amounts of Basic
Lease Rent that are due and owing on such date; the total amount due and payable
by Lessee on such date is the sum of (i) the Early Purchase Price and (ii) the
amount of Basic Lease Rent payable on such date as set forth on Schedule 1A.

 